Case 8:19-bk-13560-SC               Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                 Desc
                                     Main Document    Page 1 of 75


 1 D. EDWARD HAYS, #162507
   ehays@marshackhays.com
 2 DAVID A. WOOD, 272406
   dwood@marshackhays.com
 3 TINHO MANG, #322146
   tmang@marshackhays.com
 4 MARSHACK HAYS LLP
   870 Roosevelt
 5 Irvine, California 92620
   Telephone: (949) 333-7777
 6 Facsimile: (949) 333-7778

 7 Attorneys for Chapter 7 Trustee,
   RICHARD A. MARSHACK
 8

 9                                   UNITED STATES BANKRUPTCY COURT
10                        CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
11       In re                                             Case No. 8:19-bk-13560-SC
12       EAGAN AVENATTI, LLP,                              Chapter 7
13                        Debtor.                          MOTION TO APPROVE COMPROMISE
                                                           BETWEEN TRUSTEE AND SILVER STAR
14                                                         SOUND & COMMUNICATIONS, INC.;
                                                           MEMORANDUM OF POINTS AND
15                                                         AUTHORITIES; DECLARATION OF
                                                           RICHARD A. MARSHACK IN SUPPORT
16
                                                           [NO HEARING REQUIRED PURSUANT TO
17                                                         RULE 9013-1(O)]
18 TO THE HONORABLE SCOTT C. CLARKSON, UNITED STATES BANKRUPTCY JUDGE,

19 THE OFFICE OF THE UNITED STATES TRUSTEE, AND ALL INTERESTED PARTIES:

20               Richard A. Marshack, in his capacity as Chapter 7 Trustee (“Trustee”) of the Bankruptcy
21 Estate (“Estate”) of Eagan Avenatti, LLP (“Debtor”), has entered into a settlement agreement

22 (“Settlement Agreement”)1 with Silver Star Sound & Communications, Inc., (“Silver Star”

23 collectively, the Trustee and Silver Star are referred to as the “Parties”), and through this instant

24 motion, the Trustee seeks approval of the Settlement Agreement pursuant to Rule 9019 of the

25 Federal Rules of Bankruptcy Procedure (“FRBP”). In support of the Motion, the Trustee states as

26 follows:

27

28   1
      A true and correct copy of the Settlement Agreement is attached as Exhibit “1” to the declaration of
     Richard A. Marshack (“Marshack Declaration”).
                                                       1
                                         MOTION TO APPROVE COMPROMISE
     4837-3368-0376,v.1
Case 8:19-bk-13560-SC            Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34              Desc
                                  Main Document    Page 2 of 75


 1 1.         Summary of Argument
 2            Pursuant to FRBP 9019, the Court may approve reasonable settlements and compromises of
 3 claims. Here, the Parties negotiated a resolution of their disputes related to the Adversary Proceeding

 4 (as defined below) whereby the Estate sought to set aside and recover $49,000 in voidable transfers,

 5 in exchange for a payment of $34,000 by Silver Star to the Estate. The Trustee believes that the

 6 settlement embodied in the Settlement Agreement is in the best interest of the Estate, and should be

 7 approved pursuant to FRBP 9019.

 8 2.         Statement of Facts
 9            On September 13, 2019 (the “Petition Date”), Debtor filed a voluntary petition for relief
10 under chapter 11 of the Bankruptcy Code (11 U.S.C. § 101, et seq.), thereby commencing the EA

11 Bankruptcy Case. A true and correct copy of this Court’s webPACER Docket for Case No. 8:19-bk-

12 13560-SC as of September 9, 2021, is attached as Exhibit “2” to the Marshack Declaration. The

13 Trustee was appointed by the United States Trustee on September 13, 2019. Id., pg. 26.

14            A.          Special Counsel
15            On November 6, 2019 as Dk. No. 33, the Trustee filed an application for employment of
16 Landau Gottfried & Berger LLP (subsequently, the firm name was changed to Landau Law LLP as

17 special litigation counsel (“Special Counsel”).

18            On February 26, 2020 as Dk. No. 102, the Court entered an Order approving the application
19 (“Employment Order”) and authorizing Trustee to employ Landau Law LLP as his special counsel

20 for the claims that are the subject of the Action (defined below). A true and correct copy of the

21 Employment Order is attached to the Marshack Declaration as Exhibit “3.”

22            Under the Employment Order, it was agreed that Special Counsel would be employed
23 pursuant to Bankruptcy Code Sections 327 and 328, on a contingency fee basis of 30%

24 (“Contingency Fee”) of the net gross recovery if obtained by way of settlement before the Action

25 was first assigned to trial (as is the case here), plus reimbursement of expenses. Here, the net

26 recovery is $33,650 ($34,000 less $350 filing fees). The Contingency Fee is $10,095.

27            The Employment Order further authorized Trustee to pay the Contingency Fee for the
28 contingency fee work without further approval of the Court.

                                                     2
                                       MOTION TO APPROVE COMPROMISE
     4837-3368-0376,v.1
Case 8:19-bk-13560-SC               Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34              Desc
                                     Main Document    Page 3 of 75


 1            B.          The Action
 2            On May 1, 2020, the Trustee filed a complaint commencing an adversary proceeding entitled
 3 Richard A. Marshack v. Silver Star Sound & Communications, Inc. (the “Adversary Proceeding”),

 4 Adv. No. 8:20-ap-01068-SC, in the Bankruptcy Court, seeking to set aside and recover $49,000, in

 5 avoidable fraudulent transfers. A true and correct copy of this Court’s webPACER Docket for Case

 6 No. 8:20-ap-01068-SC as of September 9, 2021, is attached as Exhibit “4” to the Marshack

 7 Declaration. On November 3, 2020, Silver Star answered the Complaint, denying all of the material

 8 allegations thereof and asserting affirmative defenses. Id., pg. 66.

 9            Shortly thereafter, the Parties engaged in settlement negotiations. Such negotiations proved
10 to be fruitful, as the settlement embodied in the Settlement Agreement was reached.

11 3.         Summary of Agreement
12            THE FOLLOWING IS A SUMMARY OF THE AGREEMENT FOR CONVENIENCE
13 PURPOSES ONLY AND SHALL NOT CONSTITUTE A BASIS FOR INTERPRETATION OF

14 THE AGREEMENT – THE PRECISE LANGUAGE OF THE AGREEMENT CONTROLS THE

15 AGREEMENT BETWEEN THE PARTIES:

16            (1) Bankruptcy Court approval: The Settlement Agreement is subject to approval
17                 by this Court;
18            (2) Settlement Consideration: Silver Star shall pay the Estate the sum of $34,000 in
19                 immediately available funds (“Settlement Payment”) within 60 days following the
20                 entry of the Approval Order, as directed in writing by legal counsel for the
21                 Trustee.
22            (3) Dismissal of the Adversary Proceeding: In exchange for the Trustee’s timely
23                 receipt of the Settlement Payment, the Approval Order (as defined in the
24                 Settlement Agreement) will direct that upon such receipt in full and the
25                 Settlement payment having cleared the banking process the Trustee shall
26                 promptly lodge an order that the Adversary Proceeding be dismissed with
27                 prejudice; and
28 / / /

                                                       3
                                         MOTION TO APPROVE COMPROMISE
     4837-3368-0376,v.1
Case 8:19-bk-13560-SC                  Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34             Desc
                                        Main Document    Page 4 of 75


 1            (4) Mutual Releases: The Parties exchanged mutual releases, including a
 2                 Section 1542 of the Civil Code of California wavier.
 3 See Marshack Decl., Ex. 1, pgs. 12-14.

 4 4.         Legal Argument
 5            A.          Approval of the Agreement is in the best interest of the Estate.
 6            Under Rule 9019, the court may approve a compromise or settlement on motion by the
 7 trustee. Fed. R. Bankr. Proc. 9019. It is well-established that a compromise should be approved if it

 8 is “in the best interest of the estate . . . and is fair and equitable for the creditors.” Schmitt v. Ulrich

 9 (In re Schmitt), 215 B.R. 417, 424 (B.A.P. 9th Cir. 1997); ATKN Company v. Guy F. Atkinson

10 Company of California (In re Guy F. Atkinson Company), 242 B.R 497, 502 (B.A.P. 9th Cir. 1999)

11 (“At its base, the approval of a settlement turns on the question of whether the compromise is in the

12 best interest of the estate.”) The standards to be applied to the approval of a settlement include:

13            1)          the probability of success of the litigation on its merits;
14            2)          the difficulties in collection on a judgment;
15            3)          the complexity of the litigation involved; and
16            4)          the expense, inconvenience or delay occasioned by the litigation, and the interest of
17                        creditors.
18 United States v. Edwards, 595 F.3d 1004, 1012 (9th Cir. 2010) (quoting In re A & C Properties,

19 784 F.2d 1377, 1380-81 (9th Cir. 1986), cert. den. sub nom Martin v. Robinson, 479 U.S. 854

20 (1989)).

21                        i.      Probability of Success
22             First, the Trustee is very confident that if he was to litigate the claims in the Adversary
23 Proceeding, the Estate would be successful. Marshack Decl., ¶14. Indeed, the consideration paid to

24 the Estate represents approximately 70% of the total amount in controversy. Id., Ex. 1, pgs. 9-23.

25 However, success in litigation is never guaranteed, and the Settlement Agreement reflects such risk

26 after consideration of some of the defenses articulated by Silver Star. Id., ¶15. The Trustee submits

27 that this factor weighs in favor of approving the Settlement Agreement.

28 / / /

                                                          4
                                            MOTION TO APPROVE COMPROMISE
     4837-3368-0376,v.1
Case 8:19-bk-13560-SC               Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                Desc
                                     Main Document    Page 5 of 75


 1                        ii.    Difficulties in Collection & complexity of litigation
 2            The Trustee does not believe that the second and third A&C factor apply to the case at bar.
 3 See Marshack Decl., ¶16.

 4                        iii.   Expense, inconvenience, or delay
 5            Finally, the Trustee believes that the expense, inconvenience, or delay occasioned by the
 6 litigation and the interest of creditors favors granting the Motion. See Marshack Decl., ¶¶16, 17. As

 7 discussed above, the consideration to be paid to the Estate represents 70% of the total amount in

 8 controversy in the Adversary Proceeding, which based on Silver Star’s provided financials, is a good

 9 outcome for the Estate. Id., Ex. 1, pgs. 9-23. Continued litigation would only increase administrative

10 costs and/or further delay a distribution to creditors. Id., ¶¶18, 19. Thus, this factor weighs heavily in

11 favor of approving the compromise.

12 5.         Conclusion
13            Based on the foregoing, the Trustee respectfully requests that the Court enter an order that:
14            1.          The Motion is granted;
15            2.          The Settlement Agreement attached as Exhibit “1” to the Marshack Declaration is
16 approved;

17            3.          Authorizing the Trustee to provide the release of claims specified in the Settlement
18 Agreement;

19 / / /

20 / / /

21 / / /

22

23

24

25

26

27

28

                                                         5
                                           MOTION TO APPROVE COMPROMISE
     4837-3368-0376,v.1
Case 8:19-bk-13560-SC               Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                 Desc
                                     Main Document    Page 6 of 75


 1            4.          Authorizing the Trustee to take all steps necessary to effectuate the Settlement
 2 Agreement, including, but not limited to execution of the Settlement Agreement;

 3            5.          Upon receipt of the Settlement Payment, authorizing the Trustee to pay compensation
 4 to Special Counsel a contingency of $10,095, 30% of the Action’s net recovery; and

 5            6.          For such other relief as the Court deems just and proper.
 6

 7    Dated: September 9, 2021                        MARSHACK HAYS LLP
 8

 9                                                    By: /s/ David A. Wood
                                                         D. EDWARD HAYS
10                                                       DAVID A. WOOD
                                                         TINHO MANG
11
                                                         Attorneys for Chapter 7 Trustee,
12                                                       RICHARD A. MARSHACK

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          6
                                            MOTION TO APPROVE COMPROMISE
     4837-3368-0376,v.1
Case 8:19-bk-13560-SC                Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34             Desc
                                      Main Document    Page 7 of 75


 1                                    Declaration of Richard A. Marshack
 2            I, RICHARD A. MARSHACK, say and declare as follows:
 3            1.       I am the Chapter 7 trustee (“Trustee”) for the bankruptcy estate (“Estate”) of Eagan
 4 Avenatti, LLP (“Debtor”). I am an individual over 18 years of age and competent to make this

 5 Declaration.

 6            2.       I have personal knowledge of the matters set forth in this Declaration, and if called
 7 upon to do so I could and would competently testify to these facts.

 8            3.       I make this declaration in support of my motion to approve the proposed settlement
 9 agreement with Silver Star Sound & Communications, Inc. (“Silver Star”) pursuant to Rule 9019 of

10 the Federal Rules of Bankruptcy Procedure (“FRBP”) (“Motion”).

11            4.       All terms not defined herein are used as they are defined in the Motion.
12            5.       A true and correct copy of the Settlement Agreement is attached here as Exhibit “1.”
13            6.       On September 13, 2019 (the “Petition Date”), Debtor filed a voluntary petition for
14 relief under chapter 11 of the Bankruptcy Code (11 U.S.C. § 101, et seq.), thereby commencing the

15 EA Bankruptcy Case.

16            7.       On February 26, 2020 as Dk. No. 102, the Court entered an Order approving the
17 application (“Employment Order”) and authorizing Trustee to employ Landau Law LLP as his

18 special counsel for the claims that are the subject of the Action (defined below). A true and correct

19 copy of the Employment Order is attached here as Exhibit “3.”

20            8.       A true and correct copy of this Court’s webPACER Docket for Case No. 8:19-bk-
21 13560-SC as of September 9, 2021, is attached here as Exhibit “2.”

22            9.        I was appointed by the United States Trustee on September 13, 2019.
23            10.      On May 1, 2020, my counsel filed a complaint commencing an adversary proceeding
24 entitled Richard A. Marshack v. Silver Star Sound & Communications, Inc. (the “Adversary

25 Proceeding”), Adv. No. 8:20-ap-01068-SC, in the Bankruptcy Court, seeking to set aside and

26 recover $49,000, in avoidable fraudulent transfers.

27            11.      A true and correct copy of this Court’s webPACER Docket for Case No. 8:20-ap-
28 01068-SC as of September 9, 2021, is attached here as Exhibit “4.”

                                                        7
                                          MOTION TO APPROVE COMPROMISE
     4829-0751-2233, v. 1/1015-131
Case 8:19-bk-13560-SC                Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34              Desc
                                      Main Document    Page 8 of 75


 1            12.      Shortly thereafter, the Parties engaged in settlement negotiations. Such negotiations
 2 proved to be fruitful, as the settlement embodied in the Settlement Agreement was reached.

 3            13.      For the following reasons, it is my business judgment that the proposed settlement is
 4 reasonable, represents a fair and equitable resolution of the transfers, and is in the best interests of

 5 creditors and the Estate.

 6            14.      My counsel and I are very confident that if Estate was to litigate the claims in the
 7 Adversary Proceeding, the Estate would be successful. For reference, the consideration paid to the

 8 Estate represents approximately 70% of the total amount in controversy.

 9            15.      However, I understand success in litigation is never guaranteed, and the Settlement
10 Agreement reflects such risk.

11            16.      I do not believe that the second and third A&C factor apply to the case at bar.
12            17.      I believe that the expense, inconvenience, or delay occasioned by the litigation and
13 the interest of creditors favors granting the Motion.

14            18.      As discussed above, the consideration to be paid to the Estate represents 70% of the
15 total amount in controversy in the Adversary Proceeding.

16            19.      I am informed and believe that continued litigation would only increase
17 administrative costs and/or further delay a distribution to creditors.

18            I declare under penalty of perjury that the foregoing is true and correct. Executed on
19 August ___, 2021.

20
                                                             RICHARD A. MARSHACK
21

22

23

24

25

26

27

28

                                                        8
                                          MOTION TO APPROVE COMPROMISE
     4829-0751-2233, v. 1/1015-131
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34   Desc
                         Main Document    Page 9 of 75




                        Exhibit 1
   Case 8:19-bk-13560-SC  Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                         Desc
                          Main Document     Page 10 of 75
            SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE

       This Settlement Agreement and Mutual General Release (the “Settlement Agreement”) is

made and entered into effective as of July 16, 2021, by and between (i) Richard A. Marshack,

Chapter 7 Trustee (the “Trustee”) of the bankruptcy estate (the “Estate”) of Eagan Avenatti, LLP

(“EA”), In re Eagan Avenatti, LLP., Case No. 8:19-bk-13560-SC (the “EA Bankruptcy Case”),

pending in the United States Bankruptcy Court, Central District of California, Santa Ana

Division (the “Bankruptcy Court”), and (ii) Silver Star Sound & Communications, Inc. (“Silver

Star”) (The Trustee and Silver Star are referred to collectively as the “Parties” and singularly as a

“Party”). The Parties hereby stipulate, represent and agree (as applicable) as follows:

                                           RECITALS

       A.      On September 13, 2019 (the “Petition Date”), EA filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code (11 U.S.C. § 101, et seq.), thereby commencing

the EA Bankruptcy Case.

       B.      The Trustee was appointed by the United States Trustee on September 13, 2019.

       C.      On May 1, 2020, the Trustee filed a complaint (the “Complaint”) commencing an

adversary proceeding entitled Richard A. Marshack v Silver Star Sound & Communications, Inc.

(the “Adversary Proceeding”), Adv. No. 8:20-ap-01068-SC, in the Bankruptcy Court, seeking to

set aside and recover as voidable transfers $49,000 that EA transferred to Silver Sar. On

November 3, 2020, Silver Star answered the Complaint, denying all the material allegations

thereof and asserting affirmative defenses.

       D.      The Trustee and Silver Star now desire to resolve and settle all disputes between

them and, except as expressly reserved in this Settlement Agreement, any and all claims such

Party now has or may have against the other Party, including, without limitation, all claims




                                                                                              Exhibit "1"
                                                                                                Page 9
Case 8:19-bk-13560-SC            Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                                  Main Document          Page 11 of 75
alleged in, arising out of, relating to, resulting from or connected with the Adversary Proceeding

and the EA Bankruptcy Case.

       E.      This Settlement Agreement is made in good faith and in an arm’s-length

transaction between the Trustee and Silver Star.

                                          AGREEMENT

       NOW THEREFORE, in consideration of the foregoing Recitals and for good and

valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties

each agree as follows:

       1.      Incorporation of Recitals

Recitals A through E are incorporated into and made a part of this Settlement Agreement.

       2.      Bankruptcy Court Approval

       a.      This Settlement Agreement is subject to approval by the Bankruptcy Court. As

soon as reasonably practical after the Parties have exchanged duly signed counterparts of this

Settlement Agreement, the Trustee will file a motion for the approval of this Settlement

Agreement (i.e., the “Approval Motion”) in the Bankruptcy Court.

       b.      Except as otherwise expressly provided in this Settlement Agreement, the Parties

each agree (i) not to withdraw their consent to this Settlement Agreement; (ii) not to oppose,

object to, appeal from or otherwise interfere with or assist or counsel any other person or entity

to oppose, object to, appeal from or otherwise interfere with the granting of the Approval

Motion; (iii) to promptly inform the Bankruptcy Court of the pendency of this settlement; (iv)

not to take any action in furtherance of the prosecution or defense of the Adversary Proceeding;

and (v) upon the order approving this Settlement Agreement becoming a Final Order (as defined

in ¶ 2c below) and the full performance of all of the Parties’ other respective obligations set forth




                                                                                             Exhibit "1"
                                                                                              Page 10
Case 8:19-bk-13560-SC         Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                               Main Document          Page 12 of 75
in this Settlement Agreement, to take such action as may be necessary or reasonably appropriate

to dismiss with prejudice the Adversary Proceeding.

        c.      Except as provided in ¶¶ 2a and b above and 2d and e and 9-20 below, neither

Party shall have any rights, duties or obligations under this Settlement Agreement unless and

until the Bankruptcy Court enters an order (the “Approval Order”) that, in substance (i) approves

all of the terms of this Settlement Agreement; (ii) determines that this Settlement Agreement was

made in good faith in an arm’s-length transaction; (iii) determines that adequate notice of the

hearing on the Approval Motion was given; (iv) authorizes the Parties to perform the terms of

this Settlement Agreement; and (v) reserves jurisdiction to enforce the terms of this Settlement

Agreement.

        d.      The Parties recognize that the Approval Order does not become a Final Order

unless and until (i) the time to file a timely appeal under Fed. R. Bankr. P. 8002 from the order

passes and no such timely appeal is filed; or (ii) if a timely appeal is filed, then after all timely

filed appeals are dismissed with prejudice or the Approval Order is affirmed on appeal and is not

subject to further timely filed appellate review, whether by appeal, petition for rehearing, petition

for certiorari or otherwise. If reconsideration or appeal of the Approval Order is sought and the

Approval Order is reversed upon such reconsideration or on appeal, then this Settlement

Agreement shall be of no force or effect and the Parties and the Adversary Proceeding shall be as

they were before this Settlement Agreement was signed, and any part of the Settlement Payment

paid by Silver Star to the Estate shall promptly be returned to Silver Star by the Trustee from

assets of the Estate, without any deductions and without interest.

///

///




                                                                                                Exhibit "1"
                                                                                                 Page 11
Case 8:19-bk-13560-SC       Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                        Desc
                             Main Document    Page 13 of 75
       3.      Settlement Consideration

       a.      Silver Star shall pay the Estate the sum of $34,000 (the “Settlement Payment”) in

immediately available funds (the “Settlement Payment”) within 60 days following the entry of

the Approval Order, as directed in writing by legal counsel for the Trustee. The Parties

acknowledge and agree that time is of the essence applies to this ¶ 3a and that the Settlement

Payment shall not be subject to reduction for any reason whatsoever. Silver Star further agrees

that all statutes of limitation on the Trustee’s claims asserted in the Complaint shall be tolled

from the date the Approval Order is entered until the later of (i) if applicable, 60 days after the

Approval Order is reversed upon reconsideration or appeal as provided in ¶ 2d above or (ii) 91

days after the date on which the Settlement Payment has been received in full by the Trustee and

has cleared the banking process.

       b.      In exchange for Silver Star’s agreement to make the Settlement Payment as

provided in ¶ 3a, the Approval Order will direct that Trustee shall promptly lodge an order that

the Adversary Proceeding be dismissed without prejudice, and that the Court will retain

jurisdiction to enforce the Settlement Agreement.

       c.      Further consideration for the execution and delivery of this Settlement Agreement

by the Parties is as set forth in ¶¶ 4 and 5 below and shall be deemed paid and received once the

Settlement Payment has been made in full and has cleared the banking process.

       4.      Mutual General Releases

       a.      Upon the execution of this Settlement Agreement by the Parties and their

respective legal counsel, if any, in the spaces provided at the end of this Settlement Agreement,

except for the obligations created or preserved by this Settlement Agreement, the subsequent

approval of this Settlement Agreement in accordance with ¶ 2c above (i.e., the Approval Order




                                                                                              Exhibit "1"
                                                                                               Page 12
Case 8:19-bk-13560-SC        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                              Main Document          Page 14 of 75
becomes a Final Order), and the Trustee’s timely receipt of the Settlement Payment in full and

the passage of time as set forth in ¶ 3a above, the Trustee on behalf of the Estate, without further

action, shall be deemed to have waived and released any and all claims and other rights that the

Estate possesses, and/or may possess, whether known or unknown and whether matured,

contingent or disputed, against Silver Star and against each of its owners, agents, representatives,

successors, assigns, attorneys, and insurers, individually and collectively, solely to the extent

acting in such capacity (collectively, the “Silver Star Releasees”).

       b.      Upon the execution of this Settlement Agreement by the Parties and their

respective legal counsel, if any, in the spaces provided at the end of this Settlement Agreement,

except for the obligations created or preserved by this Settlement Agreement and the subsequent

approval of this Settlement Agreement in accordance with ¶ 2b above (i.e., entry of the Approval

Order), Silver Star, without further action, shall be deemed to have waived and released any and

all claims and other rights that it possesses, and/or may possess, whether known or unknown and

whether matured, contingent or disputed, against the Trustee and the Estate, and each of them,

and against each of their respective agents, representatives, successors, assigns, attorneys and

insurers, individually and collectively, solely to the extent acting in such capacity (the “Trustee

Releasees”).

       c.      The releases set forth in ¶¶ 4a and b above shall be void if the Approval Order is

reversed upon reconsideration or appeal, except as to a Party, if any, that sought such reversal.

       5.      Release of Unknown Claims

       a.      It is the intention of the Parties in executing this Settlement Agreement that it is a

general release as between the Trustee and the Estate, on one hand, and Silver Star, on the other

hand, which shall be effective as a bar to each and every claim, demand or cause of action




                                                                                              Exhibit "1"
                                                                                               Page 13
Case 8:19-bk-13560-SC        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                             Main Document           Page 15 of 75
released by ¶ 4 above. Each Party recognizes that it may have some claim, demand, or cause of

action against the other Party of which it is totally unaware and unsuspecting, which it is giving

up by executing this Settlement Agreement. It is the intention of the Parties in executing this

Settlement Agreement that it will deprive each such Party of each such claim, demand or cause

of action and prevent it from asserting it against the other Party. In furtherance of this intention,

each Party expressly waives any rights or benefits conferred by the provisions of Section

1542 of the California Civil Code, which provides as follows:

       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE

       CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER

       FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF

       KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

       OR HER SETTLEMENT WITH THE DEBTOR.”

       b.      The waiver of the rights or benefits conferred by the provisions of Section 1542 of

the Civil Code of California is a material part of the consideration for this Settlement Agreement

and shall not be subject to severance from this Settlement Agreement.

       c.      Silver Star understands and agrees that in no event whatsoever shall it have any

claim as a creditor of the Estate arising from the Adversary Proceeding, its performance of this

Settlement Agreement or for any other reason whatsoever.

       6.      Representations and Warranties by the Parties

       a.      The Trustee represents and warrants to Silver Star, which representations and

warranties are material, are being relied upon by Silver Star, and shall survive the execution,

delivery and performance of this Settlement Agreement, that (i) to the best of his actual

knowledge, from and after the Petition Date, no portion of any claim, right, demand or cause of




                                                                                              Exhibit "1"
                                                                                               Page 14
Case 8:19-bk-13560-SC           Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                  Desc
                                  Main Document         Page 16 of 75
action (or claim for relief) that the Estate had or might have had against Silver Star has been

assigned or transferred to any other person or entity in any manner; (ii) he has consulted with

legal counsel of his own choosing regarding its rights and the terms, effect and consequences of

this Settlement Agreement before executing this Settlement Agreement and that he understands

its meaning, including the effect of Section 1542 of the California Civil Code and the waiver of

the rights or benefits conferred by that statute; and (iii) the Trustee is authorized and empowered

to execute this Settlement Agreement on behalf of the Estate and, subject to the Approval Order

becoming a Final Order, this Settlement Agreement is a valid and binding obligation of Estate

enforceable against it in accordance with its terms.

       b.      Silver Star represents and warrants to the Trustee and the Estate, which

representations and warranties are material and are being relied upon by the Trustee in acting for

the Estate and shall survive the execution, delivery and performance of this Settlement

Agreement, that (i) no portion of any claim, right, demand or cause of action that Silver Star had

or might have had against the Trustee, acting in that capacity, and the Estate (or its property) has

been assigned or transferred to any other person or entity in any manner; (ii) the transfers pled in

the Complaint are the only transfers made to Silver Star by EA and Silver Star has received no

other money or items of any value from EA; (iii) Silver Star has been afforded a reasonable

opportunity and encouraged by the Trustee to consult with legal counsel of its own choosing

regarding its rights and the terms, effect, and consequences of this Settlement Agreement before

executing this Settlement Agreement and that Silver Star understands its meaning, including the

effect of Section 1542 of the California Civil Code and the waiver of the rights or benefits

conferred by that statute; and (iv) the execution, delivery and performance of this Settlement

Agreement has been approved by all necessary and appropriate corporate action of Silver Star,




                                                                                             Exhibit "1"
                                                                                              Page 15
   Case 8:19-bk-13560-SC         Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                                 Main Document        Page 17 of 75
the person executing this Settlement Agreement on its behalf is duly authorized and empowered

to do so, and this Settlement Agreement is a valid and binding obligation of Silver Star

enforceable against it in accordance with its terms.

       7.      Default

       a.      If (i) Silver Star fails to timely make the Settlement Payment as described in ¶ 3a

above, fails to perform any other material term or condition of this Settlement Agreement or if

any of its representations and warranties are in the Trustee’s reasonable exercise of his judgment

materially false, and (ii) the Trustee gives Silver Star written notice of a default under the

Settlement Agreement stating such default, Silver Star shall have 10 days to cure the default by

submitting the scheduled but unpaid payment to the Trustee, or admissible documentary

evidence that to the Trustee’s satisfaction refutes the Trustee’s assertion that Silver Star has

failed to perform such material term(s) or condition(s) or that such representation(s) and

warranty(ies) is/are materially false.

       b.      In the event that Silver Star does not cure the default within the 10-day cure

period, the full amount of the voidable transfers ($49,000), less any payments made pursuant to ¶

3a above (which shall be applied to the first such transfer(s) to Silver Star), shall, without further

notice, become immediately due and payable and the Trustee will have the right to (i) file an ex

parte application in the Bankruptcy Court to for entry of Judgment against Silver Star for breach

of this Settlement Agreement for the full amount then owed plus simple interest at the California

statutory rate of 10% per annum, from the date of the voidable transfers to Silver Star as asserted

in the Complaint to the date of entry of the Judgment (or ,as applicable, to the date of any pre-

Judgment repayment), plus post-Judgment interest according to law or (ii) take such other




                                                                                                 Exhibit "1"
                                                                                                  Page 16
  Case 8:19-bk-13560-SC         Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                   Desc
                                 Main Document          Page 18 of 75
actions as he deems appropriate, in the exercise of his discretion, to enforce any or all of the

Estate’s rights and remedies against Silver Star.

       8.      No Additional Representations or Admissions

       a.      Except for the representations and warranties expressly set forth in this Settlement

Agreement, each Party acknowledges that it has relied wholly upon its own judgment, belief and

knowledge of the existence, nature and extent of each claim, demand or cause of action that it

may have against the other Party, which is to be released pursuant to this Settlement Agreement

and that it has not been influenced to any extent in entering into this Settlement Agreement by

any representation or statement regarding any such claim, demand or cause of action made by

any other Party (except as expressly set forth in this Settlement Agreement).

       b.      It is understood and agreed that this Settlement Agreement is made as part of the

compromise and settlement of disputed claims, and that no action taken by either Party, either

previously or in connection with said compromise and settlement, shall be deemed or construed

to be an admission by such Party of any fault or liability whatsoever to the other Party or to any

other person or entity in connection with any matter or thing.

       9.      Successors and Assigns

       This Settlement Agreement shall be binding on and shall inure to the benefit of the

Parties and as may be applicable, their respective heirs, legal representatives, successors and

assigns.

       10.     Choice of Law

       This Settlement Agreement is entered into and shall be performed in the State of

California and shall be governed by and construed and interpreted in accordance with its internal

laws and without regard to otherwise applicable principles of conflicts of laws or choice of laws,




                                                                                             Exhibit "1"
                                                                                              Page 17
   Case 8:19-bk-13560-SC          Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                                   Main Document        Page 19 of 75
whether by statute, rule, or judicial determination and whether of the State of California or any

other jurisdiction.

        11.     Interpretation

        a.      Each Party has reviewed this Settlement Agreement and agrees that any question

of interpretation shall not be resolved by any rule providing for interpretation against the drafting

Party. Whenever possible, each provision of this Settlement Agreement shall be interpreted in

such manner as to be valid under applicable substantive laws (excluding choice of laws) of

California.

        b.      Whenever the pronoun “it” is used herein that pronoun shall also be deemed to

mean ‘he” or “his”, “she” or “hers” or “it”" or “its” whenever applicable. Words in the singular

shall be read and construed as though in the plural and words in the plural shall be construed as

though in the singular in all cases where they would so apply.

        c.      The word “day(s)” as used in this Settlement Agreement means and refers to a

calendar day. Any event, such as a payment or response date which falls on a federal legal

holiday or a Saturday or Sunday, shall automatically be extended to the immediately following

non-holiday weekday.

        12.     No Inducement

        Each Party acknowledges and represents to the other Party that no promise,

representation or inducement not expressed herein has been made in connection with this

Settlement Agreement.

        13.     No Admission of Liability

        The execution of this Settlement Agreement and the performance of its terms and

conditions effectuate the settlement of claims which are contested and denied. Nothing




                                                                                              Exhibit "1"
                                                                                               Page 18
Case 8:19-bk-13560-SC         Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34 Desc
                               Main Document         Page 20 of 75
contained in this Settlement Agreement, nor the performance of any act hereunder is or shall be

construed as an admission by any Party of any wrongdoing or liability of any kind to the other

Party.

         14.    Costs and Expenses

         a.     Each Party shall bear its own attorneys’ fees and expenses incurred in connection

with (i) the Adversary Proceeding; and (ii) the negotiation of the terms of preparation of and

performance of this Settlement Agreement.

         b.     If any legal action is necessary to enforce the terms and conditions of this

Settlement Agreement, the substantially prevailing Party shall be entitled to recover all costs of

suit and reasonable attorneys' and other professionals’ fees and expenses incurred as determined

by the court in that action.

         15.    Jurisdiction and Venue

         Each Party hereby irrevocably consents to the exclusive personal jurisdiction of and

proper venue in the Bankruptcy Court for the trial, entry of findings, entry of final orders and

judgments solely for the purpose of resolving all disputes under, arising from or out of or relating

to this Settlement Agreement or the Parties’ rights and obligations with respect thereto. If the

Bankruptcy Court lacks or refuses to exercise jurisdiction over any such dispute, each Party

hereby irrevocably consents to the exclusive personal jurisdiction of and proper venue before the

Superior Court of the State of California, County of Orange for such purpose.

         16.    Waiver of Jury Trial

         To the extent permitted by applicable law, each Party hereby expressly waives the

right to trial by jury in any action or other proceeding under, arising from or out of or




                                                                                               Exhibit "1"
                                                                                                Page 19
Case 8:19-bk-13560-SC        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                        Desc
                              Main Document       Page 21 of 75
relating to this Settlement Agreement or the Parties’ right and obligations with respect

thereto.

       17.     Additional Documents

       Each Party agrees to execute, as appropriate cause to be acknowledged and deliver such

additional documents and instruments and perform such further acts as may be reasonably

necessary or appropriate to effectuate the purposes of this Settlement Agreement.

       18.     Notices

       a.      Any notice, service or demand permitted under this Settlement Agreement may be

given by facsimile electronic mail (with proof of receipt), by postage prepaid first-class mail or

by Federal Express (or other over-night delivery service) (with proof of receipt) or by personal

delivery as follows:

               To the Trustee: c/o John P. Reitman (jreitman@lgbfirm.com) and Jack A.

Reitman (jareitman@lgbfirm.com) of Landau Law LLP, 2338 Manning Ave., Los Angeles,

California 90064 (fax no. 310-557-0056); copy to D. Edward Hays (ehays@marshackhays.com)

of Marshack Hays LLP, 870 Roosevelt, Irvine, California 92620.

               To Silver Star: c/o Jeffrey I. Golden (jgolden@wgllp.com) of Weiland Golden

Goodrich LLP, 650 Town Center Drive, Suite 600, Costa Mesa, California 92626.

       b.      Notice shall be deemed effective upon receipt if given by email or facsimile

transmission or Federal Express (or other over-night delivery service) or if given by postage

prepaid first-class mail on the third business day after deposit into an active daily pick-up U.S.

postal box or with an authorized U.S. postal office.

       c.      Any Party may change the person to whom and/or the address to which notice to

that Party shall be delivered by giving notice of such change in accordance with ¶ 18a above.




                                                                                             Exhibit "1"
                                                                                              Page 20
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34         Desc
                        Main Document     Page 22 of 75




                                     (Please see next page for signature)




                                                                            Exhibit "1"
                                                                             Page 21
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34           Desc
                        Main Document     Page 23 of 75




                                   (Please see previous page for signature)




                                                                              Exhibit "1"
                                                                               Page 22
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34   Desc
                        Main Document     Page 24 of 75




                                                                     Exhibit "1"
                                                                      Page 23
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34   Desc
                        Main Document     Page 25 of 75




                  Exhibit 2
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                              Desc
                                             Main Document     Page 26 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)

                                                                                                                    Repeat-cacb, DEFER


                                                    U.S. Bankruptcy Court
                                           Central District of California (Santa Ana)
                                           Bankruptcy Petition #: 8:19-bk-13560-SC
                                                                                                                Date filed:   09/13/2019
  Assigned to: Scott C Clarkson                                                                              341 meeting:     10/22/2019
  Chapter 7                                                                                    Deadline for filing claims:    02/10/2020
                                                                                       Deadline for filing claims (govt.):    03/11/2020
  Voluntary                                                                          Deadline for objecting to discharge:     12/23/2019
  Asset                                                                              Deadline for financial mgmt. course:     12/23/2019




  Debtor                                                                   represented by Jack A. Reitman
  Eagan Avenatti, LLP                                                                     Landau Law LLP
  20341 SW Birch, Suite 220                                                               2338 Manning Ave.
  Newport Beach, CA 92660                                                                 Los Angeles, CA 90064
  ORANGE-CA                                                                               310-557-0050
  Tax ID / EIN: XX-XXXXXXX                                                                Email: jareitman@landaufirm.com
  aka The Trial Group, LLP
  aka Trial Group                                                                              John P. Reitman
  aka EOA Law                                                                                  Landau Law LLP
  aka TRG, LLP                                                                                 2338 Manning Ave.
  aka Eagan O'Malley & Avenatti, LLP                                                           Los Angeles, CA 90064
  aka EA LLP                                                                                   310-557-0050
                                                                                               Fax : 310-557-0056
                                                                                               Email: jreitman@landaufirm.com
                                                                                               TERMINATED: 10/23/2019

  Trustee                                                                  represented by D Edward Hays
  Richard A Marshack (TR)                                                                 Marshack Hays LLP
  Marshack Hays LLP                                                                       870 Roosevelt Ave
  870 Roosevelt                                                                           Irvine, CA 92620
  Irvine, CA 92620                                                                        949-333-7777
  949-333-7777                                                                            Fax : 949-333-7778
                                                                                          Email: ehays@marshackhays.com

                                                                                               Tinho Mang
                                                                                               Marshack Hays LLP
                                                                                               870 Roosevelt
                                                                                               Irvine, CA 92620
                                                                                               949-333-7777
                                                                                               Fax : 949-333-7778
                                                                                               Email: tmang@marshackhays.com

                                                                                               Judith E Marshack
                                                                                               Marshack Hays LLP
                                                                                               870 Roosevelt Ave
                                                                                               Irvine, CA 92620
                                                                                               949-333-7777
                                                                                               Fax : 949-333-7778
                                                                                               Email: jmarshack@marshackhays.com
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                    1/38




                                                                                                                                   Exhibit "2"
                                                                                                                                    Page 24
Case 8:19-bk-13560-SC                         Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                       Desc
                                              Main Document     Page 27 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)


                                                                                               Meghan C Murphey
                                                                                               Murphey & Murphey, APC
                                                                                               120 Vantis Dr Ste 300
                                                                                               Aliso Viejo, CA 92656-2677
                                                                                               (949) 464-4540
                                                                                               Fax : (562) 375-6674
                                                                                               Email: meghan@themurpheylawyers.com

                                                                                               Jack A. Reitman
                                                                                               (See above for address)

                                                                                               John P. Reitman
                                                                                               (See above for address)

                                                                                               David Wood
                                                                                               Marshack Hays LLP
                                                                                               870 Roosevelt Ave
                                                                                               Irvine, CA 92620
                                                                                               949-333-7777
                                                                                               Fax : 949-333-7778
                                                                                               Email: dwood@marshackhays.com

  U.S. Trustee
  United States Trustee (SA)
  411 W Fourth St., Suite 7160
  Santa Ana, CA 92701-4593
  (714) 338-3400

  Intervenor                                                               represented by Erick Kuylman
  Hrayr Shahinian                                                                         Warren Terzian LLP
  700 S. Flower St., Suite 1000                                                           700 S Flower St Ste 100
  Los Angeles, CA 90017                                                                   Los Angeles, CA 90017
  213-410-2620                                                                            208-869-2492
                                                                                          Fax : 213-410-2621
                                                                                          Email: erick.kuylman@warrenterzian.com

      Filing Date                         #                                                       Docket Text

                                        1                      Chapter 7 Voluntary Petition for Non-Individuals . Fee Amount $335 Filed
    09/13/2019                          (76 pgs)               by Eagan Avenatti, LLP (Reitman, John) (Entered: 09/13/2019)

                                                               Receipt of Voluntary Petition (Chapter 7)(8:19-bk-13560) [misc,volp7] (
                                                               335.00) Filing Fee. Receipt number 49741167. Fee amount 335.00. (re:
    09/13/2019                                                 Doc# 1) (U.S. Treasury) (Entered: 09/13/2019)

                                                               Judge Catherine E. Bauer added to case, per low number rule (19-11961-
    09/13/2019                                                 CB & 17-11961-CB). (Corona, Heidi) (Entered: 09/13/2019)

                                        2                      Addendum to voluntary petition Debtor's Disclaimers and Addendum to
                                        (17 pgs)               Filed Schedules and Statement of Financial Affairs Filed by Debtor Eagan
    09/13/2019                                                 Avenatti, LLP. (Reitman, Jack) (Entered: 09/13/2019)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 2/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 25
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 28 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    09/13/2019                          3                      Emergency motion Trustee's Notice of Emergency Motion and Emergency
                                        (169 pgs)              Motion for Preliminary Injunction; Memorandum of Points and
                                                               Authorities; Declarations of Jack A. Reitman and Brian Weiss; Exhibits
                                                               Filed by Trustee Richard A Marshack (TR) (Reitman, Jack) (Entered:
                                                               09/13/2019)

                                        4                      Meeting of Creditors 341(a) meeting to be held on 10/22/2019 at 09:00
                                        (2 pgs)                AM at RM 3-110, 411 W Fourth St., Santa Ana, CA 92701. Cert. of
                                                               Financial Management due by 12/23/2019. Last day to oppose discharge
                                                               or dischargeability is 12/23/2019. (Law, Tamika) Financial Management
                                                               deadline terminated. Modified on 9/13/2019 (Law, Tamika). (Entered:
    09/13/2019                                                 09/13/2019)

                                        5                      Hearing Set (RE: related document(s)3 Emergency motion filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 9/17/2019
                                                               at 10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The
    09/13/2019                                                 case judge is Catherine E. Bauer (Le, James) (Entered: 09/13/2019)

                                        6                      BNC Certificate of Notice (RE: related document(s)4 Meeting of
                                        (6 pgs)                Creditors Chapter 7 No Asset) No. of Notices: 110. Notice Date
    09/15/2019                                                 09/15/2019. (Admin.) (Entered: 09/15/2019)

                                        7                      Declaration re: Declaration of Jack A. Reitman Re: Notice and Service of
                                        (5 pgs)                Emergency Motion for Preliminary Injunction Filed by Trustee Richard A
                                                               Marshack (TR) (RE: related document(s)3 Emergency motion Trustee's
                                                               Notice of Emergency Motion and Emergency Motion for Preliminary
                                                               Injunction; Memorandum of Points and Authorities; Declarations of Jack
                                                               A. Reitman and Brian Weiss; Exhibits). (Reitman, Jack) Warning: Item
                                                               subsequently amended by docket entry no: 9 Modified on 9/16/2019 (Le,
    09/16/2019                                                 James). (Entered: 09/16/2019)

                                        8                      Adversary case 8:19-ap-01186. Complaint by Richard A Marshack against
                                        (114 pgs)              Michael Avenatti, Lisa Storie-Avenatti, Avenatti & Associates APC.
                                                               (Charge To Estate) FEE AMOUNT $350.00. Complaint for Avoidance and
                                                               Recovery of Voidable Transfers; Preference; Declaratory Relief;
                                                               Turnover; Preliminary and Permanent Injunction; Breach of Fiduciary
                                                               Duty; Disallowance of Proofs of Claim; Equitable Subordination Nature
                                                               of Suit: (13 (Recovery of money/property - 548 fraudulent transfer)),(12
                                                               (Recovery of money/property - 547 preference)),(11 (Recovery of
                                                               money/property - 542 turnover of property)),(02 (Other (e.g. other actions
                                                               that would have been brought in state court if unrelated to bankruptcy))),
                                                               (72 (Injunctive relief - other))(Reitman, Jack) Modified on 9/17/2019 (Le,
    09/16/2019                                                 James). (Entered: 09/16/2019)

                                        9                      Notice to Filer of Correction Made/No Action Required: Other - Chapter
                                                               missing from caption page. THIS ENTRY IS PROVIDED FOR
                                                               FUTURE REFERENCE. (RE: related document(s)7 Declaration filed by
    09/16/2019                                                 Trustee Richard A Marshack (TR)) (Le, James) (Entered: 09/16/2019)

                                        10                     Declaration re: Declaration of Jack A. Reitman Re: Notice and Service of
                                        (5 pgs)                Emergency Motion for Preliminary Injunction Filed by Trustee Richard A
                                                               Marshack (TR) (RE: related document(s)3 Emergency motion Trustee's
                                                               Notice of Emergency Motion and Emergency Motion for Preliminary
                                                               Injunction; Memorandum of Points and Authorities; Declarations of Jack
                                                               A. Reitman and Brian Weiss; Exhibits). (Reitman, Jack) (Entered:
    09/16/2019                                                 09/16/2019)

    09/17/2019                          11                     Hearing Held - Withdrawn (RE: related document(s)3 Emergency motion
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                3/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 26
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 29 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               filed by Trustee Richard A Marshack (TR)) (Le, James) (Entered:
                                                               09/18/2019)

                                        12                     Request for courtesy Notice of Electronic Filing (NEF) Filed by Bastian,
    09/24/2019                          (1 pg)                 James. (Bastian, James) (Entered: 09/24/2019)

                                                               Receipt of Motion Filing Fee - $181.00 by 12. Receipt Number 80074064.
    09/26/2019                                                 (admin) (Entered: 09/26/2019)

                                        13                     Notice of motion and motion for relief from automatic stay with
                                        (82 pgs; 2 docs)       supporting declarations ACTION IN NON-BANKRUPTCY FORUM RE:
                                                               Eagan Avenatti LLP v Stoll, Nussbaum & Polakov, et al., Docket No: 30-
                                                               2011-00483570 consolidated with 30-2013-00627604, California Superior
                                                               Court for the County of Orange . Fee Amount $181, Filed by Creditor
                                                               Stoll, Nussbaum & Polakov (Attachments: # 1 Part 2) (Le, James)
    09/26/2019                                                 (Entered: 09/27/2019)

                                        14                     Hearing Set (RE: related document(s)13 Motion for Relief from Stay -
                                                               ACTION IN NON-BANKRUPTCY FORUM filed by Creditor Stoll,
                                                               Nussbaum & Polakov) The Hearing date is set for 11/5/2019 at 10:00 AM
                                                               at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case judge is
    09/26/2019                                                 Catherine E. Bauer (Le, James) (Entered: 09/27/2019)

                                        15                     Request for courtesy Notice of Electronic Filing (NEF) Filed by Hays, D.
    09/30/2019                          (1 pg)                 (Hays, D) (Entered: 09/30/2019)

                                        16                     Request for courtesy Notice of Electronic Filing (NEF) Filed by Wood,
    09/30/2019                          (1 pg)                 David. (Wood, David) (Entered: 09/30/2019)

                                        17                     Application to Employ Marshack Hays LLP as General Counsel with
                                        (24 pgs)               Proof of Service Filed by Trustee Richard A Marshack (TR) (Hays, D)
    10/02/2019                                                 (Entered: 10/02/2019)

                                        18                     Notice of Application by Chapter 7 Trustee to Employ Marshack Hays as
                                        (11 pgs)               General Counsel with Proof of Service Filed by Trustee Richard A
                                                               Marshack (TR) (RE: related document(s)17 Application to Employ
                                                               Marshack Hays LLP as General Counsel with Proof of Service Filed by
    10/02/2019                                                 Trustee Richard A Marshack (TR)). (Hays, D) (Entered: 10/02/2019)

                                        19                     Application to Employ Force 10 Partners LLC as Financial Advisor with
                                        (22 pgs)               Proof of Service Filed by Trustee Richard A Marshack (TR) (Hays, D)
    10/18/2019                                                 (Entered: 10/18/2019)

                                        20                     Notice of Application by Chapter 7 Trustee to Employ Force 10 Partners
                                        (13 pgs)               LLC as Financial Analyst with Proof of Service Filed by Trustee Richard
                                                               A Marshack (TR) (RE: related document(s)19 Application to Employ
                                                               Force 10 Partners LLC as Financial Advisor with Proof of Service Filed by
    10/18/2019                                                 Trustee Richard A Marshack (TR)). (Hays, D) (Entered: 10/18/2019)

                                        21                     Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (40 pgs)               1(o)(3)) Filed by Trustee Richard A Marshack (TR) (RE: related
                                                               document(s)17 Application to Employ Marshack Hays LLP as General
    10/21/2019                                                 Counsel with Proof of Service). (Wood, David) (Entered: 10/21/2019)

    10/22/2019                          22                     Opposition to (related document(s): 13 Notice of motion and motion for
                                        (90 pgs)               relief from automatic stay with supporting declarations ACTION IN

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                  4/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 27
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 30 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               NON-BANKRUPTCY FORUM RE: Eagan Avenatti LLP v Stoll,
                                                               Nussbaum & Polakov, et al., Docket No: 30-2001-00483570 consolidated
                                                               with 30-2013-00627604, Californi filed by Creditor Stoll, Nussbaum &
                                                               Polakov) Trustee's Opposition to Stoll Nussbaum & Polakov, PC's Motion
                                                               for Relief from Stay; Declaration of John P. Reitman, Exhibits Filed by
                                                               Trustee Richard A Marshack (TR) (Reitman, Jack) (Entered: 10/22/2019)

                                        23                     Opposition to (related document(s): 13 Notice of motion and motion for
                                        (3 pgs)                relief from automatic stay with supporting declarations ACTION IN
                                                               NON-BANKRUPTCY FORUM RE: Eagan Avenatti LLP v Stoll,
                                                               Nussbaum & Polakov, et al., Docket No: 30-2001-00483570 consolidated
                                                               with 30-2013-00627604, Californi filed by Creditor Stoll, Nussbaum &
                                                               Polakov, 22 Opposition filed by Trustee Richard A Marshack (TR))
                                                               [Joinder to Trustee's Opposition to Stoll Nussbaum & Polakov, PC's
                                                               Motion for Relief from Stay] Filed by Interested Party Avenatti Michael
    10/22/2019                                                 (O'Dea, Ryan) (Entered: 10/22/2019)

                                        24                     Order approving Chapter 7 Trustee's application to employ Marshack
                                        (2 pgs)                Hays LLP as General Counsel (BNC-PDF) (Related Doc # 17) Signed on
    10/23/2019                                                 10/23/2019. (Le, James) (Entered: 10/23/2019)

                                        25                     BNC Certificate of Notice - PDF Document. (RE: related document(s)24
                                        (3 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    10/25/2019                                                 Date 10/25/2019. (Admin.) (Entered: 10/25/2019)

                                        26                     Reply to (related document(s): 22 Opposition filed by Trustee Richard A
                                        (41 pgs)               Marshack (TR)) Filed by Creditor Stoll, Nussbaum & Polakov 13 Notice
                                                               of motion and motion for relief from automatic stay with supporting
                                                               declarations ACTION IN NON-BANKRUPTCY FORUM RE: Eagan
                                                               Avenatti LLP v Stoll, Nussbaum & Polakov, et al., Docket No: 30-2001-
                                                               00483570 consolidated with 30-2013-00627604, Californi filed by
                                                               Creditor Stoll, Nussbaum & Polakov, (Steinberg, Elizabeth) (Entered:
    10/29/2019                                                 10/30/2019)

                                        27                     Opposition to joinder of Michael Avenatti to Trustee's opposition to Stoll,
                                        (3 pgs)                Nussbaum and Polakov PC's motion for relief from stay (related
                                                               document(s): 13 Notice of motion and motion for relief from automatic
                                                               stay with supporting declarations ACTION IN NON-BANKRUPTCY
                                                               FORUM RE: Eagan Avenatti LLP v Stoll, Nussbaum & Polakov, et al.,
                                                               Docket No: 30-2001-00483570 consolidated with 30-2013-00627604,
                                                               Californi filed by Creditor Stoll, Nussbaum & Polakov) Filed by Creditor
    10/29/2019                                                 Stoll, Nussbaum & Polakov (Steinberg, Elizabeth) (Entered: 10/30/2019)

                                        28                     Application to Employ Frank, Sims & Stolper LLP as Special Counsel
                                        (27 pgs)               with Proof of Service Filed by Trustee Richard A Marshack (TR)
    10/30/2019                                                 (Marshack, Judith) (Entered: 10/30/2019)

                                        29                     Notice with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                        (14 pgs)               (RE: related document(s)28 Application to Employ Frank, Sims & Stolper
                                                               LLP as Special Counsel with Proof of Service Filed by Trustee Richard A
    10/30/2019                                                 Marshack (TR)). (Marshack, Judith) (Entered: 10/30/2019)

                                        30                     Opposition to (related document(s): 19 Application to Employ Force 10
                                        (9 pgs)                Partners LLC as Financial Advisor with Proof of Service filed by Trustee
                                                               Richard A Marshack (TR)) Filed by Interested Party Avenatti Michael
    11/01/2019                                                 (O'Dea, Ryan) (Entered: 11/01/2019)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                     5/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 28
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 31 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    11/01/2019                          31                     Request for judicial notice in Support of Opposition to Chapter 7 Trustee's
                                        (33 pgs)               Motion to Employ Force 10 Partners LLC as Financial Advisor Filed by
                                                               Interested Party Avenatti Michael (RE: related document(s)30
                                                               Opposition). (O'Dea, Ryan) (Entered: 11/01/2019)

                                        32                     Hearing Continued (RE: related document(s)13 Motion for Relief from
                                                               Stay - ACTION IN NON-BANKRUPTCY FORUM filed by Creditor
                                                               Stoll, Nussbaum & Polakov) The Hearing date is set for 11/12/2019 at
                                                               10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    11/05/2019                                                 judge is Catherine E. Bauer (Le, James) (Entered: 11/06/2019)

                                        33                     Application to Employ Landau Gottfried & Berger LLP as Special
                                        (35 pgs)               Litigation Counsel Application of Richard A. Marshack, Chapter 7
                                                               Trustee, to Employ Landau Gottfried & Berger LLP as Special Litigation
                                                               Counsel; Declaration of John P. Reitman In Support Thereof Filed by
    11/06/2019                                                 Trustee Richard A Marshack (TR) (Reitman, John) (Entered: 11/06/2019)

                                        34                     Notice of motion/application Notice of Application by Richard A.
                                        (11 pgs)               Marshack, Chapter 7 Trustee to Employ Landau Gottfried & Berger LLP
                                                               as Special Litigation Counsel Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)33 Application to Employ Landau Gottfried &
                                                               Berger LLP as Special Litigation Counsel Application of Richard A.
                                                               Marshack, Chapter 7 Trustee, to Employ Landau Gottfried & Berger LLP
                                                               as Special Litigation Counsel; Declaration of John P. Reitman In Support
                                                               Thereof Filed by Trustee Richard A Marshack (TR)). (Reitman, John)
    11/06/2019                                                 (Entered: 11/06/2019)

                                        35                     Hearing Set (RE: related document(s)33 Application to Employ filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 12/3/2019
                                                               at 02:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The
    11/06/2019                                                 case judge is Catherine E. Bauer (Le, James) (Entered: 11/06/2019)

                                        36                     Notice of Assets filed by trustee and court's notice of possible dividend
                                        (2 pgs; 2 docs)        (BNC) Filed by Trustee Richard A Marshack (TR). Proofs of Claims due
                                                               by 2/10/2020. Government Proof of Claim due by 3/11/2020. (Marshack
    11/07/2019                                                 (TR), Richard) (Entered: 11/07/2019)

                                        37                     Meeting of Creditors Held and Concluded (Chapter 7 Asset) Attended only
                                                               by Brian Weiss - Receiver Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)4 Meeting of Creditors 341(a) meeting to be held on
                                                               10/22/2019 at 09:00 AM at RM 3-110, 411 W Fourth St., Santa Ana, CA
                                                               92701. Cert. of Financial Management due by 12/23/2019. Last day to
                                                               oppose discharge or dischargeability is 12/23/2019. (Law, Tamika)
                                                               Financial Management deadline terminated. Modified on 9/13/2019.).
    11/07/2019                                                 (Marshack (TR), Richard) (Entered: 11/07/2019)

                                        38                     BNC Certificate of Notice (RE: related document(s)36 Notice of Assets
                                        (5 pgs)                filed by trustee and court's notice of possible dividend (BNC) filed by
                                                               Trustee Richard A Marshack (TR)) No. of Notices: 113. Notice Date
    11/09/2019                                                 11/09/2019. (Admin.) (Entered: 11/09/2019)

                                        39                     Stipulation By Avenatti Michael and Richard A. Marshack, in his Capacity
                                        (4 pgs)                as Chapter 7 Trustee Extending Time to FIle Opposition and Request
                                                               Hearing Re: Application to Employ Frank, Sims & Stolper LLP as Special
                                                               Counsel Filed by Interested Party Avenatti Michael (O'Dea, Ryan)
    11/12/2019                                                 (Entered: 11/12/2019)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                   6/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 29
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 32 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    11/12/2019                          40                     Withdrawal re: Notice of Withdrawal of Docket No. 19 re: Application by
                                        (4 pgs)                Chapter 7 Trustee to Employ Force 10 Partners LLC as Financial Advisor
                                                               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)19 Application to Employ Force 10 Partners LLC as
                                                               Financial Advisor with Proof of Service). (Hays, D) (Entered: 11/12/2019)

                                        41                     Hearing Continued (RE: related document(s)13 Motion for Relief from
                                                               Stay - ACTION IN NON-BANKRUPTCY FORUM filed by Creditor
                                                               Stoll, Nussbaum & Polakov) The Hearing date is set for 12/3/2019 at
                                                               10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    11/12/2019                                                 judge is Catherine E. Bauer (Le, James) (Entered: 11/13/2019)

                                        42                     Hearing Advanced(RE: related document(s)33 Application to Employ
                                                               filed by Trustee Richard A Marshack (TR)) The Hearing date is set for
                                                               12/3/2019 at 10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Catherine E. Bauer (Le, James) (Entered:
    11/22/2019                                                 11/22/2019)

                                        43                     Motion to Abandon REQUIRED FEE DEFERRED Estate's Interest, if
                                        (41 pgs)               any, in Personal Property; Declarations of Richard A. Marshack and
                                                               Brian Weiss in support; with Proof of Service. Filed by Trustee Richard A
    11/27/2019                                                 Marshack (TR) (Marshack (TR), Richard) (Entered: 11/27/2019)

                                        44                     Notice of Opportunity To Request a Hearing On Motion (LBR 9013-1(o))
                                        (11 pgs)               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)43 Motion to Abandon REQUIRED FEE DEFERRED
                                                               Estate's Interest, if any, in Personal Property; Declarations of Richard A.
                                                               Marshack and Brian Weiss in support; with Proof of Service. Filed by
                                                               Trustee Richard A Marshack (TR) (Marshack (TR), Richard)). (Marshack
    11/27/2019                                                 (TR), Richard) (Entered: 11/27/2019)

                                        45                     Hearing Continued (RE: related document(s)13 Motion for Relief from
                                                               Stay - ACTION IN NON-BANKRUPTCY FORUM filed by Creditor
                                                               Stoll, Nussbaum & Polakov) The Hearing date is set for 1/28/2020 at
                                                               10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    12/03/2019                                                 judge is Catherine E. Bauer (Le, James) (Entered: 12/03/2019)

                                        46                     Hearing Continued (RE: related document(s)33 Application to Employ
                                                               filed by Trustee Richard A Marshack (TR)) The Hearing date is set for
                                                               1/21/2020 at 10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Catherine E. Bauer (Le, James) (Entered:
    12/03/2019                                                 12/03/2019)

                                        47                     Application to Employ CONWAY MACKENZIE, INC. as FINANCIAL
                                        (28 pgs)               ANALYST with Proof of Service Filed by Trustee Richard A Marshack
    12/10/2019                                                 (TR) (Wood, David) (Entered: 12/10/2019)

                                        48                     Notice with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                        (12 pgs)               (RE: related document(s)47 Application to Employ CONWAY
                                                               MACKENZIE, INC. as FINANCIAL ANALYST with Proof of Service
                                                               Filed by Trustee Richard A Marshack (TR)). (Wood, David) (Entered:
    12/10/2019                                                 12/10/2019)

    12/11/2019                          49                     Emergency motion Notice of Emergency Motion and Emergency Motion
                                        (8 pgs)                for Entry of Order Pursuant to 11 U.S.C. Section 107(b), Rule 9018 of the
                                                               Federal Rules of Bankruptcy Procedure, and Rule 5003-2(c) of the Local
                                                               Bankruptcy Rules Authorizing the Trustee to File Under Seal a Motion for

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 7/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 30
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                            Desc
                                             Main Document     Page 33 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Order Authorizing the Trustee to Use Property of the Estate Pursuant to
                                                               11 U.S.C. Section 363; Memorandum of Points and Authorities;
                                                               Declaration of Richard A. Marshack in Support; with proof of service
                                                               Filed by Trustee Richard A Marshack (TR) (Hays, D) (Entered:
                                                               12/11/2019)

                                        50                     Order granting Chapter 7 Trustee's emergency motion authorizing the
                                        (2 pgs)                Chapter 7 Trustee to file under seal a motion for authority to use property
                                                               of the estate pursuant to 11 U.S.C. section 363 (Related Doc # 49 ) Signed
    12/12/2019                                                 on 12/12/2019 (Le, James) (Entered: 12/12/2019)

                                        51                     UNDER SEALED DOCUMENTS - Chapter 7 Trustee's Motion for Order:
                                        (1 pg)                 Authorizing Trustee to use property of the estate pursuant to 11 U.S.C.
                                                               §363 Memorandum of Points and Authorities; Declarations of Richard A.
                                                               Marshack and Matthew D. Murphey in Support. [Hearing to be set]. Filed
                                                               by MARSHACK HAYS LLP and BURKE, WILLIAMS & SORENSEN,
                                                               LLP, [Proposed] Special Litigation Counsel for Richard A. Marshack,
                                                               Chapter 7 Trustee. (Filed under seal pursuant to Order #50, entered on
    12/12/2019                                                 12/12/2019). (Corona, Heidi) (Entered: 12/12/2019)

                                        52                     Notice of Hearing Notice of Emergency Hearing on Motion for Order
                                        (4 pgs)                Authorizing Trustee to Use Property of the Estate Pursuant to 11 U.S.C.
                                                               Section 363 (Re: Dk. No. 51); Hrg. 12-18-19 at 10:00 a.m., Ctrm: 5D
                                                               Filed by Trustee Richard A Marshack (TR). (Hays, D) (Entered:
    12/13/2019                                                 12/13/2019)

                                        53                     Hearing Set (RE: related document(s)51 Chapter 7 Trustee's Motion for
                                                               Order: Authorizing Trustee to use property of the estate pursuant to 11
                                                               U.S.C. §363) The Hearing date is set for 12/18/2019 at 10:00 AM at Crtrm
                                                               5D, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Catherine
    12/13/2019                                                 E. Bauer (Le, James) (Entered: 12/16/2019)

                                        54                     Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (58 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)43 Motion to Abandon REQUIRED FEE
                                                               DEFERRED Estate's Interest, if any, in Personal Property; Declarations
                                                               of Richard A. Marshack and Brian Weiss in support; with Proof of
    12/17/2019                                                 Service.). (Marshack (TR), Richard) (Entered: 12/17/2019)

                                        55                     Application to Employ BURKE, WILLIAMS & SORENSEN, LLP as
                                        (15 pgs)               SPECIAL LITIGATION COUNSEL , Including Statement of
                                                               Disinterestedness of Meghan C. Murphey with Proof of Service Filed by
                                                               Trustee Richard A Marshack (TR) (Murphey, Meghan) (Entered:
    12/17/2019                                                 12/17/2019)

                                        56                     Notice of motion/application by Chapter 7 Trustee for Order Authorizing
                                        (11 pgs)               the Employment of Burke, Williams & Sorensen, LLP as Special Litigation
                                                               Counsel, Including Statement of Disinterestedness of Meghan C. Murphey
                                                               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)55 Application to Employ BURKE, WILLIAMS &
                                                               SORENSEN, LLP as SPECIAL LITIGATION COUNSEL , Including
                                                               Statement of Disinterestedness of Meghan C. Murphey with Proof of
                                                               Service Filed by Trustee Richard A Marshack (TR)). (Murphey, Meghan)
    12/17/2019                                                 (Entered: 12/17/2019)

    12/18/2019                          57                     Hearing Held RE: Chapter 7 Trustee's motion for order: Authorizing
                                                               Trustee to use property of the estate pursuant to 11 U.S.C. Section 363

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                  8/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 31
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                         Desc
                                             Main Document     Page 34 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               (Related document 51) - GRANTED; ORDER BY ATTORNEY.
                                                               (Steinberg, Elizabeth) (Entered: 12/19/2019)

                                        58                     Order Granting Chapter 7 Trustee's Motion Authorizing The Trustee To
                                        (3 pgs)                Use Property Of The Estate Pursuant To 11 U.S.C. Section 363. (BNC-
                                                               PDF) (Related Doc # 51 ) Signed on 12/19/2019 (Steinberg, Elizabeth)
    12/19/2019                                                 (Entered: 12/19/2019)

                                        59                     Order Granting Trustee's Motion To Abandon Estate's Interest, If Any, In
                                        (1 pg)                 Personal Property. (BNC-PDF) (Related Doc # 43 ) Signed on 12/20/2019
    12/20/2019                                                 (Steinberg, Elizabeth) (Entered: 12/20/2019)

                                        60                     BNC Certificate of Notice - PDF Document. (RE: related document(s)58
                                        (4 pgs)                Order on Generic Motion (BNC-PDF)) No. of Notices: 1. Notice Date
    12/21/2019                                                 12/21/2019. (Admin.) (Entered: 12/21/2019)

                                        61                     BNC Certificate of Notice - PDF Document. (RE: related document(s)59
                                        (2 pgs)                Order on Motion to Abandon (BNC-PDF)) No. of Notices: 1. Notice Date
    12/22/2019                                                 12/22/2019. (Admin.) (Entered: 12/22/2019)

                                        62                     Adversary case 8:19-ap-01235. Complaint by Stoll, Nussbaum & Polakov,
                                        (59 pgs; 2 docs)       APC. against Eagan Avenatti, LLP . Fee Amount $350 (Attachments: # 1
                                                               Adv. Cover Sheet) Nature of Suit: (67 (Dischargeability - 523(a)(4), fraud
                                                               as fiduciary, embezzlement, larceny)) ,(68 (Dischargeability - 523(a)(6),
    12/23/2019                                                 willful and malicious injury)) (Law, Tamika) (Entered: 12/23/2019)

                                        63                     Application to Employ Bicher & Associates as Field Agent Declaration of
                                        (14 pgs)               Lori J. Ensley in support; with Proof of Service Filed by Trustee Richard
    12/26/2019                                                 A Marshack (TR) (Marshack (TR), Richard) (Entered: 12/26/2019)

                                        64                     Notice of Appearance and Request for Notice Filed by Creditor Philip
    12/27/2019                          (4 pgs)                Landsman . (Mccall, Audrey) (Entered: 12/27/2019)

                                        65                     Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (45 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)47 Application to Employ CONWAY
                                                               MACKENZIE, INC. as FINANCIAL ANALYST with Proof of Service).
    12/31/2019                                                 (Wood, David) (Entered: 12/31/2019)

                                        66                     Voluntary Dismissal of Motion with Proof of Service Filed by Trustee
                                        (3 pgs)                Richard A Marshack (TR) (RE: related document(s)28 Application to
                                                               Employ Frank, Sims & Stolper LLP as Special Counsel with Proof of
    01/04/2020                                                 Service). (Marshack (TR), Richard) (Entered: 01/04/2020)

                                        67                     Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (4 pgs)                1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)55 Application to Employ BURKE, WILLIAMS
                                                               & SORENSEN, LLP as SPECIAL LITIGATION COUNSEL , Including
                                                               Statement of Disinterestedness of Meghan C. Murphey with Proof of
    01/06/2020                                                 Service). (Murphey, Meghan) (Entered: 01/06/2020)

    01/06/2020                          68                     Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (35 pgs)               1(o)(3)) AMENDED Declaration That No Party Requested a Hearing on
                                                               Motion Filed by Trustee Richard A Marshack (TR) (RE: related
                                                               document(s)55 Application to Employ BURKE, WILLIAMS &
                                                               SORENSEN, LLP as SPECIAL LITIGATION COUNSEL , Including

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 9/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 32
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 35 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Statement of Disinterestedness of Meghan C. Murphey with Proof of
                                                               Service). (Murphey, Meghan) (Entered: 01/06/2020)

                                        69                     Response to (related document(s): 33 Application to Employ Landau
                                        (95 pgs)               Gottfried & Berger LLP as Special Litigation Counsel Application of
                                                               Richard A. Marshack, Chapter 7 Trustee, to Employ Landau Gottfried &
                                                               Berger LLP as Special Litigation Counsel; Declaration of John P. Reitman
                                                               In Support filed by Trustee Richard A Marshack (TR)) Filed by Creditors
                                                               Damon Rogers, Alexis Gardner, The X-Law Group, P.C. (Marchino,
    01/07/2020                                                 Filippo) (Entered: 01/07/2020)

                                        70                     Notice of Errata Filed by Creditors Alexis Gardner, Damon Rogers, The
                                        (103 pgs)              X-Law Group, P.C. (RE: related document(s)69 Response to (related
                                                               document(s): 33 Application to Employ Landau Gottfried & Berger LLP
                                                               as Special Litigation Counsel Application of Richard A. Marshack,
                                                               Chapter 7 Trustee, to Employ Landau Gottfried & Berger LLP as Special
                                                               Litigation Counsel; Declaration of John P. Reitman In Support filed by
                                                               Trustee Richard A Marshack (TR)) Filed by Creditors Damon Rogers,
                                                               Alexis Gardner, The X-Law Group, P.C.). (Marchino, Filippo) (Entered:
    01/07/2020                                                 01/07/2020)

                                        71                     Response to (related document(s): 33 Application to Employ Landau
                                        (98 pgs)               Gottfried & Berger LLP as Special Litigation Counsel Application of
                                                               Richard A. Marshack, Chapter 7 Trustee, to Employ Landau Gottfried &
                                                               Berger LLP as Special Litigation Counsel; Declaration of John P. Reitman
                                                               In Support filed by Trustee Richard A Marshack (TR)) Filed by Creditors
                                                               Alexis Gardner, Damon Rogers, The X-Law Group, P.C. (Marchino,
    01/07/2020                                                 Filippo) (Entered: 01/07/2020)

                                        72                     Notice [Joinder to Creditors The X-Law Group, P.C., Damon Rogers, and
                                        (4 pgs)                Alexis Gardner's Response to Application of Richard A. Marshack,
                                                               Chapter 7 Trustee, to Employ Landau Gottfreid & Berger LLP as Special
                                                               Litigation Counsel] Filed by Interested Party Avenatti Michael (RE:
                                                               related document(s)33 Application to Employ Landau Gottfried & Berger
                                                               LLP as Special Litigation Counsel Application of Richard A. Marshack,
                                                               Chapter 7 Trustee, to Employ Landau Gottfried & Berger LLP as Special
                                                               Litigation Counsel; Declaration of John P. Reitman In Support Thereof
                                                               Filed by Trustee Richard A Marshack (TR), 71 Response to (related
                                                               document(s): 33 Application to Employ Landau Gottfried & Berger LLP
                                                               as Special Litigation Counsel Application of Richard A. Marshack,
                                                               Chapter 7 Trustee, to Employ Landau Gottfried & Berger LLP as Special
                                                               Litigation Counsel; Declaration of John P. Reitman In Support filed by
                                                               Trustee Richard A Marshack (TR)) Filed by Creditors Alexis Gardner,
                                                               Damon Rogers, The X-Law Group, P.C.). (O'Dea, Ryan) (Entered:
    01/08/2020                                                 01/08/2020)

                                        73                     Request for courtesy Notice of Electronic Filing (NEF) Filed by Rieder,
    01/13/2020                          (1 pg)                 Monica. (Rieder, Monica) (Entered: 01/13/2020)

                                        74                     Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (19 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)63 Application to Employ Bicher & Associates
                                                               as Field Agent Declaration of Lori J. Ensley in support; with Proof of
    01/14/2020                                                 Service). (Marshack (TR), Richard) (Entered: 01/14/2020)

    01/14/2020                          75                     Reply to (related document(s): 33 Application to Employ Landau
                                        (11 pgs)               Gottfried & Berger LLP as Special Litigation Counsel Application of
                                                               Richard A. Marshack, Chapter 7 Trustee, to Employ Landau Gottfried &

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 10/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 33
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 36 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Berger LLP as Special Litigation Counsel; Declaration of John P. Reitman
                                                               In Support filed by Trustee Richard A Marshack (TR)) Trustee's Reply In
                                                               Support of Application to Employ Landau Gottfried & Berger LLP as
                                                               Special Litigation Counsel Filed by Trustee Richard A Marshack (TR)
                                                               (Reitman, John) (Entered: 01/14/2020)

                                        77                     Hearing Held - Motion granted: Order by attorney (RE: related
                                                               document(s)33 Application to Employ filed by Trustee Richard A
    01/21/2020                                                 Marshack (TR)) (Le, James) (Entered: 01/22/2020)

                                        193                    Notice of Change of Address Filed by Creditor Suzy Quinn . (Le, James)
    01/21/2020                          (1 pg)                 (Entered: 08/24/2020)

                                        76                     Notice of lodgment of Order in Bankruptcy Case re: Application of
                                        (7 pgs)                Richard A. Marshack, Chapter 7 Trustee, to Employ Landau Gottfried &
                                                               Berger LLP as Special Litigation Counsel; Declaration of John P. Reitman
                                                               in Support Thereof Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)33 Application to Employ Landau Gottfried & Berger
                                                               LLP as Special Litigation Counsel Application of Richard A. Marshack,
                                                               Chapter 7 Trustee, to Employ Landau Gottfried & Berger LLP as Special
                                                               Litigation Counsel; Declaration of John P. Reitman In Support Thereof
                                                               Filed by Trustee Richard A Marshack (TR)). (Reitman, John) (Entered:
    01/22/2020                                                 01/22/2020)

                                        78                     Order approving Chapter 7 Trustee's application to employ Burke,
                                        (2 pgs)                Williams & Sorensen, LLP as Special Litigation Counsel (BNC-PDF)
                                                               (Related Doc # 55) Signed on 1/22/2020. (Le, James) (Entered:
    01/22/2020                                                 01/22/2020)

                                        79                     Order approving Chapter 7 Trustee's application to employ Conway
                                        (2 pgs)                Mackenzie, Inc. as Financial Analyst (BNC-PDF) (Related Doc # 47)
    01/22/2020                                                 Signed on 1/22/2020. (Le, James) (Entered: 01/22/2020)

                                        80                     Order granting Trustee's motion under LBR 2016-2 for authorization to
                                        (2 pgs)                employ paraprofessional - Bicher & Associates (BNC-PDF) (Related Doc
    01/23/2020                                                 # 63) Signed on 1/23/2020. (Le, James) (Entered: 01/23/2020)

                                        81                     Notice of lodgment of Order in Bankruptcy Case re: Application of
                                        (6 pgs)                Richard A. Marshack, Chapter 7 Trustee, to Employ Landau Gottfried &
                                                               Berger LLP as Special Litigation Counsel; Declaration of John P. Reitman
                                                               in Support Thereof Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)33 Application to Employ Landau Gottfried & Berger
                                                               LLP as Special Litigation Counsel Application of Richard A. Marshack,
                                                               Chapter 7 Trustee, to Employ Landau Gottfried & Berger LLP as Special
                                                               Litigation Counsel; Declaration of John P. Reitman In Support Thereof
                                                               Filed by Trustee Richard A Marshack (TR)). (Reitman, John) (Entered:
    01/23/2020                                                 01/23/2020)

                                        82                     Notice of Change of Address Notice of Attorney Change of Address or
    01/23/2020                          (3 pgs)                Law Firm. (Reitman, John) (Entered: 01/23/2020)

                                        83                     Notice of Change of Address Notice of Attorney Change of Address or
    01/24/2020                          (3 pgs)                Law Firm. (Reitman, Jack) (Entered: 01/24/2020)

    01/24/2020                          84                     BNC Certificate of Notice - PDF Document. (RE: related document(s)78
                                        (4 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
                                                               Date 01/24/2020. (Admin.) (Entered: 01/24/2020)
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                             11/38




                                                                                                                            Exhibit "2"
                                                                                                                             Page 34
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 37 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)


                                        85                     BNC Certificate of Notice - PDF Document. (RE: related document(s)79
                                        (4 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    01/24/2020                                                 Date 01/24/2020. (Admin.) (Entered: 01/24/2020)

                                        86                     BNC Certificate of Notice - PDF Document. (RE: related document(s)80
                                        (4 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    01/25/2020                                                 Date 01/25/2020. (Admin.) (Entered: 01/25/2020)

                                        87                     Notice of Change of Address Notice of Attorney Change of Address or
    01/27/2020                          (3 pgs)                Law Firm. (Rieder, Monica) (Entered: 01/27/2020)

                                        88                     Declaration re: Declaration of Jack A. Reitman Re: Name Change of
                                        (9 pgs)                Landau Gottfried & Berger LLP to Landau Law LLP Filed by Trustee
    01/28/2020                                                 Richard A Marshack (TR). (Reitman, Jack) (Entered: 01/28/2020)

                                        89                     Notice of lodgment Notice of Lodgment of Order in Bankruptcy Case re:
                                        (6 pgs)                Application of Richard A. Marshack, Chapter 7 Trustee, to Employ
                                                               Landau Gottfried & Berger LLP as Special Litigation Counsel;
                                                               Declaration of John P. Reitman in Support Thereof Filed by Trustee
                                                               Richard A Marshack (TR) (RE: related document(s)33 Application to
                                                               Employ Landau Gottfried & Berger LLP as Special Litigation Counsel
                                                               Application of Richard A. Marshack, Chapter 7 Trustee, to Employ
                                                               Landau Gottfried & Berger LLP as Special Litigation Counsel;
                                                               Declaration of John P. Reitman In Support Thereof Filed by Trustee
    01/28/2020                                                 Richard A Marshack (TR)). (Reitman, Jack) (Entered: 01/28/2020)

                                        90                     Hearing Continued (RE: related document(s)13 Motion for Relief from
                                                               Stay - ACTION IN NON-BANKRUPTCY FORUM filed by Creditor
                                                               Stoll, Nussbaum & Polakov) The Hearing date is set for 3/24/2020 at
                                                               10:00 AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    01/28/2020                                                 judge is Catherine E. Bauer (Le, James) (Entered: 01/29/2020)

                                        91                     Application to Employ Kellner Law Group PC as Special Collections
                                        (21 pgs)               Counsel with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (Hays, D) Warning: Item subsequently amended by docket entry no: 97
    02/04/2020                                                 Modified on 2/5/2020 (Le, James). (Entered: 02/04/2020)

                                        92                     Notice of Hearing with Proof of Service Filed by Trustee Richard A
                                        (13 pgs)               Marshack (TR) (RE: related document(s)91 Application to Employ
                                                               Kellner Law Group PC as Special Collections Counsel with Proof of
                                                               Service Filed by Trustee Richard A Marshack (TR)). (Hays, D) (Entered:
    02/04/2020                                                 02/04/2020)

                                        93                     Motion Trustee's Motion for Order Approving Subordination Agreement
                                        (16 pgs)               with Jason Frank Law, PLC with Proof of Service Filed by Trustee
    02/04/2020                                                 Richard A Marshack (TR) (Hays, D) (Entered: 02/04/2020)

                                        94                     Notice of Hearing with Proof of Service Filed by Trustee Richard A
                                        (11 pgs)               Marshack (TR) (RE: related document(s)93 Motion Trustee's Motion or
                                                               Order Approving Subordination Agreement with Jason Frank Law, PLC
                                                               with Proof of Service Filed by Trustee Richard A Marshack (TR)). (Hays,
    02/04/2020                                                 D) (Entered: 02/04/2020)

    02/04/2020                          95                     Hearing Set (RE: related document(s)91 Application to Employ filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 2/25/2020


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                             12/38




                                                                                                                             Exhibit "2"
                                                                                                                              Page 35
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 38 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               at 2:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The
                                                               case judge is Catherine E. Bauer (Le, James) (Entered: 02/05/2020)

                                        96                     Hearing Set (RE: related document(s)93 Generic Motion filed by Trustee
                                                               Richard A Marshack (TR)) The Hearing date is set for 2/25/2020 at 02:30
                                                               PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case judge
    02/04/2020                                                 is Catherine E. Bauer (Le, James) (Entered: 02/05/2020)

                                        97                     Notice to Filer of Error and/or Deficient Document Richard A.
                                                               Marshack's holographic signature. THE FILER IS INSTRUCTED
                                                               TO FILE A NOTICE OF ERRATA WITH THE PROPER
                                                               SIGNATURES. (RE: related document(s)91 Application to Employ filed
    02/05/2020                                                 by Trustee Richard A Marshack (TR)) (Le, James) (Entered: 02/05/2020)

                                        98                     Notice of Errata re: Signature Page to the Application by Chapter 7
                                        (6 pgs)                Trustee to Employ Kellner Law Group PC as Special Collections Counsel,
                                                               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)91 Application to Employ Kellner Law Group PC as
                                                               Special Collections Counsel with Proof of Service Filed by Trustee
                                                               Richard A Marshack (TR) (Hays, D) Warning: Item subsequently
                                                               amended by docket entry no: 97 Modified on 2/5/2020.). (Hays, D)
    02/05/2020                                                 (Entered: 02/05/2020)

                                        99                     Notice of Change of Time Only with Proof of Service Filed by Trustee
                                        (11 pgs)               Richard A Marshack (TR) (RE: related document(s)91 Application to
                                                               Employ Kellner Law Group PC as Special Collections Counsel with Proof
                                                               of Service Filed by Trustee Richard A Marshack (TR) (Hays, D) Warning:
                                                               Item subsequently amended by docket entry no: 97 Modified on 2/5/2020.,
                                                               93 Motion Trustee's Motion for Order Approving Subordination
                                                               Agreement with Jason Frank Law, PLC with Proof of Service Filed by
    02/14/2020                                                 Trustee Richard A Marshack (TR)). (Wood, David) (Entered: 02/14/2020)

                                        100                    Hearing Advanced (RE: related document(s)91 Application to Employ
                                                               filed by Trustee Richard A Marshack (TR), 93 Generic Motion filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 2/25/2020
                                                               at 01:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The
    02/14/2020                                                 case judge is Catherine E. Bauer (Le, James) (Entered: 02/14/2020)

                                        101                    Notice of Increased Hourly Rates Charged by Marshack Hays LLP; with
                                        (4 pgs)                Proof of Service Filed by Trustee Richard A Marshack (TR). (Wood,
    02/19/2020                                                 David) (Entered: 02/19/2020)

                                        103                    Hearing Continued (RE: related document(s)91 Application to Employ
                                                               filed by Trustee Richard A Marshack (TR)) The Hearing date is set for
                                                               3/3/2020 at 01:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Catherine E. Bauer (Le, James) (Entered:
    02/25/2020                                                 02/26/2020)

                                        104                    Hearing Held: Motion granted: Order by attorney (RE: related
                                                               document(s)93 Generic Motion filed by Trustee Richard A Marshack
    02/25/2020                                                 (TR)) (Le, James) (Entered: 02/26/2020)

                                        102                    Order approving Chapter 7 Trustee's application to employ special
                                        (2 pgs)                litigation counsel (BNC-PDF) (Related Doc # 33) Signed on 2/26/2020.
    02/26/2020                                                 (Le, James) (Entered: 02/26/2020)

    02/28/2020                          105                    BNC Certificate of Notice - PDF Document. (RE: related document(s)102
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               13/38




                                                                                                                             Exhibit "2"
                                                                                                                              Page 36
Case 8:19-bk-13560-SC                         Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                              Main Document     Page 39 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                        (4 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
                                                               Date 02/28/2020. (Admin.) (Entered: 02/28/2020)

                                        106                    Declaration re: Supplemental Declaration of Richard L. Kellner in Support
                                        (6 pgs)                with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)91 Application to Employ Kellner Law Group PC as
                                                               Special Collections Counsel with Proof of Service). (Hays, D) (Entered:
    03/02/2020                                                 03/02/2020)

                                        108                    Hearing Held - Motion granted: Order by attorney (RE: related
                                                               document(s)91 Application to Employ filed by Trustee Richard A
    03/03/2020                                                 Marshack (TR)) (Le, James) (Entered: 03/04/2020)

                                        107                    Order granting Trustee's motion to approve subordination agreement with
                                        (2 pgs)                Jason Frank Law, PLC BNC-PDF) (Related Doc # 93 ) Signed on
    03/04/2020                                                 3/4/2020 (Le, James) (Entered: 03/04/2020)

                                        109                    Order approving Chapter 7 Trustee's application to employ Kellner Law
                                        (2 pgs)                Group PC as Special Collections Counsel (BNC-PDF) (Related Doc # 91)
    03/04/2020                                                 Signed on 3/4/2020. (Le, James) (Entered: 03/04/2020)

                                        110                    BNC Certificate of Notice - PDF Document. (RE: related document(s)107
                                        (4 pgs)                Order on Generic Motion (BNC-PDF)) No. of Notices: 1. Notice Date
    03/06/2020                                                 03/06/2020. (Admin.) (Entered: 03/06/2020)

                                        111                    BNC Certificate of Notice - PDF Document. (RE: related document(s)109
                                        (4 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    03/06/2020                                                 Date 03/06/2020. (Admin.) (Entered: 03/06/2020)

                                        112                    Request for courtesy Notice of Electronic Filing (NEF) Filed by Naylor,
    03/18/2020                          (1 pg)                 Karen. (Naylor, Karen) (Entered: 03/18/2020)

                                        113                    Request for courtesy Notice of Electronic Filing (NEF) by creditor
                                        (1 pg)                 Edward M. Ricci, P.A. and Edward M. Ricci, in individual Filed by
    03/20/2020                                                 Reeder, David. (Reeder, David) (Entered: 03/20/2020)

                                        114                    Stipulation By Stoll, Nussbaum & Polakov and Special Litigation Counsel
                                        (5 pgs)                for Richard A. Marshack, Chapter 7 Trustee to Continue Hearing on the
                                                               Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 (Action
                                                               in Non-Bankruptcy Forum) filed by Stoll, Nussbaum & Polakov Filed by
                                                               Creditor Stoll, Nussbaum & Polakov (Naylor, Karen) (Entered:
    03/23/2020                                                 03/23/2020)

                                        115                    Order approving stipulation to continue hearing on motion for relief from
                                        (2 pgs)                the automatic stay under 11 U.S.C. section 362 (Action in Non-
                                                               Bankruptcy Forum) Hearing continued to June 2, 2020 at 10:00 AM
                                                               (BNC-PDF) (Related Doc # 114 ) Signed on 3/23/2020 (Le, James)
    03/23/2020                                                 (Entered: 03/23/2020)

                                        116                    Hearing Continued (RE: related document(s)13 Motion for Relief from
                                                               Stay - ACTION IN NON-BANKRUPTCY FORUM filed by Creditor
                                                               Stoll, Nussbaum & Polakov) The Hearing date is set for 6/2/2020 at 10:00
                                                               AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case judge
    03/23/2020                                                 is Catherine E. Bauer (Le, James) (Entered: 03/23/2020)

    03/24/2020                          117                    Hearing Continued : OFF CALENDAR - ORDER CONTINUING

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 14/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 37
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                           Desc
                                             Main Document     Page 40 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               HEARING TO JUNE 2, 2020 AT 10:00 AM ENTERED ON 3/23/20.
                                                               (RE: related document(s)13 Motion for Relief from Stay - ACTION IN
                                                               NON-BANKRUPTCY FORUM filed by Creditor Stoll, Nussbaum &
                                                               Polakov) (Le, James) (Entered: 03/25/2020)

                                        118                    BNC Certificate of Notice - PDF Document. (RE: related document(s)115
                                        (4 pgs)                Stipulation and ORDER thereon (BNC-PDF)) No. of Notices: 1. Notice
    03/25/2020                                                 Date 03/25/2020. (Admin.) (Entered: 03/25/2020)

                                        119                    Motion for 2004 Examination Notice of Motion and Motion for Issuance
                                        (179 pgs)              of an Order Under Bankruptcy Rule 2004 Compelling the Production of
                                                               Documents by and the Examination of (1) The X-Law Group, Pc, and (2)
                                                               Filippo Marchino; Memorandum of Points and Authorities and
                                                               Declarations of Monica Rieder and John P. Reitman in Support Thereof
                                                               Filed by Trustee Richard A Marshack (TR) (Reitman, John) (Entered:
    03/31/2020                                                 03/31/2020)

                                        120                    Hearing Set (RE: related document(s)119 Motion for Examination filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 4/28/2020
                                                               at 02:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The
    03/31/2020                                                 case judge is Catherine E. Bauer (Le, James) (Entered: 03/31/2020)

                                        121                    Request for courtesy Notice of Electronic Filing (NEF) Filed by Sanders,
    04/01/2020                          (1 pg)                 Nanette. (Sanders, Nanette) (Entered: 04/01/2020)

                                        122                    Adversary case 8:20-ap-01049. Complaint by Richard A. Marshack
                                        (26 pgs)               against Aledmi, LLC, Alan Chaffee, Edwin Spaunhurst, Michael White,
                                                               Lisa Hallmon. (Charge To Estate) Fee Amount: $350.00. Complaint for
                                                               Avoidance and Recovery of Voidable Transfers Nature of Suit: (02 (Other
                                                               (e.g. other actions that would have been brought in state court if unrelated
                                                               to bankruptcy))),(13 (Recovery of money/property - 548 fraudulent
                                                               transfer)),(14 (Recovery of money/property - other)) (Reitman, Jack)
    04/14/2020                                                 Modified on 4/15/2020 (Le, James). (Entered: 04/14/2020)

                                        123                    Adversary case 8:20-ap-01050. Complaint by Richard A. Marshack
                                        (30 pgs)               against Alki Bakery, Inc.. (Charge To Estate). Complaint for Avoidance
                                                               and Recovery of Voidable Transfers Nature of Suit: (02 (Other (e.g. other
                                                               actions that would have been brought in state court if unrelated to
                                                               bankruptcy))),(13 (Recovery of money/property - 548 fraudulent
                                                               transfer)),(14 (Recovery of money/property - other)) (Reitman, Jack)
    04/14/2020                                                 (Entered: 04/14/2020)

                                        124                    Adversary case 8:20-ap-01051. Complaint by Richard A. Marshack
                                        (27 pgs)               against Robert Faieta dba Competition Motorsports. (Charge To Estate).
                                                               Complaint for Avoidance and Recovery of Voidable Transfers Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(13 (Recovery of money/property - 548
                                                               fraudulent transfer)),(14 (Recovery of money/property - other)) (Reitman,
    04/14/2020                                                 Jack) (Entered: 04/14/2020)

                                        125                    Adversary case 8:20-ap-01052. Complaint by Richard A. Marshack
                                        (32 pgs)               against Foster Garvey PC, as successor-in-interest to Foster Pepper PLLC.
                                                               (Charge To Estate). Complaint for Avoidance and Recovery of Voidable
                                                               Transfers Nature of Suit: (02 (Other (e.g. other actions that would have
                                                               been brought in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                               money/property - 548 fraudulent transfer)),(14 (Recovery of
    04/14/2020                                                 money/property - other)) (Reitman, Jack) (Entered: 04/14/2020)

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 15/38




                                                                                                                                 Exhibit "2"
                                                                                                                                  Page 38
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 41 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)

    04/15/2020                          126                    Notice NOTICE OF VOLUNTARY DISMISSAL OF MOTION FOR
                                        (4 pgs)                ISSUANCE OF AN ORDER UNDER BANKRUPTCY RULE 2004
                                                               COMPELLING THE PRODUCTION OF DOCUMENTS BY AND THE
                                                               EXAMINATION OF (1) THE X-LAW GROUP, PC, AND (2) FILIPPO
                                                               MARCHINO WITHOUT PREJUDICE Filed by Trustee Richard A
                                                               Marshack (TR) (RE: related document(s)119 Motion for 2004
                                                               Examination Notice of Motion and Motion for Issuance of an Order Under
                                                               Bankruptcy Rule 2004 Compelling the Production of Documents by and
                                                               the Examination of (1) The X-Law Group, Pc, and (2) Filippo Marchino;
                                                               Memorandum of Points and Authorities and Declarations of Monica
                                                               Rieder and John P. Reitman in Support Thereof Filed by Trustee Richard
                                                               A Marshack (TR)). (Reitman, Jack) (Entered: 04/15/2020)

                                        127                    Adversary case 8:20-ap-01058. Complaint by Richard A Marshack against
                                        (29 pgs)               Dillanos Coffee Roasters, Inc.. (Charge To Estate)Fee Amount $350.00.
                                                               Complaint for Avoidance and Recovery of Voidable Transfers Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(13 (Recovery of money/property - 548
                                                               fraudulent transfer)),(14 (Recovery of money/property - other)) (Reitman,
    04/21/2020                                                 Jack) Modified on 4/21/2020 (Le, James). (Entered: 04/21/2020)

                                        128                    Adversary case 8:20-ap-01059. Complaint by Richard A. Marshack
                                        (25 pgs)               against Eisenhower Carlson PLLC. (Charge To Estate)Fee Amount
                                                               $350.00. Complaint for Avoidance and Recovery of Voidable Transfers
                                                               Nature of Suit: (02 (Other (e.g. other actions that would have been brought
                                                               in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                               money/property - 548 fraudulent transfer)),(14 (Recovery of
                                                               money/property - other)) (Reitman, Jack) Modified on 4/21/2020 (Le,
    04/21/2020                                                 James). (Entered: 04/21/2020)

                                        129                    Adversary case 8:20-ap-01060. Complaint by Richard A. Marshack
                                        (29 pgs)               against Gallo Builders, Inc.. (Charge To Estate) Fee Amount $350.00.
                                                               Complaint for Avoidance and Recovery of Voidable Transfers Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(13 (Recovery of money/property - 548
                                                               fraudulent transfer)),(14 (Recovery of money/property - other)) (Reitman,
    04/21/2020                                                 Jack) Modified on 4/21/2020 (Le, James). (Entered: 04/21/2020)

                                        130                    Adversary case 8:20-ap-01061. Complaint by Richard A. Marshack
                                        (24 pgs)               against Daimler Trucks North America LLC. (Charge To Estate) Fee
                                                               Amount $350.00. Complaint for Avoidance and Recovery of Voidable
                                                               Transfers Nature of Suit: (02 (Other (e.g. other actions that would have
                                                               been brought in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                               money/property - 548 fraudulent transfer)),(14 (Recovery of
                                                               money/property - other)) (Reitman, Jack) Modified on 4/21/2020 (Le,
    04/21/2020                                                 James). (Entered: 04/21/2020)

                                        131                    Hearing Held: OFF CALENDAR - NOTICE OF VOLUNTARY
                                                               DISMISSAL OF MOTION FILED 4/15/20. (RE: related document(s)119
                                                               Motion for Examination filed by Trustee Richard A Marshack (TR)) (Le,
    04/28/2020                                                 James) (Entered: 04/29/2020)

    05/01/2020                          132                    Adversary case 8:20-ap-01068. Complaint by Richard A. Marshack
                                        (31 pgs)               against Silver Star Sounds & Communications, Inc. (Charge To Estate)
                                                               Fee Amount $350.00. Complaint for Avoidance and Recovery of Voidable
                                                               Transfers Nature of Suit: (02 (Other (e.g. other actions that would have
                                                               been brought in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                               money/property - 548 fraudulent transfer)),(14 (Recovery of

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                16/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 39
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                         Desc
                                             Main Document     Page 42 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               money/property - other)) (Reitman, Jack) Modified on 5/1/2020 (Le,
                                                               James). (Entered: 05/01/2020)

                                        133                    Adversary case 8:20-ap-01069. Complaint by Richard A. Marshack
                                        (29 pgs)               against Trackside Performance, LLC. (Charge To Estate) Fee Amount
                                                               $350.00. Complaint for Avoidance and Recovery of Voidable Transfer
                                                               Nature of Suit: (02 (Other (e.g. other actions that would have been brought
                                                               in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                               money/property - 548 fraudulent transfer)),(14 (Recovery of
                                                               money/property - other)) (Reitman, Jack) Modified on 5/1/2020 (Le,
    05/01/2020                                                 James). (Entered: 05/01/2020)

                                        134                    Adversary case 8:20-ap-01071. Complaint by Richard A. Marshack
                                        (42 pgs)               against Vincent Builders, Inc.. (Charge To Estate) Fee Amount $350.00.
                                                               Complaint for Avoidance and Recovery of Voidable Transfers Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(13 (Recovery of money/property - 548
                                                               fraudulent transfer)),(14 (Recovery of money/property - other)) (Reitman,
    05/01/2020                                                 Jack) Modified on 5/1/2020 (Le, James). (Entered: 05/01/2020)

                                        135                    Notice of Change of Address Notice of Attorney Change of Address or
                                        (5 pgs)                Law Firm Filed by Creditor Edward M. Ricci, P.A.. (Reeder, David)
    05/06/2020                                                 (Entered: 05/06/2020)

                                        136                    Motion to Allow Claim 20 Declaration of Richard A. Marshack in
                                        (115 pgs)              support; with Proof of Service Filed by Trustee Richard A Marshack (TR)
    05/15/2020                                                 (Hays, D) (Entered: 05/15/2020)

                                        137                    Notice of Hearing with Proof of Service Filed by Trustee Richard A
                                        (13 pgs)               Marshack (TR) (RE: related document(s)136 Motion to Allow Claim 20
                                                               Declaration of Richard A. Marshack in support; with Proof of Service
                                                               Filed by Trustee Richard A Marshack (TR)). (Hays, D) (Entered:
    05/15/2020                                                 05/15/2020)

                                        138                    Application to Employ Force 10 Partners LLC as Electronic Document
                                        (17 pgs)               Manager Declaration of Brian Weiss in support; with Proof of Service
                                                               Filed by Trustee Richard A Marshack (TR) (Hays, D) (Entered:
    05/15/2020                                                 05/15/2020)

                                        139                    Notice of Hearing with Proof of Service Filed by Trustee Richard A
                                        (13 pgs)               Marshack (TR) (RE: related document(s)138 Application to Employ Force
                                                               10 Partners LLC as Electronic Document Manager Declaration of Brian
                                                               Weiss in support; with Proof of Service Filed by Trustee Richard A
    05/15/2020                                                 Marshack (TR)). (Hays, D) (Entered: 05/15/2020)

                                        140                    Hearing Set (RE: related document(s)136 Motion to Allow Claims filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 6/9/2020 at
                                                               02:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    05/15/2020                                                 judge is Catherine E. Bauer (Le, James) (Entered: 05/18/2020)

                                        141                    Hearing Set (RE: related document(s)138 Application to Employ filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 6/9/2020 at
                                                               02:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    05/15/2020                                                 judge is Catherine E. Bauer (Le, James) (Entered: 05/18/2020)

    05/19/2020                          142                    Adversary case 8:20-ap-01086. Complaint by Richard A. Marshack,
                                        (18 pgs)               Chapter 7 Trustee for Eagan Avenatti, LLP against The X-Law Group, PC,
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               17/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 40
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                           Desc
                                             Main Document     Page 43 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               a professional corporation, Filippo Marchino, an individual, Elba
                                                               Hernandez, individually and as personal representative and successor in
                                                               interest to Andres Ramirez, deceased, Young Blue LLC, a limited liability
                                                               company, Sandy Le, individually and on behalf of Tina Ngan Le,
                                                               decedent. (Charge To Estate) Fee Amount: $350.00. Complaint for
                                                               Preliminary Injunction, Declaratory Judgment, and Further Relief Nature
                                                               of Suit: (72 (Injunctive relief - other)),(91 (Declaratory judgment))
                                                               (Reitman, John) Modified on 5/19/2020 (Le, James). (Entered:
                                                               05/19/2020)

                                        143                    Request for special notice with Proof of Service Filed by Interested Party
    05/20/2020                          (3 pgs)                Eisenhower Carlson PLLC. (Casselberry, Steven) (Entered: 05/20/2020)

                                        144                    Objection (related document(s): 136 Motion to Allow Claim 20
                                        (5 pgs)                Declaration of Richard A. Marshack in support; with Proof of Service
                                                               filed by Trustee Richard A Marshack (TR)) [Objection to Chapter 7
                                                               Trustee's Motion for Allowance of Administrative Expense Claim of Brian
                                                               Weiss, Former Receiver] Filed by Interested Party Avenatti Michael
    05/28/2020                                                 (O'Dea, Ryan) (Entered: 05/28/2020)

                                        145                    Objection (related document(s): 138 Application to Employ Force 10
                                        (6 pgs)                Partners LLC as Electronic Document Manager Declaration of Brian
                                                               Weiss in support; with Proof of Service filed by Trustee Richard A
                                                               Marshack (TR)) Filed by Interested Party Avenatti Michael (O'Dea, Ryan)
    05/28/2020                                                 (Entered: 05/28/2020)

                                        146                    Stipulation By Stoll, Nussbaum & Polakov and Special Litigation Counsel
                                        (6 pgs)                for Richard A. Marshack, Chapter 7 Trustee -- Second Stipulation to
                                                               Continue Hearing on the Motion for Relief from the Automatic Stay Under
                                                               11 U.S.C. § 362 (Action in Non-Bankruptcy Forum) filed by Stoll,
                                                               Nussbaum & Polakov Filed by Creditor Stoll, Nussbaum & Polakov
    05/29/2020                                                 (Naylor, Karen) (Entered: 05/29/2020)

                                        147                    Order approving stipulation to continue hearing on Stoll, Nussbam &
                                        (2 pgs)                Polakov's motion for relief from the automatc stay under 11 U.S.C. section
                                                               362 (Action in Non-Bankruptcy Forum) Hearing continued to August 4,
                                                               2020 at 10:00 AM (BNC-PDF) (Related Doc # 146 ) Signed on 6/1/2020
    06/01/2020                                                 (Le, James) (Entered: 06/01/2020)

                                        148                    Hearing Continued (RE: related document(s)13 Motion for Relief from
                                                               Stay - ACTION IN NON-BANKRUPTCY FORUM filed by Creditor
                                                               Stoll, Nussbaum & Polakov) The Hearing date is set for 8/4/2020 at 10:00
                                                               AM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case judge
    06/01/2020                                                 is Catherine E. Bauer (Le, James) (Entered: 06/01/2020)

                                        149                    Reply to (related document(s): 145 Objection filed by Interested Party
                                        (26 pgs)               Avenatti Michael) Reply in Support of Trustee's Application to Employ
                                                               Force 10 Partners, LLC as Estate's Electronic Records Manager with
                                                               Proof of Service Filed by Trustee Richard A Marshack (TR) (Hays, D)
    06/02/2020                                                 (Entered: 06/02/2020)

                                        150                    Reply to (related document(s): 144 Objection filed by Interested Party
                                        (59 pgs)               Avenatti Michael) Reply in Support of Trustee's Motion for Allowance of
                                                               Administrative Priority Expense with Proof of Service Filed by Trustee
    06/02/2020                                                 Richard A Marshack (TR) (Hays, D) (Entered: 06/02/2020)

    06/02/2020                          151                    Motion Motion of Creditors Edward M. Ricci, P.A. And Edward M. Ricci,

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 18/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 41
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 44 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                        (14 pgs)               Esq., an individual, for an order deeming proof of claim no. 38 to have
                                                               been timely filed Filed by Creditor Edward M. Ricci, P.A. (Reeder, David)
                                                               Warning: Item subsequently amended by docket entry no: 154 Modified
                                                               on 6/3/2020 (Le, James). (Entered: 06/02/2020)

                                        152                    Declaration re: Declaration of Edward M. Ricci in support of Motion of
                                        (45 pgs; 5 docs)       Creditors Edward M. Ricci, P.A. And Edward M. Ricci, Esq., an
                                                               individual, for an order deeming proof of claim no. 38 to have been timely
                                                               filed Filed by Creditor Edward M. Ricci, P.A. (RE: related
                                                               document(s)151 Motion Motion of Creditors Edward m. Ricci, P.A. And
                                                               Edward M. Ricci, Esq., an individual, for an order deeming proof of claim
                                                               no. 38 to have been timely filed ). (Attachments: # 1 Exhibit Exhibits 1-4 #
                                                               2 Exhibit Exhibit 5 # 3 Exhibit Exhibit 6 # 4 Exhibit Exhibit 7) (Reeder,
                                                               David) Warning: Item subsequently amended by docket entry no: 154
    06/02/2020                                                 Modified on 6/3/2020 (Le, James). (Entered: 06/02/2020)

                                        153                    Notice of Hearing Notice of Motion of Creditors Edward M. Ricci, P.A.
                                        (6 pgs)                And Edward M. Ricci, Esq., an individual, for an order deeming proof of
                                                               claim no. 38 to have been timely filed Filed by Creditor Edward M. Ricci,
                                                               P.A. (RE: related document(s)151 Motion Motion of Creditors Edward M.
                                                               Ricci, P.A. And Edward M. Ricci, Esq., an individual, for an order
                                                               deeming proof of claim no. 38 to have been timely filed Filed by Creditor
                                                               Edward M. Ricci, P.A.). (Reeder, David) Warning: Item subsequently
                                                               amended by docket entry no: 154 Modified on 6/3/2020 (Le, James).
    06/02/2020                                                 (Entered: 06/02/2020)

                                        155                    Hearing Set (RE: related document(s)151 Generic Motion filed by
                                                               Creditor Edward M. Ricci, P.A.) The Hearing date is set for 6/23/2020 at
                                                               02:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case
    06/02/2020                                                 judge is Catherine E. Bauer (Le, James) (Entered: 06/03/2020)

                                        156                    Hearing Continued: OFF CALENDAR - ORDER CONTINUING
                                                               HEARING TO AUGUST 4, 2020 AT 10:00 AM ENTERED ON
                                                               6/1/2020. (RE: related document(s)13 Motion for Relief from Stay -
                                                               ACTION IN NON-BANKRUPTCY FORUM filed by Creditor Stoll,
    06/02/2020                                                 Nussbaum & Polakov) (Le, James) (Entered: 06/03/2020)

                                        154                    Notice to Filer of Correction Made/No Action Required: Other - Do not
                                                               use all caps in the docket entry text. The court will correct the docket
                                                               entries. THIS ENTRY IS PROVIDED FOR FUTURE REFERENCE.
                                                               (RE: related document(s)151 Generic Motion filed by Creditor Edward M.
                                                               Ricci, P.A., 152 Declaration filed by Creditor Edward M. Ricci, P.A., 153
                                                               Notice of Hearing filed by Creditor Edward M. Ricci, P.A.) (Le, James)
    06/03/2020                                                 (Entered: 06/03/2020)

                                        157                    BNC Certificate of Notice - PDF Document. (RE: related document(s)147
                                        (4 pgs)                Stipulation and ORDER thereon (BNC-PDF)) No. of Notices: 1. Notice
    06/03/2020                                                 Date 06/03/2020. (Admin.) (Entered: 06/03/2020)

                                        158                    Reply to (related document(s): 151 Motion MOTION OF CREDITORS
                                        (5 pgs)                EDWARD M. RICCI, P.A. AND EDWARD M. RICCI, ESQ., AN
                                                               INDIVIDUAL, FOR AN ORDER DEEMING PROOF OF CLAIM NO. 38
                                                               TO HAVE BEEN TIMELY FILED filed by Creditor Edward M. Ricci,
                                                               P.A.) Trustee's Response to Motion of Creditors Edward M. Ricci, P.A. and
                                                               Edward M. Ricci, Esq., an Individual, for an Order Deeming Proof of
                                                               Claim No. 38 to Have Been Timely Filed with Proof of Service Filed by
    06/09/2020                                                 Trustee Richard A Marshack (TR) (Hays, D) (Entered: 06/09/2020)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                19/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 42
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 45 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    06/09/2020                          159                    Hearing Held: Motion granted - Order by Attorney (RE: related
                                                               document(s)136 Motion to Allow Claims filed by Trustee Richard A
                                                               Marshack (TR)) (Le, James) (Entered: 06/10/2020)

                                        160                    Hearing Held - Motion denied: Order by Attorney (RE: related
                                                               document(s)138 Application to Employ filed by Trustee Richard A
    06/09/2020                                                 Marshack (TR)) (Le, James) (Entered: 06/10/2020)

                                        161                    Reply to (related document(s): 151 Motion MOTION OF CREDITORS
                                        (9 pgs; 2 docs)        EDWARD M. RICCI, P.A. AND EDWARD M. RICCI, ESQ., AN
                                                               INDIVIDUAL, FOR AN ORDER DEEMING PROOF OF CLAIM NO. 38
                                                               TO HAVE BEEN TIMELY FILED filed by Creditor Edward M. Ricci,
                                                               P.A.) REPLY OF MOVING PARTIES TO RESPONSE OF TRUSTEE TO
                                                               MOTION OF CREDITORS EDWARD M. RICCI, P.A. AND EDWARD M.
                                                               RICCI, ESQ., AN INDIVIDUAL, FOR AN ORDER DEEMING PROOF
                                                               OF CLAIM NO. 38 TO HAVE BEEN TIMELY FILED Filed by Creditor
                                                               Edward M. Ricci, P.A. (Attachments: # 1 Exhibit Exhibit 1) (Reeder,
    06/16/2020                                                 David) (Entered: 06/16/2020)

                                        162                    Request for courtesy Notice of Electronic Filing (NEF) Filed by Ramlo,
    06/18/2020                          (1 pg)                 Kurt. (Ramlo, Kurt) (Entered: 06/18/2020)

                                        163                    Notice of lodgment of Order Denying Application by Chapter 7 Trustee to
                                        (7 pgs)                use Estate Property Under Section 363(B) to Retain Force 10 Partners
                                                               LLC as Electronic Document Manager, with Proof of Service Filed by
                                                               Trustee Richard A Marshack (TR) (RE: related document(s)138
                                                               Application to Employ Force 10 Partners LLC as Electronic Document
                                                               Manager Declaration of Brian Weiss in support; with Proof of Service
                                                               Filed by Trustee Richard A Marshack (TR)). (Hays, D) (Entered:
    06/18/2020                                                 06/18/2020)

                                        164                    Notice of lodgment of Order Granting Motion for Allowance of
                                        (7 pgs)                Administrative Expense Claim for Debtor's Prepetition Receiver, with
                                                               Proof of Service Filed by Trustee Richard A Marshack (TR) (RE: related
                                                               document(s)136 Motion to Allow Claim 20 Declaration of Richard A.
                                                               Marshack in support; with Proof of Service Filed by Trustee Richard A
    06/18/2020                                                 Marshack (TR)). (Hays, D) (Entered: 06/18/2020)

                                        165                    Notice Notice of Proof of Claim for Creditor Gregory Barela Filed by
                                        (7 pgs)                Trustee Richard A Marshack (TR). (Reitman, Jack) WARNING:
                                                               DOCUMENT SUBSEQUENTLY AMENDED BY DOCKET ENTRY
                                                               NUMBER 166 Modified on 6/19/2020 (Steinberg, Elizabeth). (Entered:
    06/19/2020                                                 06/19/2020)

                                        166                    Notice to Filer of Error and/or Deficient Document Incorrect docket
                                                               event was used to file this document. THE FILER IS INSTRUCTED
                                                               TO RE-FILE THE DOCUMENT USING USING THE CLAIM
                                                               MODULE. (RE: related document(s)165 Notice filed by Trustee Richard
    06/19/2020                                                 A Marshack (TR)) (Steinberg, Elizabeth) (Entered: 06/19/2020)

                                        167                    Order granting Chapter 7 Trustee's motion for allowance of administrative
                                        (2 pgs)                expense claim for Debtor's prepetition receiver (Claim No. 20) (BNC-
                                                               PDF) (Related Doc # 136) Signed on 6/22/2020. (Le, James) (Entered:
    06/22/2020                                                 06/22/2020)

    06/22/2020                          168                    Order denying Chapter 7 Trustee's application to use Estate Property under
                                        (2 pgs)                section 363(B) to retain Force 10 Partners LLC as Electronic Document

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                20/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 43
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 46 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Manager (BNC-PDF) (Related Doc # 138) Signed on 6/22/2020. (Le,
                                                               James) (Entered: 06/22/2020)

                                        171                    Hearing Held: Motion granted - Order by attorney (RE: related
                                                               document(s)151 Generic Motion filed by Creditor Edward M. Ricci, P.A.)
    06/23/2020                                                 (Le, James) (Entered: 06/24/2020)

                                        169                    Application to Employ Force Ten Partners LLC as Document Manager
                                        (24 pgs)               Declaration of Brian Weiss in support; with Proof of Service Filed by
    06/24/2020                                                 Trustee Richard A Marshack (TR) (Hays, D) (Entered: 06/24/2020)

                                        170                    Notice of Hearing with Proof of Service Filed by Trustee Richard A
                                        (14 pgs)               Marshack (TR) (RE: related document(s)169 Application to Employ Force
                                                               Ten Partners LLC as Document Manager Declaration of Brian Weiss in
                                                               support; with Proof of Service Filed by Trustee Richard A Marshack
    06/24/2020                                                 (TR)). (Hays, D) (Entered: 06/24/2020)

                                        172                    BNC Certificate of Notice - PDF Document. (RE: related document(s)167
                                        (4 pgs)                Order on Motion to Allow Claims (BNC-PDF)) No. of Notices: 1. Notice
    06/24/2020                                                 Date 06/24/2020. (Admin.) (Entered: 06/24/2020)

                                        173                    BNC Certificate of Notice - PDF Document. (RE: related document(s)168
                                        (4 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    06/24/2020                                                 Date 06/24/2020. (Admin.) (Entered: 06/24/2020)

                                        174                    Hearing Set (RE: related document(s)169 Application to Employ filed by
                                                               Trustee Richard A Marshack (TR)) The Hearing date is set for 7/21/2020
                                                               at 02:30 PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The
    06/24/2020                                                 case judge is Catherine E. Bauer (Le, James) (Entered: 06/25/2020)

                                        175                    Notice of lodgment Notice Of Lodgment Of Order In Bankruptcy Case Re:
                                        (7 pgs)                Motion Of Creditors Edward M. Ricci, P.A. And Edward M. Ricci, Esq.,
                                                               An Individual, For An Order Deeming Proof Of Claim No. 38 To Have
                                                               Been Timely Filed Filed by Creditor Edward M. Ricci, P.A. (RE: related
                                                               document(s)151 Motion Motion of Creditors Edward M. Ricci, P.A. And
                                                               Edward M. Ricci, Esq., an individual, for an order deeming proof of claim
                                                               no. 38 to have been timely filed Filed by Creditor Edward M. Ricci, P.A.
                                                               (Reeder, David) Warning: Item subsequently amended by docket entry no:
    06/25/2020                                                 154 Modified on 6/3/2020.). (Reeder, David) (Entered: 06/25/2020)

                                        176                    Order granting Creditor's motion to deem proof of claim #38 to have been
                                        (2 pgs)                timely filed (BNC-PDF) (Related Doc # 151 ) Signed on 7/2/2020 (Le,
    07/02/2020                                                 James) (Entered: 07/02/2020)

                                        177                    BNC Certificate of Notice - PDF Document. (RE: related document(s)176
                                        (4 pgs)                Order on Generic Motion (BNC-PDF)) No. of Notices: 1. Notice Date
    07/04/2020                                                 07/04/2020. (Admin.) (Entered: 07/04/2020)

                                        178                    Objection (related document(s): 169 Application to Employ Force Ten
                                        (6 pgs)                Partners LLC as Document Manager Declaration of Brian Weiss in
                                                               support; with Proof of Service filed by Trustee Richard A Marshack (TR))
                                                               with Proof of Service Filed by Interested Party Avenatti Michael (O'Dea,
    07/07/2020                                                 Ryan) (Entered: 07/07/2020)

    07/07/2020                          179                    Stipulation By Richard A Marshack (TR) and Geoffrey E. Johnson,
                                        (16 pgs)               Debtor's former client for order authorizing Trustee to Turnover Client
                                                               Files to Debtor's Former Client Geoffrey E. Johnson with Proof of Service
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               21/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 44
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                         Desc
                                             Main Document     Page 47 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Filed by Trustee Richard A Marshack (TR) (Hays, D) (Entered:
                                                               07/07/2020)

                                        180                    Order approving stipulation authorizing Trustee's to turn over client files
                                        (1 pg)                 to Debtor's former client, Geoffrey E. Johnson (BNC-PDF) (Related Doc #
    07/13/2020                                                 179 ) Signed on 7/13/2020 (Le, James) (Entered: 07/13/2020)

                                        181                    BNC Certificate of Notice - PDF Document. (RE: related document(s)180
                                        (3 pgs)                Stipulation and ORDER thereon (BNC-PDF)) No. of Notices: 1. Notice
    07/15/2020                                                 Date 07/15/2020. (Admin.) (Entered: 07/15/2020)

                                        182                    Hearing Continued: Continued hearing date to be determined in
                                                               September (RE: related document(s)169 Application to Employ filed by
    07/21/2020                                                 Trustee Richard A Marshack (TR)) (Le, James) (Entered: 07/22/2020)

                                        183                    Stipulation By Stoll, Nussbaum & Polakov and Robert J. Stoll, Jr. and
                                        (6 pgs)                Richard A. Marshack to Continue Hearing on Motion for Relief from the
                                                               Automatic Stay Under 11 U.S.C. Section 362 (Action in Non-Bankruptcy
                                                               Forum) Filed by Stoll, Nussbaum & Polakov Filed by Creditor Stoll,
    07/30/2020                                                 Nussbaum & Polakov (Naylor, Karen) (Entered: 07/30/2020)

                                        184                    In accordance with the Administrative Order 20-07 dated 7/15/20, this
                                                               case is hereby reassigned from Judge Catherine E. Bauer to Judge Scott C
    07/31/2020                                                 Clarkson. (Le, James) (Entered: 07/31/2020)

                                        185                    Order Approving Third Stipulation To Continue Hearing On The Motion
                                        (2 pgs)                For Relief From The Automatic Stay Under 11 U.S.C. Section 362
                                                               (Action In Non-Bankruptcy Forum) Filed By Stoll, Nussbaum & Polakov.
                                                               IT IS ORDERED: Th Hearing On The Motion For Relief From The
                                                               Automatic Stay Is Continued To September 24, 2020 At 10:00 A.M. In
                                                               Courtroom 5C, Located At 411 West Fourth Street, Santa Ana, CA 92701.
                                                               (BNC-PDF) (Related Doc # 183 ) Signed on 7/31/2020 (Bolte, Nickie)
    07/31/2020                                                 (Entered: 07/31/2020)

                                        186                    BNC Certificate of Notice - PDF Document. (RE: related document(s)185
                                        (4 pgs)                ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1.
    08/02/2020                                                 Notice Date 08/02/2020. (Admin.) (Entered: 08/02/2020)

                                        187                    Motion to Approve Compromise Under Rule 9019 Trustee's Notice of
                                        (32 pgs)               Motion and Motion for Approval of Compromise with Robert Stoll Jr. and
                                                               Stoll Nussbaum & Polakov, APC; Memorandum of Points and Authorities
                                                               and Declarations of John P. Retiman and Richard A. Marshack in Support
                                                               Filed by Trustee Richard A Marshack (TR) (Reitman, John) (Entered:
    08/04/2020                                                 08/04/2020)

                                        188                    Hearing Set (RE: related document(s)187 Trustee's Motion For Approval
                                                               Of Compromise With Robert Stoll Jr. And Stoll Nussbaum & Polakov,
                                                               APC filed by Trustee Richard A Marshack (TR)) The Hearing date is set
                                                               for 9/23/2020 at 11:00 AM at Crtrm 5C, 411 W Fourth St., Santa Ana, CA
                                                               92701. The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
    08/04/2020                                                 08/04/2020)

    08/07/2020                          189                    Order Setting Hearing On Application By Chapter 7 Trustee To Retain
                                        (1 pg)                 ForceTen Partners, LLC As Electronic Document Manger, Filed June 24,
                                                               2020, (Docket Number 169) For Hearing On August 19, 2020 At 11:00
                                                               A.M. In Courtroom 5C - Virtual. (BNC-PDF) Signed on 8/7/2020 (RE:


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               22/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 45
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 48 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               related document(s)169 Application to Employ filed by Trustee Richard A
                                                               Marshack (TR)). (Bolte, Nickie) (Entered: 08/07/2020)

                                        190                    Hearing Set (RE: related document(s)169 Application By Chapter 7
                                                               Trustee To Retain Force TenPartners LLC As Electronic Document
                                                               Manger filed by Trustee Richard A Marshack (TR)) The Hearing date is
                                                               set for 8/19/2020 at 11:00 AM at Crtrm 5C - Virtual, 411 W Fourth St.,
                                                               Santa Ana, CA 92701. The case judge is Scott C Clarkson (Bolte, Nickie)
    08/07/2020                                                 (Entered: 08/07/2020)

                                        191                    BNC Certificate of Notice - PDF Document. (RE: related document(s)189
                                        (3 pgs)                Order (Generic) (BNC-PDF)) No. of Notices: 1. Notice Date 08/09/2020.
    08/09/2020                                                 (Admin.) (Entered: 08/09/2020)

                                        192                    Hearing Held On Motion (RE: related document(s)169 : Application By
                                                               Chapter 7 Trustee To Retain Force Ten Partners LLC As Electronic
                                                               Document Manager filed by Trustee Richard A Marshack (TR)) -
    08/19/2020                                                 MOTION GRANTED - (Bolte, Nickie) (Entered: 08/21/2020)

                                        194                    Order Granting Application By Chapter 7 Trustee To Retain Force 10
                                        (7 pgs)                Partners LLC As Electronic Document Manager (SEE ORDER FOR
                                                               FURTHER RULING) (BNC-PDF) (Related Doc # 169) Signed on
    08/27/2020                                                 8/27/2020. (Bolte, Nickie) (Entered: 08/27/2020)

                                        195                    BNC Certificate of Notice - PDF Document. (RE: related document(s)194
                                        (9 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    08/29/2020                                                 Date 08/29/2020. (Admin.) (Entered: 08/29/2020)

                                        196                    Opposition to (related document(s): 187 Motion to Approve Compromise
                                        (7 pgs)                Under Rule 9019 Trustee's Notice of Motion and Motion for Approval of
                                                               Compromise with Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC;
                                                               Memorandum of Points and Authorities and Declarations of John P.
                                                               Retiman and R filed by Trustee Richard A Marshack (TR)) Filed by
                                                               Interested Party Avenatti Michael (O'Dea, Ryan) - Warning: See docket
                                                               entry no.: 197 for corrections - Modified on 9/10/2020 (Bolte, Nickie).
    09/09/2020                                                 (Entered: 09/09/2020)

                                        197                    Notice to Filer of Error and/or Deficient Document Incorrect Case
                                                               Number Format. THE FILER IS INSTRUCTED TO FILE A
                                                               NOTICE OF ERRATA WITH THE PROPER CASE NUMBER
                                                               FORMAT, WHICH IS: 8:19-bk-13560-SC. (RE: related
                                                               document(s)196 Opposition filed by Interested Party Avenatti Michael)
    09/10/2020                                                 (Bolte, Nickie) (Entered: 09/10/2020)

                                        198                    Errata [Notice of Errata Re Opposition to Trustee's Motion for Approval of
                                        (4 pgs)                Compromise with Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC]
                                                               Filed by Interested Party Avenatti Michael (RE: related document(s)196
                                                               Opposition, 197 Notice to Filer of Error and/or Deficient Document).
    09/11/2020                                                 (O'Dea, Ryan) (Entered: 09/11/2020)

                                        199                    Stipulation By Stoll, Nussbaum & Polakov and Robert J. Stoll, Jr. and
                                        (6 pgs)                Richard A. Marshack to Continue Hearing on Motion for Relief from the
                                                               Automatic Stay Under 11 U.S.C. Section 362 (Action in Non-Bankruptcy
                                                               Forum) Filed by Creditor Stoll, Nussbaum & Polakov (Naylor, Karen)
    09/16/2020                                                 (Entered: 09/16/2020)

    09/16/2020                          200                    Order Approving Fourth Stipulation To Continue Hearing On The Motion
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               23/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 46
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 49 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                        (2 pgs)                For Relief From The Automatic Stay Under 11 U.S.C. Section 362
                                                               (Action In Non-Bankruptcy Forum) Filed By Stoll, Nussbaum & Polakov
                                                               To December 17, 2020 At 10:00 A.M. In Courtroom 5C, Located At 411
                                                               West Fourth Street, Santa Ana, CA 92701. (BNC-PDF) (Related Doc #
                                                               199 ) Signed on 9/16/2020 (Bolte, Nickie) (Entered: 09/16/2020)

                                        201                    Reply to (related document(s): 187 Motion to Approve Compromise
                                        (19 pgs)               Under Rule 9019 Trustee's Notice of Motion and Motion for Approval of
                                                               Compromise with Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC;
                                                               Memorandum of Points and Authorities and Declarations of John P.
                                                               Retiman and R filed by Trustee Richard A Marshack (TR)) Reply in
                                                               Support of Trustee's Motion for Approval of Compromise with Robert
                                                               Stoll, Jr. and Stoll Nussbaum & Polakov, APC Filed by Trustee Richard A
    09/16/2020                                                 Marshack (TR) (Reitman, John) (Entered: 09/16/2020)

                                        202                    Declaration re: Supplemental Declaration of John P. Reitman in Support
                                        (492 pgs)              of Reply in Support of Trustee's Motion for Approval of Compromise with
                                                               Robert Stoll, Jr. and Stoll Nussbaum & Polakov, APC Filed by Trustee
                                                               Richard A Marshack (TR) (RE: related document(s)201 Reply). (Reitman,
    09/16/2020                                                 John) (Entered: 09/16/2020)

                                        203                    Reply to (related document(s): 201 Reply filed by Trustee Richard A
                                        (4 pgs)                Marshack (TR)) Joinder in Chapter 7 Trustee's Reply in Support of
                                                               Motion for Approval of Compromise with Robert Stoll, Jr. and Stoll
                                                               Naussbaum & Polakov, APC [Docket No. 201] Filed by Creditor Stoll,
    09/16/2020                                                 Nussbaum & Polakov (Naylor, Karen) (Entered: 09/16/2020)

                                        204                    BNC Certificate of Notice - PDF Document. (RE: related document(s)200
                                        (4 pgs)                ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1.
    09/19/2020                                                 Notice Date 09/19/2020. (Admin.) (Entered: 09/19/2020)

                                        205                    Application to Employ MURPHEY & MURPHEY, APC as Special
                                        (18 pgs)               Litigation Counsel with Proof of Service Filed by Trustee Richard A
    09/23/2020                                                 Marshack (TR) (Murphey, Meghan) (Entered: 09/23/2020)

                                        206                    Notice of Hearing with Proof of Service Filed by Trustee Richard A
                                        (13 pgs)               Marshack (TR) (RE: related document(s)205 Application to Employ
                                                               MURPHEY & MURPHEY, APC as Special Litigation Counsel with Proof
                                                               of Service Filed by Trustee Richard A Marshack (TR)). (Murphey,
    09/23/2020                                                 Meghan) (Entered: 09/23/2020)

                                        207                    Hearing Continued On Motion (RE: related document(s)187 Motion For
                                                               Approval Of Compromise With Robert Stoll Jr. And Stoll Nussbaum &
                                                               Polakov, APC filed by Trustee Richard A Marshack (TR)) HEARING ON
                                                               MOTION CONTINUED TO OCTOBER 21, 2020 AT 11:00 A.M. IN
                                                               COURTROOM 5C, LOCATED AT 411 WEST FOURTH STREET,
                                                               SANTA ANA, CA 92701. REPLY DUE OCTOBER 14, 2020. The case
    09/23/2020                                                 judge is Scott C Clarkson (Bolte, Nickie) (Entered: 09/28/2020)

    09/24/2020                          208                    Hearing Continued On Motion (RE: related document(s)13 Motion for
                                                               Relief from Stay - ACTION IN NON-BANKRUPTCY FORUM RE: Case
                                                               Name: Eagan Avenatti LLP v. Stoll, Nussbaum & Polakov, et al.; Docket
                                                               No: 30-2011-00483570 Consolidated With 30-2013-00627604; Pending
                                                               In: California Superior Court For The County Of Orange - filed by
                                                               Creditor Stoll, Nussbaum & Polakov). HEARING ON MOTION
                                                               CONTINUED TO DECEMBER 17, 2020 AT 10:00 A.M. IN
                                                               COURTROOM 5C, LOCATED AT 411 WEST FOURTH STREET,
                                                               SANTA ANA, CA 92701 PER ORDER APPROVING FOURTH
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                             24/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 47
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                           Desc
                                             Main Document     Page 50 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               STIPULATION TO CONTINUE HEARING ON MOTION ENTERED
                                                               FOR RELIEF FROM THE AUTOMATIC STAY 9-16-2020 - (DOCKET
                                                               NO. 200) The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
                                                               09/29/2020)

                                        209                    Transcript regarding Hearing Held 09/23/20 RE: CONT'D STATUS
                                        (8 pgs)                CONFERENCE HEARING RE: SECOND AMENDED COMPLAINT
                                                               FOR AVOIDANCE AND RECOVERY OF VOIDABLE TRANSFERS.
                                                               Remote electronic access to the transcript is restricted until 01/6/2021. The
                                                               transcript may be viewed at the Bankruptcy Court Clerk's Office on a
                                                               public terminal or purchased through the Transcription Service Provider
                                                               before the transcript access restriction has ended. [TRANSCRIPTION
                                                               SERVICE PROVIDER: Briggs Reporting Company, Inc., Telephone
                                                               number 310-410-4151.]. Notice of Intent to Request Redaction Deadline
                                                               Due By 10/15/2020. Redaction Request Due By 10/29/2020. Redacted
                                                               Transcript Submission Due By 11/9/2020. Transcript access will be
    10/08/2020                                                 restricted through 01/6/2021. (Steinhauer, Holly) (Entered: 10/08/2020)

                                        210                    Reply to (related document(s): 187 Motion to Approve Compromise
                                        (5 pgs)                Under Rule 9019 Trustee's Notice of Motion and Motion for Approval of
                                                               Compromise with Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC;
                                                               Memorandum of Points and Authorities and Declarations of John P.
                                                               Retiman and R filed by Trustee Richard A Marshack (TR)) Sur-Reply in
                                                               Opposition to Trustee's Motion for Approval of Compromise with Robert
                                                               Stoll Jr. and Stoll Nussbaum & Polakov, APC with Proof of Service Filed
    10/14/2020                                                 by Interested Party Avenatti Michael (O'Dea, Ryan) (Entered: 10/14/2020)

                                        211                    Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (37 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)205 Application to Employ MURPHEY &
                                                               MURPHEY, APC as Special Litigation Counsel with Proof of Service).
    10/15/2020                                                 (Murphey, Meghan) (Entered: 10/15/2020)

                                        212                    Motion to Intervene for Limited Purpose of Compelling Client File in
                                        (9 pgs; 3 docs)        Case No. 2:14-cv-08313-JAK-JPR Filed by Intervenor Hrayr Shahinian
                                                               (Attachments: # 1 Memorandum of Points and Authorities # 2 Certificate
    10/16/2020                                                 of Service) (Kuylman, Erick) (Entered: 10/16/2020)

                                        213                    Notice of motion and motion for relief from the automatic stay with
                                        (23 pgs; 5 docs)       supporting declarations PERSONAL PROPERTY RE: Intervenor Hrayr's
                                                               Shahinian's client file in case no. 2:14-cv-08313-JAK-JPR . Fee Amount
                                                               $181, Filed by Intervenor Hrayr Shahinian (Attachments: # 1
                                                               Memorandum of Points and Authorities # 2 Declaration of Thomas D.
                                                               Warren # 3 Exhibit Exhibit to Warren Declaration # 4 Certificate of
                                                               Service) (Kuylman, Erick)- - Warning: See docket entry no.: 218 for
                                                               corrections - Modified on 10/19/2020 (Bolte, Nickie). (Entered:
    10/16/2020                                                 10/16/2020)

                                                               Receipt of Motion for Relief from Stay - Personal Property(8:19-bk-
                                                               13560-SC) [motion,nmpp] ( 181.00) Filing Fee. Receipt number
                                                               51905476. Fee amount 181.00. (re: Doc# 213) (U.S. Treasury) (Entered:
    10/16/2020                                                 10/16/2020)

    10/16/2020                          214                    Notice of Hearing re Motion to Intervene Filed by Intervenor Hrayr
                                        (3 pgs)                Shahinian (RE: related document(s)212 Motion to Intervene for Limited
                                                               Purpose of Compelling Client File in Case No. 2:14-cv-08313-JAK-JPR
                                                               Filed by Intervenor Hrayr Shahinian (Attachments: # 1 Memorandum of


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 25/38




                                                                                                                                 Exhibit "2"
                                                                                                                                  Page 48
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 51 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Points and Authorities # 2 Certificate of Service)). (Kuylman, Erick)
                                                               (Entered: 10/16/2020)

                                        215                    Notice of Hearing re Motion to Compel Intervenor Shahinian's Case File
                                        (3 pgs)                Filed by Intervenor Hrayr Shahinian (RE: related document(s)213 Notice
                                                               of motion and motion for relief from the automatic stay with supporting
                                                               declarations PERSONAL PROPERTY RE: Intervenor Hrayr's Shahinian's
                                                               client file in case no. 2:14-cv-08313-JAK-JPR . Fee Amount $181, Filed
                                                               by Intervenor Hrayr Shahinian (Attachments: # 1 Memorandum of Points
                                                               and Authorities # 2 Declaration of Thomas D. Warren # 3 Exhibit Exhibit
                                                               to Warren Declaration # 4 Certificate of Service)). (Kuylman, Erick)
    10/16/2020                                                 (Entered: 10/16/2020)

                                        216                    Hearing Set (RE: related document(s)212 Dr. Hrayr Shaninian's Motion To
                                                               Intervene For The Limited Purpose Of Compelling Production Of His
                                                               Client File In Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr
                                                               Shahinian) The Hearing date is set for 11/18/2020 at 11:00 AM at Crtrm
                                                               5C, 411 W Fourth St., Santa Ana, CA 92701. The case judge is Scott C
    10/16/2020                                                 Clarkson (Bolte, Nickie) (Entered: 10/19/2020)

                                        217                    Hearing Set (RE: related document(s)213 Intervenor Hrayr Shahinian's
                                                               Motion To Compel Production Of His Client File In Case No. 2:14-cv-
                                                               08313-JAK-JPR filed by Intervenor Hrayr Shahinian) The Hearing date is
                                                               set for 11/18/2020 at 11:00 AM at Crtrm 5C, 411 W Fourth St., Santa Ana,
                                                               CA 92701. The case judge is Scott C Clarkson - MOTION REFILED ON
                                                               10/19/2020 - DOCKET NO. 219 - SEE DOCKET NO. 220 FOR
                                                               HEARING SET ON REFILED MOTION (Bolte, Nickie) Modified on
    10/16/2020                                                 10/20/2020 (Bolte, Nickie). (Entered: 10/19/2020)

                                        218                    Notice to Filer of Error and/or Deficient Document Incorrect docket
                                                               event was used to file this document. THE FILER IS INSTRUCTED
                                                               TO RE-FILE THE DOCUMENT USING THE CORRECT DOCKET
                                                               EVENT, WHICH IS: Bankruptcy Events BK - Motions/Applications
                                                               X - Motion (Generic) (motion). (RE: related document(s)213 Motion for
                                                               Relief from Stay - Personal Property filed by Intervenor Hrayr Shahinian)
    10/19/2020                                                 (Bolte, Nickie) (Entered: 10/19/2020)

                                        219                    Motion to Compel Client File in Case No. 2:14-cv-08313-JAK-JPR Filed
                                        (23 pgs; 5 docs)       by Intervenor Hrayr Shahinian (Attachments: # 1 Memo of Points and
                                                               Authorities # 2 Declaration of Thomas D. Warren # 3 Exhibit 1 to Warren
                                                               Declaration # 4 Certificate of Service) (Kuylman, Erick) (Entered:
    10/19/2020                                                 10/19/2020)

                                        220                    Hearing Set (RE: related document(s)219 Intervenor Hrayr Shahinian's
                                                               Motion To Compel Production Of His Client File In Case No. 2:14-cv-
                                                               08313-JAK-JPR filed by Intervenor Hrayr Shahinian) The Hearing date is
                                                               set for 11/18/2020 at 11:00 AM at Crtrm 5C, 411 W Fourth St., Santa Ana,
                                                               CA 92701. The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
    10/19/2020                                                 10/20/2020)

                                        221                    Adversary case 8:20-ap-01146. Complaint by RICHARD A.
                                        (21 pgs)               MARSHACK against Andrew S. Davis. ($350.00 Fee Charge To Estate).
                                                               Complaint for Avoidance and Recovery of Voidable Transfers. Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(14 (Recovery of money/property -
    10/20/2020                                                 other)) (Reitman, Jack) (Entered: 10/20/2020)

    10/20/2020                          222                    Adversary case 8:20-ap-01147. Complaint by Richard A. Marshack
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                26/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 49
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                           Desc
                                             Main Document     Page 52 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                        (23 pgs)               against Cascade Capital Group, LLC. ($350.00 Fee Charge To Estate).
                                                               Complaint for Avoidance and Recovery of Voidable Transfers. Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(14 (Recovery of money/property -
                                                               other)) (Reitman, Jack) (Entered: 10/20/2020)

                                        223                    Adversary case 8:20-ap-01148. Complaint by Richard A. Marshack
                                        (22 pgs)               against Protech Security & Electronics, Inc.. ($350.00 Fee Charge To
                                                               Estate). Complaint for Avoidance and Recovery of Voidable Transfers.
                                                               Nature of Suit: (02 (Other (e.g. other actions that would have been brought
                                                               in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                               money/property - 548 fraudulent transfer)),(14 (Recovery of
    10/20/2020                                                 money/property - other)) (Reitman, Jack) (Entered: 10/20/2020)

                                        224                    Adversary case 8:20-ap-01149. Complaint by Richard A. Marshack
                                        (21 pgs)               against Simeon Osborn. ($350.00 Fee Charge To Estate). Complaint for
                                                               Avoidance and Recovery of Voidable Transfers. Nature of Suit: (02 (Other
                                                               (e.g. other actions that would have been brought in state court if unrelated
                                                               to bankruptcy))),(14 (Recovery of money/property - other)) (Reitman,
    10/20/2020                                                 Jack) (Entered: 10/20/2020)

                                        225                    Adversary case 8:20-ap-01150. Complaint by Richard A. Marshack
                                        (24 pgs)               against Honda Aircraft Company LLC. ($350.00 Fee Charge To Estate).
                                                               Complaint for Avoidance and Recovery of Voidable Transfers. Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(14 (Recovery of money/property -
    10/20/2020                                                 other)) (Reitman, Jack) (Entered: 10/20/2020)

                                        230                    Hearing Held On Motion (RE: related document(s)187 Motion For
                                                               Approval Of Compromise With Robert Stoll Jr. And Stoll Nussbaum &
                                                               Polakov, APC filed by Trustee Richard A Marshack (TR)) - MOTION
    10/21/2020                                                 GRANTED - (Bolte, Nickie) (Entered: 10/26/2020)

                                        226                    Request for CD of Court Proceedings September 23, 2020. Fee Amount
                                        (1 pg)                 $31, Filed by Creditor Stoll, Nussbaum & Polakov. (Naylor, Karen)
    10/22/2020                                                 (Entered: 10/22/2020)

                                        227                    Request for CD of Court Proceedings October 21, 2020. Fee Amount $31,
                                        (1 pg)                 Filed by Creditor Stoll, Nussbaum & Polakov. (Naylor, Karen) (Entered:
    10/22/2020                                                 10/22/2020)

                                                               Receipt of Request for CD of Court Proceedings (fee)(8:19-bk-13560-SC)
                                                               [misc,cdrf] ( 31.00) Filing Fee. Receipt number 51933905. Fee amount
    10/22/2020                                                 31.00. (re: Doc# 226) (U.S. Treasury) (Entered: 10/22/2020)

                                                               Receipt of Request for CD of Court Proceedings (fee)(8:19-bk-13560-SC)
                                                               [misc,cdrf] ( 31.00) Filing Fee. Receipt number 51933905. Fee amount
    10/22/2020                                                 31.00. (re: Doc# 227) (U.S. Treasury) (Entered: 10/22/2020)

    10/26/2020                          228                    Notice of lodgment Notice of Lodgment of Order in Bankruptcy Case Re:
                                        (8 pgs)                Trustee's Notice of Motion and Motion for Approval of Compromise with
                                                               Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC; Memorandum of
                                                               Points and Authorities and Declarations of John P. Reitman and Richard
                                                               A. Marshack in Support Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)187 Motion to Approve Compromise Under Rule 9019
                                                               Trustee's Notice of Motion and Motion for Approval of Compromise with
                                                               Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC; Memorandum of

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                    27/38




                                                                                                                                 Exhibit "2"
                                                                                                                                  Page 50
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                           Desc
                                             Main Document     Page 53 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Points and Authorities and Declarations of John P. Retiman and Richard
                                                               A. Marshack in Support Filed by Trustee Richard A Marshack (TR)).
                                                               (Reitman, John) (Entered: 10/26/2020)

                                        229                    Order Approving Chapter 7 Trustee's Application To Employ Murphey &
                                        (2 pgs)                Murphey, APC As Special Litigation Counsel Effective As Of August 1,
                                                               2020. (SEE ORDER FOR FURTHER RULING) (BNC-PDF) (Related
    10/26/2020                                                 Doc # 205) Signed on 10/26/2020. (Bolte, Nickie) (Entered: 10/26/2020)

                                        231                    BNC Certificate of Notice - PDF Document. (RE: related document(s)229
                                        (6 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    10/28/2020                                                 Date 10/28/2020. (Admin.) (Entered: 10/28/2020)

                                        232                    Adversary case 8:20-ap-01152. Complaint by Richard A. Marshack
                                        (21 pgs)               against Christine Avenatti Carlin. ($350.00 Fee Charge To Estate).
                                                               Complaint for Avoidance and Recovery of Voidable Transfers Nature of
                                                               Suit: (02 (Other (e.g. other actions that would have been brought in state
                                                               court if unrelated to bankruptcy))),(14 (Recovery of money/property -
    10/30/2020                                                 other)) (Reitman, Jack) (Entered: 10/30/2020)

                                        233                    Adversary case 8:20-ap-01153. Complaint by Richard A. Marshack
                                        (21 pgs)               against HPPW, LLC. ($350.00 Fee Charge To Estate). Complaint for
                                                               Avoidance and Recovery of Voidable Transfers Nature of Suit: (02 (Other
                                                               (e.g. other actions that would have been brought in state court if unrelated
                                                               to bankruptcy))),(14 (Recovery of money/property - other)) (Reitman,
    10/30/2020                                                 Jack) (Entered: 10/30/2020)

                                        234                    Notice Trustee's Notice of Non-Opposition to Dr. Hrayr Shahinian's
                                        (4 pgs)                Motion to Intervene Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)212 Motion to Intervene for Limited Purpose of
                                                               Compelling Client File in Case No. 2:14-cv-08313-JAK-JPR Filed by
                                                               Intervenor Hrayr Shahinian (Attachments: # 1 Memorandum of Points and
                                                               Authorities # 2 Certificate of Service)). (Reitman, Jack) (Entered:
    11/02/2020                                                 11/02/2020)

                                        235                    Order Granting Trustee's Motion for Approval of Compromise with
                                        (2 pgs)                Robert Stoll Jr. and Stoll Nussbaum & Polakov, APC (BNC-PDF)
                                                               (Related Doc # 187) Signed on 11/2/2020. (Mccall, Audrey) (Entered:
    11/02/2020                                                 11/02/2020)

                                        236                    Opposition to (related document(s): 219 Motion to Compel Client File in
                                        (19 pgs)               Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian)
                                                               Trustee's Opposition to Dr. Hrayr Shahinian's Notice of Motion and
                                                               Motion to Intervene for the Limited Purpose of Compelling Production of
                                                               His Client File in Case No. 2:14-cv-08313-JAK-JPR Filed by Trustee
    11/04/2020                                                 Richard A Marshack (TR) (Reitman, John) (Entered: 11/04/2020)

                                        237                    Declaration re: Declaration of John P. Reitman In Support of Trustee's
                                        (127 pgs)              Opposition to Dr. Hrayr Shahinian's Motion to Intervene for the Limited
                                                               Purpose of Compelling Production of His Client File in Case No. 2:14-cv-
                                                               08313-JAK-JPR Filed by Trustee Richard A Marshack (TR) (RE: related
    11/04/2020                                                 document(s)236 Opposition). (Reitman, John) (Entered: 11/04/2020)

    11/04/2020                          238                    Declaration re: Declaration of Brian Weiss In Support of Trustee's
                                        (150 pgs)              Opposition to Dr. Hrayr Shahinian's Motion to Intervene for the Limited
                                                               Purpose of Compelling Production of His Client File in Case No. 2:14-cv-


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                    28/38




                                                                                                                                 Exhibit "2"
                                                                                                                                  Page 51
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 54 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               08313-JAK-JPR Filed by Trustee Richard A Marshack (TR) (RE: related
                                                               document(s)236 Opposition). (Reitman, John) (Entered: 11/04/2020)

                                        239                    BNC Certificate of Notice - PDF Document. (RE: related document(s)235
                                        (6 pgs)                Order on Motion to Approve Compromise Under Rule 9019 (BNC-PDF))
                                                               No. of Notices: 1. Notice Date 11/04/2020. (Admin.) (Entered:
    11/04/2020                                                 11/04/2020)

                                        240                    Reply to (related document(s): 219 Motion to Compel Client File in Case
                                        (7 pgs; 2 docs)        No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian) Filed
                                                               by Intervenor Hrayr Shahinian (Attachments: # 1 Certificate of Service)
                                                               (Kuylman, Erick) - Warning: See docket entry no.: 242 for corrections -
    11/11/2020                                                 Modified on 11/12/2020 (Bolte, Nickie). (Entered: 11/11/2020)

                                        241                    Transcript regarding Hearing Held 10/21/20 RE: MOTION TO AMEND
                                        (39 pgs)               COMPLAINT. Remote electronic access to the transcript is restricted until
                                                               02/10/2021. The transcript may be viewed at the Bankruptcy Court Clerk's
                                                               Office on a public terminal or purchased through the Transcription Service
                                                               Provider before the transcript access restriction has ended.
                                                               [TRANSCRIPTION SERVICE PROVIDER: BRIGGS REPORTING
                                                               COMPANY, INC., Telephone number 310-410-4151.]. Notice of Intent to
                                                               Request Redaction Deadline Due By 11/19/2020. Redaction Request Due
                                                               By 12/3/2020. Redacted Transcript Submission Due By 12/14/2020.
                                                               Transcript access will be restricted through 02/10/2021. (Steinhauer,
    11/12/2020                                                 Holly) (Entered: 11/12/2020)

                                        242                    Notice to Filer of Error and/or Deficient Document Electronic signature
                                                               does not correspond to the attorney login. THE FILER IS
                                                               INSTRUCTED TO COMPLY WITH SECTION 3 OF THE COURT
                                                               MANUAL AND EITHER REFILE THE DOCUMENT WITH THE
                                                               CORRECT LOGIN OR FILE A SUBSTITUTION OF ATTORNEY.
                                                               (RE: related document(s)240 Reply filed by Intervenor Hrayr Shahinian)
    11/12/2020                                                 (Bolte, Nickie) (Entered: 11/12/2020)

                                        243                    Errata to Reply in Support of Intervenor's Motion to Compel Case File
                                        (9 pgs; 3 docs)        Filed by Intervenor Hrayr Shahinian (RE: related document(s)240 Reply,
                                                               242 Notice to Filer of Error and/or Deficient Document). (Attachments: #
                                                               1 Corrected Reply in Support of Intervenor's Motion to Compel # 2
                                                               Certificate of Service - Errata to Reply) (Kuylman, Erick) (Entered:
    11/12/2020                                                 11/12/2020)

                                        244                    Motion to Continue Hearing On (related documents 219 Generic Motion)
                                        (7 pgs)                Chapter 7 Trustee's Motion to Continue Hearing on Intervenor's Motion to
                                                               Compel Client File; Memorandum of Points and Authorities; Declaration
                                                               of Richard A. Marshack in Support, with Proof of Service Filed by Trustee
    11/16/2020                                                 Richard A Marshack (TR) (Hays, D) (Entered: 11/16/2020)

                                        246                    Hearing Continued (RE: related document(s)212 Dr. Hrayr Shahinian's
                                                               Motion To Intervene For The Limited Purpose Of Compelling Production
                                                               Of His Client File In Case No. 2:14-cv-08313-JAK-JPR filed by
                                                               Intervenor Hrayr Shahinian) - HEARING ON MOTION CONTINUED
                                                               TO DECEMBER 16, 2020 AT 11:00 A.M. IN COURTROOM 5C,
                                                               LOCATED AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701.
                                                               STATUS REPORT DUE FOURTEEN (14) DAYS IN ADVANCE (Bolte,
    11/18/2020                                                 Nickie) (Entered: 11/23/2020)

    11/18/2020                          247                    Hearing Continued On Motion (RE: related document(s)219 : Intervenor
                                                               Hrayr Shahinian's Motion To Compel Production Of His Client File In
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                              29/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 52
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 55 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian). -
                                                               HEARING ON MOTION CONTINUED TO DECEMBER 16, 2020 AT
                                                               11:00 A.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH
                                                               STREET, SANTA ANA, CA 92701. STATUS REPORT DUE
                                                               FOURTEEN (14) DAYS IN ADVANCE. The case judge is Scott C
                                                               Clarkson (Bolte, Nickie) (Entered: 11/23/2020)

                                        245                    Stipulation By Simeon Osborn and Richard A. Marshack, Chapter 7
                                        (4 pgs)                Trustee to Extend Time to Respond to Complaint Filed by Debtor Simeon
    11/20/2020                                                 Osborn (Malo, Aaron) (Entered: 11/20/2020)

                                        248                    Status report Chapter 7 Trustee's Status Report re: Efforts to Locate and
                                        (17 pgs)               Turn Over Former Client Files with Proof of Service Filed by Trustee
                                                               Richard A Marshack (TR) (RE: related document(s)1 Voluntary Petition
    12/03/2020                                                 (Chapter 7)). (Hays, D) (Entered: 12/03/2020)

                                        249                    Application to Employ Bicher & Associates as Agent for Trustee
                                        (14 pgs)               Declaration of Lori J. Ensley; with Proof of Service Filed by Trustee
                                                               Richard A Marshack (TR) (Marshack (TR), Richard) (Entered:
    12/04/2020                                                 12/04/2020)

                                        250                    Withdrawal re: --Notice of Withdrawal of Motion for Relief from the
                                        (4 pgs)                Automatic Stay Under 11 U.S.C. Section 362 (Action in Non-Bankruptcy
                                                               Forum) Filed by Creditor Stoll, Nussbaum & Polakov (RE: related
                                                               document(s)13 Notice of motion and motion for relief from automatic stay
                                                               with supporting declarations ACTION IN NON-BANKRUPTCY
                                                               FORUM RE: Eagan Avenatti LLP v Stoll, Nussbaum & Polakov, et al.,
                                                               Docket No: 30-2001-00483570 consolidated with 30-2013-00627604,
    12/07/2020                                                 Californi). (Naylor, Karen) (Entered: 12/07/2020)

                                        251                    Stipulation By Richard A Marshack (TR) and Iron Mountain for Order to
                                        (9 pgs)                Turn Over Debtor's Books and Record and to Allow PostPetition
                                                               Administrative Expense Claim for Storage and Moving Fees with Proof of
                                                               Service Filed by Trustee Richard A Marshack (TR) (Hays, D) (Entered:
    12/10/2020                                                 12/10/2020)

                                        252                    Order Approving Stipulation For Order To Turn Over Debtor's Books And
                                        (2 pgs)                Records And To Allow Postpetition Administrative Expense Claim For
                                                               Storage And Moving Fees. IT IS ORDERED: That The Stipulation Is
                                                               Approved In Full; And IT IS FURTHER ORDERED THAT: Upon Timely
                                                               And Full Turnover Of The Books/Records Iron Mountain Shall Be
                                                               Allowed An Administrative Expense Claim Pursuant To 11 U.S.C. Section
                                                               503(b)(1) In The Amount Of $17,879.49, And The Trustee Is Authorized
                                                               To Pay Such Expense As Soon As Sufficient Funds Are Available. (BNC-
                                                               PDF) (Related Doc # 251 ) Signed on 12/10/2020 (Bolte, Nickie)
    12/10/2020                                                 (Entered: 12/10/2020)

                                        253                    BNC Certificate of Notice - PDF Document. (RE: related document(s)252
                                        (6 pgs)                Order on Generic Motion (BNC-PDF)) No. of Notices: 1. Notice Date
    12/12/2020                                                 12/12/2020. (Admin.) (Entered: 12/12/2020)

    12/16/2020                          254                    Hearing Continued On Motion (RE: related document(s)212 Dr. Hrayr
                                                               Shahinian's Motion To Intervene For The Limited Purpose Of Compelling
                                                               Production Of His Client File In Case No. 2:14-cv-08313-JAK-JPR filed
                                                               by Intervenor Hrayr Shahinian) HEARING ON MOTION CONTINUED
                                                               TO JANUARY 6, 2021 AT 1:30 P.M. IN COURTROOM 5C, LOCATED
                                                               AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701. STATUS

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                   30/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 53
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 56 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               REPORT DUE FOURTEEN (14) DAYS IN ADVANCE. The case judge
                                                               is Scott C Clarkson (Bolte, Nickie) (Entered: 12/18/2020)

                                        255                    Hearing Continued On Motion (RE: related document(s)219 Intervenor
                                                               Hrayr Shahinian's Motion To Compel Production Of His Client File In
                                                               Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian)
                                                               HEARING ON MOTION CONTINUED TO JANUARY 6, 2021 AT 1:30
                                                               P.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH
                                                               STREET, SANTA ANA, CA 92701. STATUS REPORT DUE
                                                               FOURTEEN (14) DAYS IN ADVANCE. The case judge is Scott C
    12/16/2020                                                 Clarkson (Bolte, Nickie) (Entered: 12/18/2020)

                                        256                    Hearing Held On Motion (RE: related document(s)13 Motion for Relief
                                                               from Stay - ACTION IN NON-BANKRUPTCY FORUM - RE: Case
                                                               Name: Eagan Avenatti LLP v. Stoll, Nussbaum & Polakov, et al. - Docket
                                                               No: 30-2011-00483570 Consolidated With 30-2013-00627604 - Pending
                                                               In: California Superior Court For The County Of Orange filed by Creditor
                                                               Stoll, Nussbaum & Polakov) - OFF CALENDAR - NOTICE OF
                                                               WITHDRAWAL OF MOTION FOR RELIEF FROM STAY FILED 12-7-
    12/17/2020                                                 2020 - (DOCKET NO. 250) (Bolte, Nickie) (Entered: 12/18/2020)

                                        257                    Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (19 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)249 Application to Employ Bicher & Associates
                                                               as Agent for Trustee Declaration of Lori J. Ensley; with Proof of Service).
    12/22/2020                                                 (Marshack (TR), Richard) (Entered: 12/22/2020)

                                        258                    Order Granting Application to Employ Bicher & Associates as a
                                        (2 pgs)                Paraprofessional (BNC-PDF) (Related Doc # 249) Signed on 12/22/2020.
    12/22/2020                                                 (Mccall, Audrey) (Entered: 12/22/2020)

                                        259                    Status report Chapter 7 Trustee's Further Status Report re Efforts to
                                        (12 pgs)               Locate and Turn Over Former Client Files with Proof of Service Filed by
                                                               Trustee Richard A Marshack (TR) (RE: related document(s) 255 Hearing
    12/23/2020                                                 (Bk Motion) Continued). (Mang, Tinho) (Entered: 12/23/2020)

                                        260                    BNC Certificate of Notice - PDF Document. (RE: related document(s)258
                                        (6 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    12/24/2020                                                 Date 12/24/2020. (Admin.) (Entered: 12/24/2020)

                                        261                    Status report Further Status Report with Proof of Service Filed by Trustee
                                        (18 pgs)               Richard A Marshack (TR) (RE: related document(s)1 Voluntary Petition
    01/06/2021                                                 (Chapter 7)). (Hays, D) (Entered: 01/06/2021)

                                        262                    Hearing Continued On Motion (RE: related document(s)219 Intervenor
                                                               Hrayr Shahinian's Motion To Compel Production Of His Client File In
                                                               Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian)
                                                               HEARING ON MOTION CONTINUED TO JANUARY 20, 2021 AT
                                                               1:30 P.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH
                                                               STREET, SANTA ANA, CA 92701. STATUS REPORT IS DUE
                                                               FOURTEEN (14) DAYS IN ADVANCE. The case judge is Scott C
    01/06/2021                                                 Clarkson (Bolte, Nickie) (Entered: 01/12/2021)

    01/06/2021                          263                    Hearing Continued On Motion (RE: related document(s)212 Dr. Hrayr
                                                               Shahinian's Motion To Intervene For The Limited Purpose Of Compelling
                                                               Production Of His Client File In Case No. 2:14-cv-08313-JAK-JPR filed
                                                               by Intervenor Hrayr Shahinian) - HEARING ON MOTION CONTINUED

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                31/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 54
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 57 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               TO JANUARY 20, 2021 AT 1:30 P.M. IN COURTROOM 5C, LOCATED
                                                               AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701. STATUS
                                                               REPORT DUE FOURTEEN (14) DAYS IN ADVANCE. The case judge
                                                               is Scott C Clarkson (Bolte, Nickie) (Entered: 01/12/2021)

                                        264                    Hearing Continued On Motion (RE: related document(s)212 Dr. Hrayr
                                                               Shahinian's Motion To Intervene For The Limited Purpose Of Compelling
                                                               Production Of His Client File In Case No. 2:14-cv-08313-JAK-JPR filed
                                                               by Intervenor Hrayr Shahinian) - HEARING ON MOTION CONTINUED
                                                               TO FEBRUARY 18, 2021 AT 1:30 P.M. IN COURTROOM 5C,
                                                               LOCATED AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701.
                                                               STATUS REPORT DUE FOURTEEN (14) DAYS IN ADVANCE. The
    01/20/2021                                                 case judge is Scott C Clarkson (Bolte, Nickie) (Entered: 01/25/2021)

                                        265                    Hearing Continued On Motion (RE: related document(s)219 Intervenor
                                                               Hrayr Shahinian's Motion To Compel Production Of His Client File In
                                                               Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian) -
                                                               HEARING ON MOTION CONTINUED TO FEBRUARY 18, 2021 AT
                                                               1:30 P.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH
                                                               STREET, SANTA ANA, CA 92701. STATUS REPORT DUE
                                                               FOURTEEN (14) DAYS IN ADVANCE. The case judge is Scott C
    01/20/2021                                                 Clarkson (Bolte, Nickie) (Entered: 01/25/2021)

                                        266                    Status report Chapter 7 Trustee's Further Status Report re: Efforts to
                                        (7 pgs)                Locate and Turn Over Former Client Files, with Proof of Service Filed by
                                                               Trustee Richard A Marshack (TR) (RE: related document(s) 265 Hearing
    02/04/2021                                                 (Bk Motion) Continued). (Hays, D) (Entered: 02/04/2021)

                                        267                    Transcript regarding Hearing Held 01/20/21 RE: SPECIAL MOTION TO
                                        (83 pgs)               STRIKE AND MOTION TO DISMISS. Remote electronic access to the
                                                               transcript is restricted until 05/17/2021. The transcript may be viewed at
                                                               the Bankruptcy Court Clerk's Office on a public terminal or purchased
                                                               through the Transcription Service Provider before the transcript access
                                                               restriction has ended. [TRANSCRIPTION SERVICE PROVIDER:
                                                               BRIGGS REPORTING COMPANY, INC., Telephone number 310-410-
                                                               4151.]. Notice of Intent to Request Redaction Deadline Due By 2/22/2021.
                                                               Redaction Request Due By 03/8/2021. Redacted Transcript Submission
                                                               Due By 03/18/2021. Transcript access will be restricted through
    02/15/2021                                                 05/17/2021. (Steinhauer, Holly) (Entered: 02/15/2021)

                                        271                    Hearing Continued On Motion (RE: related document(s)212 Dr. Hrayr
                                                               Shahinian's Motion To Intervene For The Limited Purpose Of Compelling
                                                               Production Of His Client File In Case No. 2:14-cv-08313-JAK-JPR filed
                                                               by Intervenor Hrayr Shahinian) HEARING ON MOTION CONTINUED
                                                               TO APRIL 28, 2021 AT 11:00 A.M. IN COURTROOM 5C, LOCATED
                                                               AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701. STATUS
                                                               REORT DUE FOURTEEN (14) DAYS IN ADVANCE. The case judge is
    02/18/2021                                                 Scott C Clarkson (Bolte, Nickie) (Entered: 03/01/2021)

                                        272                    Hearing Continued ON Motion (RE: related document(s)219 Intervenor
                                                               Hrayr Shahinian's Motion To Compel Production Of His Client File In
                                                               Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian)
                                                               HEARING ON MOTION CONTINUED TO APRIL 28, 2021 AT 11:00
                                                               A.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH
                                                               STREET, SANTA ANA, CA 92701. STATUS REPORT DUE
                                                               FOURTEEN (14) DAYS IN ADVANCE. The case judge is Scott C
    02/18/2021                                                 Clarkson (Bolte, Nickie) (Entered: 03/01/2021)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                              32/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 55
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                         Desc
                                             Main Document     Page 58 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    02/20/2021                          268                    Notice of Increased Hourly Rates Charged by Marshack Hays LLP; with
                                        (4 pgs)                Proof of Service Filed by Trustee Richard A Marshack (TR). (Wood,
                                                               David) (Entered: 02/20/2021)

                                        269                    Motion to Approve Compromise Under Rule 9019 Between Estate and
                                        (88 pgs)               Dillanos Coffee Roasters, Inc.; Declaration of Richard A. Marshack in
                                                               support; with Proof of Service Filed by Trustee Richard A Marshack (TR)
    02/24/2021                                                 (Wood, David) (Entered: 02/24/2021)

                                        270                    Notice of Opportunity To Request a Hearing On Motion (LBR 9013-1(o))
                                        (13 pgs)               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)269 Motion to Approve Compromise Under Rule 9019
                                                               Between Estate and Dillanos Coffee Roasters, Inc.; Declaration of
                                                               Richard A. Marshack in support; with Proof of Service Filed by Trustee
    02/24/2021                                                 Richard A Marshack (TR)). (Wood, David) (Entered: 02/24/2021)

                                        273                    Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (107 pgs)              1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)269 Motion to Approve Compromise Under Rule
                                                               9019 Between Estate and Dillanos Coffee Roasters, Inc.; Declaration of
                                                               Richard A. Marshack in support; with Proof of Service). (Wood, David)
    03/17/2021                                                 (Entered: 03/17/2021)

                                        274                    Order Granting Motion To Approve Compromise Between Trustee And
                                        (2 pgs)                Dillanos Coffee Roasters, Inc. IT IS ORDERED: The Agreement Attached
                                                               As Exhibit "1" To The Motion Is Approved. The Trustee Is Authorized To
                                                               Provide The Releases Specified In The Agreement. (SEE ORDER FOR
                                                               FURTHER RULING) (BNC-PDF) (Related Doc # 269) Signed on
    03/18/2021                                                 3/18/2021. (Bolte, Nickie) (Entered: 03/18/2021)

                                        275                    BNC Certificate of Notice - PDF Document. (RE: related document(s)274
                                        (6 pgs)                Order on Motion to Approve Compromise Under Rule 9019 (BNC-PDF))
                                                               No. of Notices: 1. Notice Date 03/20/2021. (Admin.) (Entered:
    03/20/2021                                                 03/20/2021)

                                        276                    Transcript regarding Hearing Held 02/17/21 RE: RULE 16 PRE-TRIAL
                                        (66 pgs)               CONFERENCE. Remote electronic access to the transcript is restricted
                                                               until 06/21/2021. The transcript may be viewed at the Bankruptcy Court
                                                               Clerk's Office on a public terminal or purchased through the Transcription
                                                               Service Provider before the transcript access restriction has ended.
                                                               [TRANSCRIPTION SERVICE PROVIDER: Briggs Reporting Company,
                                                               Inc., Telephone number 310-410-4151.]. Notice of Intent to Request
                                                               Redaction Deadline Due By 3/30/2021. Redaction Request Due By
                                                               04/13/2021. Redacted Transcript Submission Due By 04/23/2021.
                                                               Transcript access will be restricted through 06/21/2021. (Steinhauer,
    03/23/2021                                                 Holly) (Entered: 03/23/2021)

                                        277                    Application to Employ Hahn Fife & Company LLP as Accountant for
                                        (10 pgs)               Trustee ; Declaration of Donald T. Fife in support; with Proof of Service
                                                               Filed by Trustee Richard A Marshack (TR) (Marshack (TR), Richard)
    04/12/2021                                                 (Entered: 04/12/2021)

    04/12/2021                          278                    Notice of Opportunity To Request a Hearing On Motion (LBR 9013-1(o))
                                        (12 pgs)               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)277 Application to Employ Hahn Fife & Company
                                                               LLP as Accountant for Trustee ; Declaration of Donald T. Fife in support;
                                                               with Proof of Service Filed by Trustee Richard A Marshack (TR)

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               33/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 56
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                         Desc
                                             Main Document     Page 59 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               (Marshack (TR), Richard)). (Marshack (TR), Richard) (Entered:
                                                               04/12/2021)

                                        279                    Status report Chapter 7 Trustee's Further Status Report re: Efforts to
                                        (6 pgs)                Locate and Turn Over Former Client Files with Proof of Service Filed by
                                                               Trustee Richard A Marshack (TR) (RE: related document(s) 272 Hearing
    04/14/2021                                                 (Bk Motion) Continued). (Mang, Tinho) (Entered: 04/14/2021)

                                        280                    Motion to Approve Compromise Under Rule 9019 between Trustee and
                                        (77 pgs)               Alki Bakery, Inc. with Proof of Service Filed by Trustee Richard A
    04/21/2021                                                 Marshack (TR) (Wood, David) (Entered: 04/21/2021)

                                        281                    Notice with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                        (15 pgs)               (RE: related document(s)280 Motion to Approve Compromise Under Rule
                                                               9019 between Trustee and Alki Bakery, Inc. with Proof of Service Filed by
    04/21/2021                                                 Trustee Richard A Marshack (TR)). (Wood, David) (Entered: 04/21/2021)

                                        285                    Hearing Continued On Motion (RE: related document(s)212 Dr. Hrayr
                                                               Shahinian's Motion To Intervene For The Limited Purpose Of Compelling
                                                               Production Of His Client File In Case No. 2:14-cv-08313-JAK-JPR filed
                                                               by Intervenor Hrayr Shahinian) - HEARING ON MOTION CONTINUED
                                                               TO JULY 14, 2021 AT 11:00 A.M. IN COURTROOM 5C - VIRTUAL,
                                                               LOCATED AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701.
                                                               STATUS REPORT DUE FOURTEEN (14) DAYS IN ADVANCE. The
    04/28/2021                                                 case judge is Scott C Clarkson (Bolte, Nickie) (Entered: 05/07/2021)

                                        286                    Hearing Continued (RE: related document(s)219 Intervenor Hrayr
                                                               Shahinian's Motion To Compel Production Of His Client File In Case No.
                                                               2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian) -
                                                               HEARING ON MOTION CONTINUED TO JULY 14, 2021 AT 11:00
                                                               A.M. IN COURTROOM 5C - VIRTUAL, LOCATED AT 411 WEST
                                                               FOURTH STREET, SANTA ANA, CA 92701. The case judge is Scott C
    04/28/2021                                                 Clarkson (Bolte, Nickie) (Entered: 05/07/2021)

                                        282                    Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (28 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)277 Application to Employ Hahn Fife &
                                                               Company LLP as Accountant for Trustee ; Declaration of Donald T. Fife
                                                               in support; with Proof of Service). (Marshack (TR), Richard) (Entered:
    04/30/2021                                                 04/30/2021)

                                        283                    Order Granting Application By Chapter 7 Trustee To Employ Hahn Fife &
                                        (1 pg)                 Company, LLC As Accountant Effective March 25, 2021. (SEE ORDER
                                                               FOR FURTHER RULING) (BNC-PDF) (Related Doc # 277) Signed on
    04/30/2021                                                 4/30/2021. (Bolte, Nickie) (Entered: 04/30/2021)

                                        284                    BNC Certificate of Notice - PDF Document. (RE: related document(s)283
                                        (5 pgs)                Order on Application to Employ (BNC-PDF)) No. of Notices: 1. Notice
    05/02/2021                                                 Date 05/02/2021. (Admin.) (Entered: 05/02/2021)

    06/01/2021                          287                    Transcript regarding Hearing Held 05/05/21 RE: MOTION TO DISMISS.
                                        (51 pgs)               Remote electronic access to the transcript is restricted until 08/30/2021.
                                                               The transcript may be viewed at the Bankruptcy Court Clerk's Office on a
                                                               public terminal or purchased through the Transcription Service Provider
                                                               before the transcript access restriction has ended. [TRANSCRIPTION
                                                               SERVICE PROVIDER: BRIGGS REPORTING COMPANY, INC.,
                                                               Telephone number 310-410-4151.]. Notice of Intent to Request Redaction

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               34/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 57
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                         Desc
                                             Main Document     Page 60 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                               Deadline Due By 6/8/2021. Redaction Request Due By 06/22/2021.
                                                               Redacted Transcript Submission Due By 07/2/2021. Transcript access will
                                                               be restricted through 08/30/2021. (Steinhauer, Holly) (Entered:
                                                               06/01/2021)

                                        288                    Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (98 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)280 Motion to Approve Compromise Under Rule
                                                               9019 between Trustee and Alki Bakery, Inc. with Proof of Service). (Wood,
    06/04/2021                                                 David) (Entered: 06/04/2021)

                                        289                    Motion to Approve Compromise Under Rule 9019 between Estate and
                                        (71 pgs)               Vincent Builders, Inc.; with Proof of Service Filed by Trustee Richard A
    06/07/2021                                                 Marshack (TR) (Wood, David) (Entered: 06/07/2021)

                                        290                    Notice of Opportunity To Request a Hearing On Motion (LBR 9013-1(o))
                                        (13 pgs)               with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE:
                                                               related document(s)289 Motion to Approve Compromise Under Rule 9019
                                                               between Estate and Vincent Builders, Inc.; with Proof of Service Filed by
    06/07/2021                                                 Trustee Richard A Marshack (TR)). (Wood, David) (Entered: 06/07/2021)

                                        291                    Order Granting Motion To Approve Compromise Between Trustee And
                                        (2 pgs)                Alki Bakery, Inc. IT IS ORDERED: The Agreement Attached As Exhibit
                                                               "1" To The Motion Is Approved. The Trustee Is Authorized To Provide
                                                               The Releases Specified In The Agreement. (SEE ORDER FOR
                                                               FURTHER RULING) (BNC-PDF) (Related Doc # 280) Signed on
    06/08/2021                                                 6/8/2021. (Bolte, Nickie) (Entered: 06/08/2021)

                                        292                    Declaration re: Supplemental Declaration of Richard L. Kellner
                                        (14 pgs)               Re:Application to Employ Kellner Law Group PC as Special Collections
                                                               Counsel Filed by Trustee Richard A Marshack (TR) (RE: related
                                                               document(s)91 Application to Employ Kellner Law Group PC as Special
                                                               Collections Counsel with Proof of Service). (Hays, D) (Entered:
    06/08/2021                                                 06/08/2021)

                                        293                    BNC Certificate of Notice - PDF Document. (RE: related document(s)291
                                        (6 pgs)                Order on Motion to Approve Compromise Under Rule 9019 (BNC-PDF))
                                                               No. of Notices: 1. Notice Date 06/10/2021. (Admin.) (Entered:
    06/10/2021                                                 06/10/2021)

                                        294                    Declaration That No Party Requested a Hearing on Motion (LBR 9013-
                                        (90 pgs)               1(o)(3)) with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                                               (RE: related document(s)289 Motion to Approve Compromise Under Rule
                                                               9019 between Estate and Vincent Builders, Inc.; with Proof of Service).
    06/25/2021                                                 (Wood, David) (Entered: 06/25/2021)

                                        295           Order Granting Motion To Approve Compromise Between Trustee And Vincent
                                        (2 pgs)       Builders, Inc. IT IS ORDERED: The Agreement Attached As Exhibit "1" To The
                                                      Motion Is Approved. The Trustee Is Authorized To Provide The Release Of
                                                      Claims Specified In The Agreement. (SEE ORDER FOR FURTHER RULING)
                                                      (BNC-PDF) (Related Doc # 289) Signed on 6/25/2021. (Bolte, Nickie) (Entered:
    06/25/2021                                        06/25/2021)

                                        296           BNC Certificate of Notice - PDF Document. (RE: related document(s)295 Order
                                        (6 pgs)       on Motion to Approve Compromise Under Rule 9019 (BNC-PDF)) No. of
    06/27/2021                                        Notices: 1. Notice Date 06/27/2021. (Admin.) (Entered: 06/27/2021)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                  35/38




                                                                                                                               Exhibit "2"
                                                                                                                                Page 58
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 61 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    07/06/2021                          297           Stipulation By Richard A Marshack (TR) and Dr. Hrayr Shahinian to continue
                                        (6 pgs)       status conference and hearing on pending motions filed by Dr. Hrayr Shahinian
                                                      with Proof of Service Filed by Trustee Richard A Marshack (TR) (Mang, Tinho)
                                                      (Entered: 07/06/2021)

                                        298           Transcript regarding Hearing Held 06/16/21 RE: CONTD RULE 16 STATUS
                                                      CONFERENCE HEARING RE: SECOND AMENDED COMPLAINT FOR: (1)
                                                      DECLARATORY JUDGMENT; (2) QUANTUM MERUIT; (3) VIOLATION OF
                                                      THE AUTOMATIC STAY, AND OTHER COURT ORDERS; (4) AVOIDANCE,
                                                      RECOVERY, AND PRESERVATION OF FRAUDULENT TRANSFER. Remote
                                                      electronic access to the transcript is restricted until 10/5/2021. The transcript may
                                                      be viewed at the Bankruptcy Court Clerk's Office on a public terminal or
                                                      purchased through the Transcription Service Provider before the transcript access
                                                      restriction has ended. [TRANSCRIPTION SERVICE PROVIDER: Briggs
                                                      Reporting Company, Inc., Telephone number 310-410-4151.]. Notice of Intent to
                                                      Request Redaction Deadline Due By 7/14/2021. Redaction Request Due By
                                                      07/28/2021. Redacted Transcript Submission Due By 08/9/2021. Transcript access
    07/07/2021                                        will be restricted through 10/5/2021. (Steinhauer, Holly) (Entered: 07/07/2021)

                                        299           Order Approving Stipulation To Continue Status Conference And Hearing On
                                        (2 pgs)       Pending Motions Filed By Dr. Hrayr Shahinian. IT IS ORDERED: The Hearing
                                                      And Status Conference On The Motions Currently Set For July 14, 2021 Shall Be
                                                      Continued For A further 60 Days To September 15, 2021 At 11:00 A.M. In
                                                      Courtroom 5C-Virtual, Located At 411 West Fourth Street, Santa Ana, CA 92701.
                                                      Movant Shall Arrange To Pick Up The Files In The Trustee's Possession No Later
                                                      Than July 16, 2021 To Avoid Further Storage Costs To The Estate. (SEE ORDER
                                                      FOR FURTHER RULING) (BNC-PDF) (Related Doc # 297 ) Signed on 7/7/2021
    07/07/2021                                        (Bolte, Nickie) (Entered: 07/07/2021)

                                        300           Notice of Change of Address Notice of Attorney Change of Address. (Reitman,
    07/08/2021                          (3 pgs)       Jack) (Entered: 07/08/2021)

                                        301           BNC Certificate of Notice - PDF Document. (RE: related document(s)299
                                        (6 pgs)       ORDER to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1. Notice
    07/09/2021                                        Date 07/09/2021. (Admin.) (Entered: 07/09/2021)

                                        302           Notice of Change of Address Notice of Attorney Change of Address. (Reitman,
    07/12/2021                          (3 pgs)       John) (Entered: 07/12/2021)

                                        303           Hearing Continued On Motion (RE: related document(s)212 Dr. Hrayr Shahinian's
                                                      Motion To Intervene For The Limited Purpose Of Compelling Production Of His
                                                      Client File In Case No. 2:14-cv-08313-JAK-JPR filed by Intervenor Hrayr
                                                      Shahinian) - HEARING ON MOTION CONTINUED TO SEPTEMBER 15, 2021
                                                      AT 11:00 A.M. IN COURTROOM 5C-VIRTUAL, LOCATED AT 411 WEST
                                                      FOURTH STREET, SANTA ANA, CA 92701 PER ORDER APPROVING
                                                      STIPULATION TO CONTINUE STATUS CONFERENCE AND HEARING ON
                                                      PENDING MOTIONS FILED BY DR. HRAYR SHAHINIAN ENTERED 7-7-
                                                      2021 - (DOCKET NO.299 The case judge is Scott C Clarkson (Bolte, Nickie)
    07/14/2021                                        (Entered: 07/15/2021)

    07/14/2021                          304           Hearing Continued On Motion (RE: related document(s)219 Intervenor Hrayr
                                                      Shahinian's Motion To Compel Production Of His Client File In Case No. 2:14-
                                                      cv-08313-JAK-JPR filed by Intervenor Hrayr Shahinian) HEARING ON THE
                                                      MOTION CONTINUED TO SEPTEMBER 15, 2021 AT 11:00 A.M. IN
                                                      COURTROOM 5C-VIRTUAL, LOCATED AT 411 WEST FOURTH STREET,
                                                      SANTA ANA, CA 92701 PER ORDER APPROVING STIPULATION TO
                                                      CONTINUE STATUS CONFERENCE AND HEARING ON PENDING
                                                      MOTIONS FILED BY DR. HRAYR SHAHINIAN ENTERED 7-7-2021 -

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                36/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 59
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                           Desc
                                             Main Document     Page 62 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                      (DOCKET NO. 299. The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
                                                      07/15/2021)

                                        305           Transcript regarding Hearing Held 07/29/21 RE: HEARING RE: MOTION FOR
                                                      ORDER COMPELLING TRUSTEE TO PRODUCE DOCUMENTS
                                                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37 HEARING RE:
                                                      MOTION FOR ORDER COMPELLING JAMS TO PRODUCE DOCUMENTS
                                                      PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 37. Remote
                                                      electronic access to the transcript is restricted until 11/3/2021. The transcript may
                                                      be viewed at the Bankruptcy Court Clerk's Office on a public terminal or
                                                      purchased through the Transcription Service Provider before the transcript access
                                                      restriction has ended. [TRANSCRIPTION SERVICE PROVIDER: BRIGGS
                                                      REPORTING COMPANY, INC., Telephone number 310-410-4151.]. Notice of
                                                      Intent to Request Redaction Deadline Due By 8/12/2021. Redaction Request Due
                                                      By 08/26/2021. Redacted Transcript Submission Due By 09/7/2021. Transcript
                                                      access will be restricted through 11/3/2021. (Steinhauer, Holly) (Entered:
    08/05/2021                                        08/05/2021)

                                        306           Notice of Motion and Motion Under LBR 2016-2 For Approval of Cash
                                        (10 pgs)      Disbursements by the Trustee; Opportunity to Request Hearing; and Declaration
                                                      of Trustee with Proof of Service Filed by Trustee Richard A Marshack (TR).
    08/12/2021                                        (Marshack (TR), Richard) (Entered: 08/12/2021)

                                        307           Declaration That No Party Requested a Hearing on Motion (LBR 9013-1(o)(3))
                                        (15 pgs)      with Proof of Service Filed by Trustee Richard A Marshack (TR) (RE: related
                                                      document(s)306 Notice of Motion and Motion Under LBR 2016-2 For Approval
                                                      of Cash Disbursements by the Trustee; Opportunity to Request Hearing; and
                                                      Declaration of Trustee with Proof of Service). (Marshack (TR), Richard) (Entered:
    08/31/2021                                        08/31/2021)

                                        308           Order Granting Trustee's Motion For Approval Of Cash Disbursements [LBR
                                        (1 pg)        2016-2]. IT IS ORDERED: The Trustee Is Authorized To Disburse Funds From
                                                      The Estate For The Expenses Set Forth In Exhibit B To The Motion. (BNC-PDF)
    09/01/2021                                        (Related Doc # 306 ) Signed on 9/1/2021 (Bolte, Nickie) (Entered: 09/01/2021)

                                        309           BNC Certificate of Notice - PDF Document. (RE: related document(s)308 Order
                                        (5 pgs)       on Motion For Approval of Cash Disbursements by the Trustee Under LBR 2016-
                                                      2 (BNC-PDF)) No. of Notices: 1. Notice Date 09/03/2021. (Admin.) (Entered:
    09/03/2021                                        09/03/2021)

                                        310           Adversary case 8:21-ap-01080. Complaint by Richard A. Marshack, Chapter 7
                                        (30 pgs)      Trustee for Eagan Avenatti LLP against Keurig Dr. Pepper, Inc., f/k/a Green
                                                      Mountain Coffee Roasters, Inc., a Delaware Corporation. ($350.00 Fee Charge To
                                                      Estate). Complaint for Avoidance and Recovery of Voidable Transfer Nature of
                                                      Suit: (14 (Recovery of money/property - other)),(02 (Other (e.g. other actions that
                                                      would have been brought in state court if unrelated to bankruptcy))),(13
                                                      (Recovery of money/property - 548 fraudulent transfer)) (Reitman, John)
    09/08/2021                                        (Entered: 09/08/2021)

                                        311           Adversary case 8:21-ap-01081. Complaint by Richard A. Marshack, Chapter 7
                                        (26 pgs)      Trustee for Eagan Avenatti, LLP against Michael Q. Eagan, The Law Offices of
                                                      Michael Q. Eagan. ($350.00 Fee Charge To Estate). Complaint for Avoidance and
                                                      Recovery of Voidable Transfers Nature of Suit: (14 (Recovery of money/property -
                                                      other)),(02 (Other (e.g. other actions that would have been brought in state court if
                                                      unrelated to bankruptcy))),(13 (Recovery of money/property - 548 fraudulent
    09/08/2021                                        transfer)) (Reitman, John) (Entered: 09/08/2021)

    09/08/2021                          312           Adversary case 8:21-ap-01082. Complaint by Richard A. Marshack, Chapter 7
 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                                 37/38




                                                                                                                                Exhibit "2"
                                                                                                                                 Page 60
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                          Desc
                                             Main Document     Page 63 of 75
 9/9/21, 12:46 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                        (23 pgs)        Trustee for Eagan Avenatti, LLP against Osborn Machler, PLLC, A Washington
                                                        professional limited liability company. ($350.00 Fee Charge To Estate).
                                                        Complaint for Avoidance and Recovery of Voidable Transfers Nature of Suit: (14
                                                        (Recovery of money/property - other)),(02 (Other (e.g. other actions that would
                                                        have been brought in state court if unrelated to bankruptcy))),(13 (Recovery of
                                                        money/property - 548 fraudulent transfer)) (Reitman, John) (Entered: 09/08/2021)

                                        313             Status report with Proof of Service Filed by Trustee Richard A Marshack (TR)
                                        (7 pgs)         (RE: related document(s) 304 Hearing (Bk Motion) Continued). (Mang, Tinho)
    09/08/2021                                          (Entered: 09/08/2021)




                                                          PACER Service Center
                                                              Transaction Receipt
                                                                09/09/2021 12:45:33
                                    PACER                     Client
                                                   atty272406               1015-131
                                    Login:                    Code:
                                                                          8:19-bk-13560-SC Fil or Ent: filed
                                                                          From: 6/11/2018 To: 9/9/2021 Doc
                                                   Docket       Search
                                    Description:                          From: 0 Doc To: 99999999 Term:
                                                   Report       Criteria:
                                                                          included Format: html Page counts
                                                                          for documents: included
                                    Billable
                                                   30           Cost:       3.00
                                    Pages:




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?209913393390476-L_1_0-1                                                               38/38




                                                                                                                              Exhibit "2"
                                                                                                                               Page 61
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34   Desc
                        Main Document     Page 64 of 75




                  Exhibit 3
Case 8:19-bk-13560-SC                Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                              Desc
                                     Main Document     Page 65 of 75
       Case 8:19-bk-13560-SC         Doc 102 Filed 02/26/20 Entered 02/26/20 09:55:33                  Desc
                                      Main Document     Page 1 of 2



   1 John P. Reitman, SBN 80579
     jreitman@landaufirm.com
   2 Jack A. Reitman, SBN 283746
     jareitman@landaufirm.com                                               FILED & ENTERED
   3 Landau Law LLP
     1880 Century Park East, Suite 1101
   4 Los Angeles, California 90067                                                FEB 26 2020
     Tel: 310-557-0050
   5 Fax: 310-557-0056                                                       CLERK U.S. BANKRUPTCY COURT
                                                                             Central District of California
                                                                             BY jle        DEPUTY CLERK
   6 Proposed Special Litigation Counsel
     for Richard A. Marshack, Chapter 7 Trustee
   7
                                                                       CHANGES MADE BY COURT
   8                                 UNITED STATES BANKRUPTCY COURT

   9                   CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

  10
  11    In re                                              Case No. 8:19-bk-13560-CB

  12    EAGAN AVENATTI, LLP,                               Chapter 7
  13                        Debtor                         ORDER APPROVING CHAPTER 7
                                                           TRUSTEE’S APPLICATION TO EMPLOY
  14                                                       LANDAU GOTTFRIED & BERGER LLP
                                                           AS SPECIAL LITIGATION COUNSEL
  15
                                                           Hearing Date and Time:
  16                                                       Date: January 21, 2020
                                                           Time: 10:00 a.m.
  17                                                       Courtroom 5D
                                                           Address: 411 West Fourth Street
  18                                                                  Santa Ana, California

  19
  20
  21            A hearing was held on January 21, 2020 at 10:00 a.m., before the Honorable Catherine E. Bauer,
  22 United States Bankruptcy Judge for the Central District of California, in Courtroom 5D located at 411

  23 West Fourth St., Santa Ana, California, on the Chapter 7 Trustee’s Application to Employ Landau

  24 Gottfried & Berger LLP (“LGB”) as Special Litigation Counsel filed November 6, 2019 as Docket #33.

  25 (the “Application”). Appearances were made as noted in the record.

  26            //
  27            //
  28            //




                                                                                                              Exhibit "3"
                                                                                                               Page 62
Case 8:19-bk-13560-SC             Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                             Desc
                                  Main Document     Page 66 of 75
       Case 8:19-bk-13560-SC          Doc 102 Filed 02/26/20 Entered 02/26/20 09:55:33            Desc
                                       Main Document     Page 2 of 2



   1         The Court, having read and considered the Application, heard the arguments of counsel, noted the

   2 opposition and with good cause shown,
   3         IT IS ORDERED:

   4         1.      The Application is approved;
   5         2.      The Trustee is authorized to retain LGB on a contingency fee basis on the terms and for

   6 the purpose set forth in the Application pursuant to 11 U.S.C. §§ 327(e) and 328(a). LGB will be
   7 compensated for the contingency fee work without further approval of the Court;

   8         3.      The Trustee is authorized to retain LGB on an hourly fee basis on the terms and for the

   9 purpose set forth in the Application pursuant to 11 U.S.C. §§ 327(e) and 328(a). LGB will be

  10 compensated for the hourly fee work only after notice for a hearing and as approved by the Court
  11 pursuant to 11 U.S.C. § 330(a)(1).

  12         4.      The employment of LGB is effective as of September 13, 2019. LGB subsequently
  13 changed its name to Landau Law LLP on January 14, 2020 [Docket No. 88], and going forward, LGB

  14 will now be known in this case as Landau Law LLP.
  15                                                        ###

  16

  17
  18

  19
  20
  21

  22

  23
            Date: February 26, 2020
  24

  25

  26
  27

  28
                                                        2




                                                                                                         Exhibit "3"
                                                                                                          Page 63
Case 8:19-bk-13560-SC   Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34   Desc
                        Main Document     Page 67 of 75




                  Exhibit 4
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                 Desc
                                             Main Document     Page 68 of 75
 9/9/21, 12:51 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)

                                                                                                                          DEFER


                                                   U.S. Bankruptcy Court
                                          Central District of California (Santa Ana)
                                          Adversary Proceeding #: 8:20-ap-01068-SC

   Assigned to: Scott C Clarkson                                                           Date Filed: 05/01/20
   Lead BK Case: 19-13560
   Lead BK Title: Eagan Avenatti, LLP
   Lead BK Chapter: 7
   Demand: $49000
    Nature[s] of Suit: 02 Other (e.g. other actions that would have been brought in state court if unrelated to
                          bankruptcy)
                       13 Recovery of money/property - 548 fraudulent transfer
                       14 Recovery of money/property - other


  Plaintiff
  -----------------------
  Richard A. Marshack, Chapter 7 Trustee for Eagan                                   represented by Jack A. Reitman
  Avenatti, LLP                                                                                     Landau Law LLP
                                                                                                    2338 Manning Ave.
                                                                                                    Los Angeles, CA 90064
                                                                                                    310-557-0050
                                                                                                    Email: jareitman@landaufirm.com


  V.

  Defendant
  -----------------------
  Silver Star Sounds & Communications, Inc, a                                        represented by Jeffrey I Golden
  California corporation                                                                            Weiland Golden Goodrich LLP
  c/o Kenneth W. Chung                                                                              650 Town Center Dr Ste 600
  38 Corporate Park                                                                                 Costa Mesa, CA 92626
  Irvine, CA 92606                                                                                  714-966-1000
                                                                                                    Email: jgolden@wgllp.com


  Trustee
  -----------------------
  Richard A Marshack (TR)
  Marshack Hays LLP
  870 Roosevelt
  Irvine, CA 92620
  949-333-7777


  U.S. Trustee
  -----------------------

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?200360660515315-L_1_0-1                                                          1/5




                                                                                                                         Exhibit "4"
                                                                                                                          Page 64
Case 8:19-bk-13560-SC                          Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                               Main Document     Page 69 of 75
 9/9/21, 12:51 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)

  United States Trustee (SA)
  411 W Fourth St., Suite 7160
  Santa Ana, CA 92701-4593
  (714) 338-3400


      Filing Date                     #                                                       Docket Text

                                          1           Adversary case 8:20-ap-01068. Complaint by Richard A. Marshack against Silver
                                          (31 pgs)    Star Sounds & Communications, Inc. (Charge To Estate) Fee Amount $350.00.
                                                      Complaint for Avoidance and Recovery of Voidable Transfers Nature of Suit: (02
                                                      (Other (e.g. other actions that would have been brought in state court if unrelated
                                                      to bankruptcy))),(13 (Recovery of money/property - 548 fraudulent transfer)),(14
                                                      (Recovery of money/property - other)) (Reitman, Jack) Modified on 5/1/2020 (Le,
    05/01/2020                                        James). (Entered: 05/01/2020)

                                          2           Summons Issued on Silver Star Sounds & Communications, Inc Date Issued
                                          (3 pgs)     5/1/2020, Answer Due 6/1/2020 (RE: related document(s)1 Complaint filed by
                                                      Plaintiff Richard A. Marshack) Status hearing to be held on 7/21/2020 at 01:30
                                                      PM at Crtrm 5D, 411 W Fourth St., Santa Ana, CA 92701. The case judge is
    05/01/2020                                        Catherine E. Bauer (Le, James) (Entered: 05/01/2020)

                                          3           Summons Service Executed on Silver Star Sounds & Communications, Inc
    05/04/2020                            (47 pgs)    5/4/2020 (Reitman, Jack) (Entered: 05/04/2020)

                                          4           Status report Unilateral Status Report Filed by Plaintiff Richard A. Marshack
    07/14/2020                            (5 pgs)     (RE: related document(s)1 Complaint). (Reitman, Jack) (Entered: 07/14/2020)

                                          5           Hearing Continued: Continued hearing date to be determined in September (RE:
                                                      related document(s)1 Complaint filed by Plaintiff Richard A. Marshack) (Le,
    07/21/2020                                        James) (Entered: 07/22/2020)

                                          6           In accordance with the Administrative Order 20-07 dated 7/15/20, this case is
                                                      hereby reassigned from Judge Catherine E. Bauer to Judge Scott C Clarkson. (Le,
    07/31/2020                                        James) (Entered: 07/31/2020)

                                          7           Order Setting Status Conference In The Above-Captioned Adversary Proceeding
                                          (1 pg)      For September 30, 2020, At 10:00 A.M. In Courtroom 5C. At Status Report Is
                                                      Due 14 Days In Advance. IT IS SO ORDERED. (BNC-PDF) (Related Doc # 5 )
    08/07/2020                                        Signed on 8/7/2020 (Bolte, Nickie) (Entered: 08/07/2020)

                                          8           BNC Certificate of Notice - PDF Document. (RE: related document(s)7 Order
                                          (2 pgs)     (Generic) (BNC-PDF)) No. of Notices: 1. Notice Date 08/09/2020. (Admin.)
    08/09/2020                                        (Entered: 08/09/2020)

                                          9           Status report Unilateral Status Report Filed by Plaintiff Richard A. Marshack
    09/23/2020                            (5 pgs)     (RE: related document(s)1 Complaint). (Reitman, Jack) (Entered: 09/23/2020)

                                          10          Hearing Continued (RE: related document(s)1 Complaint Complaint For
                                                      Avoidance And Recovery Of Voidable Transfers filed by Plaintiff Richard A.
                                                      Marshack) - STATUS CONFERENCE CONTINUED TO DECEMBER 2, 2020
                                                      AT 11:00 A.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH
                                                      STREET, SANTA ANA, CA 92701. STATUS REPORT DUE 14 DAYS IN
                                                      ADVANCE. The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
    09/30/2020                                        10/06/2020)


 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?200360660515315-L_1_0-1                                                                    2/5




                                                                                                                              Exhibit "4"
                                                                                                                               Page 65
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                        Desc
                                             Main Document     Page 70 of 75
 9/9/21, 12:51 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
    10/30/2020                          11            Request for Entry of Default Under Local Bankruptcy Rule 7055-1, as to Silver
                                        (50 pgs)      Star Sound & Communications, Inc. Filed by Plaintiff Richard A. Marshack.
                                                      (Reitman, Jack) (Entered: 10/30/2020)

                                        12            Declaration re: Declaration of Jack A. Reitman in Support of Request for Entry of
                                        (3 pgs)       Default Filed by Plaintiff Richard A. Marshack (RE: related document(s)11
                                                      Request for Entry of Default (Local BK Rule 7055-1)). (Reitman, Jack) (Entered:
    10/30/2020                                        10/30/2020)

                                        13            Notice Notice of Withdrawal of Request for Entry of Default Filed by Plaintiff
                                        (3 pgs)       Richard A. Marshack (RE: related document(s)11 Request for Entry of Default
                                                      Under Local Bankruptcy Rule 7055-1, as to Silver Star Sound &
                                                      Communications, Inc. Filed by Plaintiff Richard A. Marshack. filed by Plaintiff
    10/30/2020                                        Richard A. Marshack). (Reitman, Jack) (Entered: 10/30/2020)

                                        14            Answer to Complaint for Avoidance and Recovery of Voidable Transfers With
                                        (10 pgs)      Proof of Service Filed by Silver Star Sounds & Communications, Inc. (Golden,
    11/03/2020                                        Jeffrey) (Entered: 11/03/2020)

                                        15            Status report Joint Status Report Filed by Plaintiff Richard A. Marshack (RE:
                                        (5 pgs)       related document(s)1 Complaint). (Reitman, Jack) - - Warning: See docket entry
                                                      no.: 16 for corrections - Modified on 11/19/2020 (Bolte, Nickie). (Entered:
    11/18/2020                                        11/18/2020)

                                        16            Notice to Filer of Error and/or Deficient Document Incorrect hearing
                                                      date/time/location was selected. THE FILER IS INSTRUCTED TO FILE AN
                                                      AMENDED NOTICE OF MOTION/HEARING WITH THE CORRECT
                                                      HEARING INFORMATION, WHICH IS: DECEMBER 2, 2020 AT 11:00
                                                      A.M. IN COURTROOM 5C, LOCATED AT 411 WEST FOURTH STREET,
                                                      SANTA ANA, CA 92701. (RE: related document(s)15 Status report filed by
    11/19/2020                                        Plaintiff Richard A. Marshack) (Bolte, Nickie) (Entered: 11/19/2020)

                                        17            Notice of Hearing Amended Notice of Hearing re Time Listed on Joint Status
                                        (3 pgs)       Report Filed by Plaintiff Richard A. Marshack. (Reitman, Jack) - - Warning: See
                                                      docket entry no.: 18 for corrections - Modified on 11/19/2020 (Bolte, Nickie).
    11/19/2020                                        (Entered: 11/19/2020)

                                        18            Notice to Filer of Error and/or Deficient Document Incorrect Case Number
                                                      Format. THE FILER IS INSTRUCTED TO FILE A NOTICE OF ERRATA
                                                      WITH THE PROPER CASE NUMBER FORMAT, WHICH IS: 8:19-bk-
                                                      13560-SC - ADVERSARY CASE NUMBER: 8:20-ap-01068-SC. (RE: related
                                                      document(s)17 Notice of Hearing filed by Plaintiff Richard A. Marshack) (Bolte,
    11/19/2020                                        Nickie) (Entered: 11/19/2020)

                                        19            Errata Notice of Errata re Amended Notice of Hearing re Time Listed on Joint
                                        (3 pgs)       Status Report Filed by Plaintiff Richard A. Marshack (RE: related document(s)17
    11/19/2020                                        Notice of Hearing). (Reitman, Jack) (Entered: 11/19/2020)

    12/02/2020                          20            Hearing Held On Status Conference (RE: related document(s)1 Complaint
                                                      Complaint For Avoidance And Recovery Of Voidable Transfers filed by Plaintiff
                                                      Richard A. Marshack) - DISCOVERY CUTOFF: APRIL 30, 2021. NOTE: THIS
                                                      IS THE DATE BY WHICH ALL DISCOVERY MOTIONS MUST BE HEARD
                                                      AND RESOLVED. LAST DAY TO FILE PRE-TRIAL MOTIONS: JUNE 30,
                                                      2021. NOTE: THIS IS THE DATE BY WHICH ALL NON-DISCOVERY
                                                      MOTIONS MUST BE HEARD AND RESOLVED. PRE-TRIAL CONFERENCE
                                                      HEARING TO BE HELD ON AUGUST 18, 2021 AT 1:30 P.M. IN
                                                      COURTROOM 5C, LOCATED AT 411 WEST FOURTH STREET, SANTA

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?200360660515315-L_1_0-1                                                                  3/5




                                                                                                                             Exhibit "4"
                                                                                                                              Page 66
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                       Desc
                                             Main Document     Page 71 of 75
 9/9/21, 12:51 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)
                                                      ANA, CA 92701. The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
                                                      12/04/2020)

                                        21            Scheduling Order. IT IS ORDERED: The Court Issues The Following Schedule:
                                        (2 pgs)       Discovery Cutoff (Must Be Completed By) Is April 30, 2021. This Date Includes
                                                      The Date By Which All Discovery Motions Must Be Heard And Resolved.
                                                      Motion Cutoff (must Be Heard By) Is June 30, 2021. This Date Includes The Date
                                                      By Which All Non-Discovery Motions Must Be Heard And Resolved. A Pre-Trial
                                                      Conference Is Set For August 18, 2021 At 1:30 P.M. In Courtroom 5C, Located
                                                      At 411 West Fourth Street, Santa Ana, CA 92701. (SEE ORDER FOR FURTHER
                                                      RULING) (BNC-PDF) Signed on 12/7/2020. (Bolte, Nickie) (Entered:
    12/07/2020                                        12/07/2020)

                                        22            BNC Certificate of Notice - PDF Document. (RE: related document(s)21 Order
                                        (4 pgs)       (Generic) (BNC-PDF)) No. of Notices: 1. Notice Date 12/09/2020. (Admin.)
    12/09/2020                                        (Entered: 12/09/2020)

                                        23            Stipulation By Richard A. Marshack and Silver Star Sound & Communications,
                                        (4 pgs)       Inc. to Extend Discovery Cutoff, Motion Cutoff, Pretrial Hearing Dates Filed by
    03/24/2021                                        Plaintiff Richard A. Marshack (Reitman, Jack) (Entered: 03/24/2021)

                                        24            Order Approving Stipulation To Extend Discovery Cutoff, Motion Cutoff, Pretrial
                                        (2 pgs)       Hearing Dates. IT IS ORDERED: The Discovery Cutoff On April 30, 2021 Is
                                                      Continued To June 30, 2021. Motion Cutoff On June 30, 2021 Is Continued To
                                                      September 1, 2021. Pre-Trial Conference On September 29, 2021 At 1:30 p.m. Is
                                                      Continued To November 3, 2021 At 1:30 P.M. In Courtroom 5C, Located At 411
                                                      West Fourth Street, Santa Ana, CA 92701. (BNC-PDF) (Related Doc # 23) Signed
                                                      on 3/24/2021 (Bolte, Nickie) Modified on 3/24/2021 (Bolte, Nickie). (Entered:
    03/24/2021                                        03/24/2021)

                                        25            BNC Certificate of Notice - PDF Document. (RE: related document(s)24 ORDER
                                        (4 pgs)       to continue/reschedule hearing (BNC-PDF)) No. of Notices: 1. Notice Date
    03/26/2021                                        03/26/2021. (Admin.) (Entered: 03/26/2021)

                                        26            Notice of Change of Address Notice of Attorney Change of Address. (Reitman,
    07/08/2021                          (3 pgs)       Jack) (Entered: 07/08/2021)

                                        27            Notice of Change of Address Notice of Attorney Change of Address. (Reitman,
    07/12/2021                          (3 pgs)       John) (Entered: 07/12/2021)

                                        28            Hearing Continued On Pre-Trial Conference (RE: related document(s)1
                                                      Complaint For Avoidance And Recovery Of Voidable Transfers filed by Plaintiff
                                                      Richard A. Marshack) PRE-TRIAL CONFERENCE HEARING CONTINUED
                                                      TO NOVEMBER 3, 2021 AT 1:30 P.M. IN COURTROOM 5C-VIRTUAL,
                                                      LOCATED AT 411 WEST FOURTH STREET, SANTA ANA, CA 92701 PER
                                                      ORDER APPROVING STIPULATION TO EXTEND DISCOVERY CUTOFF,
                                                      MOTION CUTOFF, PRETRIAL HEARING DATES ENTERED 3-24-2021 -
                                                      (DOCKET NO. 24) The case judge is Scott C Clarkson (Bolte, Nickie) (Entered:
    08/18/2021                                        08/25/2021)




                                                         PACER Service Center

 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?200360660515315-L_1_0-1                                                                4/5




                                                                                                                            Exhibit "4"
                                                                                                                             Page 67
Case 8:19-bk-13560-SC                        Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                          Desc
                                             Main Document     Page 72 of 75
 9/9/21, 12:51 PM                                                CM/ECF - U.S. Bankruptcy Court (v1.5.3 - LIVE)

                                                              Transaction Receipt
                                                                09/09/2021 12:51:44
                                    PACER                     Client
                                                   atty272406               1015-131
                                    Login:                    Code:
                                                                          8:20-ap-01068-SC Fil or Ent: filed
                                                                          From: 6/11/2019 To: 9/9/2021 Doc
                                                 Docket         Search
                                    Description:                          From: 0 Doc To: 99999999 Term:
                                                 Report         Criteria:
                                                                          included Format: html Page counts
                                                                          for documents: included
                                    Billable
                                                   3            Cost:       0.30
                                    Pages:




 https://ecf.cacb.uscourts.gov/cgi-bin/DktRpt.pl?200360660515315-L_1_0-1                                                 5/5




                                                                                                                  Exhibit "4"
                                                                                                                   Page 68
        Case 8:19-bk-13560-SC                     Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                      Desc
                                                  Main Document     Page 73 of 75


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled: MOTION TO APPROVE COMPROMISE BETWEEN
TRUSTEE AND SILVER STAR SOUND & COMMUNICATIONS, INC.; MEMORANDUM OF POINTS AND
AUTHORITIES; DECLARATION OF RICHARD A. MARSHACK IN SUPPORT will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
September 10, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On September 10, 2021, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

MAIL REDIRECTED TO TRUSTEE 09/23/19                                   U.S. TRUSTEE (SA)
DEBTOR                                                                OFFICE OF THE UNITED STATES TRUSTEE
EAGAN AVENATTI, LLP                                                   411 W FOURTH STREET, SUITE 7160
20341 SW BIRCH, SUITE 220                                             SANTA ANA, CA 92701
NEWPORT BEACH, CA 92660-1514

INTERESTED PARTY                                                      INTERESTED PARTY
SILVER STAR SOUND & COMMUNICATIONS, INC.                              SILVER STAR SOUND & COMMUNICATIONS, INC.
C/O KENNETH W. CHUNG                                                  C/O ROY R MENDRIN, AGENT FOR SERVICE OF PROCESS
38 CORPORATE PARK                                                     895 PRODUCTION PLACE
IRVINE, CA 92606                                                      NEWPORT BEACH, CA 92663

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on September 10, 2021, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

PURSUANT TO LBR 5005-2(d) AND COURT MANUAL APPENDIX F SECTION 2.2, NON-HEARING MOTIONS WHEN
THE RESPONSE DEADLINE HAS NOT PASSED WILL NOT BE SERVED UPON THE JUDGE.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 September 10, 2021                       Chanel Mendoza                                        /s/ Chanel Mendoza
 Date                                     Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                      Desc
                                                  Main Document     Page 74 of 75


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): CONTINUED:
     INTERESTED PARTY COURTESY NEF: James C Bastian jbastian@shulmanbastian.com
     ATTORNEY FOR DEFENDANT TRACKSIDE PERFORMANCE, LLC AND DEFENDANT ROBERT FAIETA
       DBA COMPETITION MOTORSPORTS: Christopher L Blank chris@chrisblanklaw.com
     ATTORNEY FOR DEFENDANT DILLANOS COFFEE ROASTERS, INC: Mark S Bostick
       mbostick@wendel.com, bankruptcy@wendel.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT EISENHOWER CARLSON PLLC: Steven
       Casselberry s.casselberry@mpglaw.com, j.jacobs@mpglaw.com
     ATTORNEY FOR DEFENDANT ALEDMI, LLC; DEFENDANT ALAN CHAFFEE; DEFENDANT EDWIN
       SPAUNHURST; AND DEFENDANT MICHAEL WHITE: Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com; gcruz@swelawfirm.com; jchung@swelawfirm.com
     ATTORNEY FOR DEFENDANT SILVER STAR SOUNDS & COMMUNICATIONS, INC: Jeffrey I Golden
       jgolden@wgllp.com, kadele@wgllp.com; vrosales@wgllp.com; cbmeeker@gmail.com; lbracken@wgllp.com
     ATTORNEY FOR DEFENDANTS THE X-LAW GROUP, PC, A PROFESSIONAL CORPORATION AND
       FILIPPO MARCHINO: David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
     ATTORNEY FOR DEFENDANT GALLO BUILDERS, INC.: Martin B Greenbaum pcadigan@collectionlaw.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): D Edward Hays ehays@marshackhays.com,
       ehays@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@marshackhays.com;
       cmendoza@ecf.courtdrive.com
     ATTORNEY FOR DEFENDANT HONDA AIRCRAFT COMPANY LLC: Robert J Im rim@mcglinchey.com,
       irvineECF@mcglinchey.com
     ATTORNEY FOR PLAINTIFF RICHARD A MARSHACK: Richard L Kellner rlk@kellnerlaw.com,
       irma.c.deleon@gmail.com
     ATTORNEY FOR INTERVENOR HRAYR SHAHINIAN: Erick Kuylman erick.kuylman@warrenterzian.com
     ATTORNEY FOR OTHER PROFESSIONAL JAMS, INC.: Jessica R MacGregor jmacgregor@longlevit.com,
       lmyers@longlevit.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT SIMEON OSBORN: Aaron J Malo
       amalo@sheppardmullin.com, jsummers@sheppardmullin.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Tinho Mang tmang@marshackhays.com,
       tmang@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com; cmendoza@ecf.courtdrive.com
     ATTORNEY FOR CREDITOR/DEFENDANT THE X-LAW GROUP, P.C.; CREDITOR ALEXIS GARDNER;
       CREDITOR DAMON ROGERS; DEFENDANT YOUNG BLUE LLC; DEFENDANT ELBA HERNANDEZ;
       DEFENDANT FILIPPO MARCHINO; DEFENDANT SANDY LE: Filippo Marchino fm@xlawx.com,
       tc@xlawx.com; sg@xlawx.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Judith E Marshack
       jmarshack@marshackhays.com, jmarshack@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com
     TRUSTEE RICHARD A MARSHACK (TR): Richard A Marshack (TR) pkraus@marshackhays.com,
       rmarshack@iq7technology.com; ecf.alert+Marshack@titlexi.com
     ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): Meghan C Murphey
       meghan@themurpheylawyers.com, lorraine@themurpheylawyers.com
     MEDIATOR ALAN I NAHMIAS: Alan I Nahmias anahmias@mbnlawyers.com, jdale@mbnlawyers.com
     ATTORNEY FOR CREDITOR STOLL, NUSSBAUM & POLAKOV: Karen S. Naylor Becky@ringstadlaw.com,
       Karen@ringstadlaw.com; jaimee@ringstadlaw.com
     ATTORNEY FOR INTERESTED PARTY AND DEFENDANT MICHAEL AVENATTI AND DEFENDANT
       AVENATTI & ASSOCIATES APC: Ryan D O'Dea rodea@shulmanbastian.com,
       LGauthier@shulmanbastian.com
     ATTORNEY FOR DEFENDANT HONDA AIRCRAFT COMPANY LLC: Brian A Paino bpaino@mcglinchey.com,
       irvineECF@mcglinchey.com
     ATTORNEY FOR DEFENDANT HPPW, LLC: Aditi Paranjpye aparanjpye@cairncross.com,
       gglosser@cairncross.com
     ATTORNEY FOR DEFENDANT FOSTER GARVEY PC, AS SUCCESSOR-IN-INTEREST TO FOSTER PEPPER
       PLLC, AND DEFENDANT CHRISTINE AVENATTI CARLIN: Misty A Perry Isaacson misty@ppilawyers.com,
       ecf@ppilawyers.com; perryisaacsonmr51779@notify.bestcase.com
     ATTORNEY FOR DEFENDANT VINCENT BUILDERS, INC: Eric S Pezold epezold@swlaw.com,
       knestuk@swlaw.com
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:19-bk-13560-SC                     Doc 319 Filed 09/10/21 Entered 09/10/21 11:25:34                                      Desc
                                                  Main Document     Page 75 of 75


       DEFENDANTS THE X-LAW GROUP, PC, A PROFESSIONAL CORPORATION AND FILIPPO MARCHINO,
        AND INTERESTED PARTIES: Kurt Ramlo kr@lnbyb.com, kr@ecf.inforuptcy.co
       ATTORNEY FOR CREDITOR EDWARD M. RICCI, P.A.: David M Reeder david@reederlaw.com,
        secretary@reederlaw.com
       ATTORNEY FOR PLAINTIFF AND TRUSTEE RICHARD A MARSHACK (TR): Jack A. Reitman
        jareitman@landaufirm.com, srichmond@landaufirm.com; vrichmond@landaufirm.com;
        avedrova@landaufirm.com
       ATTORNEY FOR PLAINTIFF AND TRUSTEE RICHARD A MARSHACK (TR): John P. Reitman
        jreitman@landaufirm.com, srichmond@landaufirm.com; vrichmond@landaufirm.com; avedrova@landaufirm.com
       INTERESTED PARTY COURTESY NEF: Monica Rieder mrieder@landaufirm.com,
        vrichmond@landaufirm.com; avedrova@landaufirm.com
       INTERESTED PARTY COURTESY NEF: Nanette D Sanders becky@ringstadlaw.com,
        arlene@ringstadlaw.com
       ATTORNEY FOR DEFENDANT ALEDMI, LLC; DEFENDANT ALAN CHAFFEE; DEFENDANT EDWIN
        SPAUNHURST; AND DEFENDANT MICHAEL WHITE: Michael Simon msimon@swelawfirm.com,
        lgarrett@swelawfirm.com; gcruz@swelawfirm.com; jchung@swelawfirm.com
       ATTORNEY FOR DEFENDANT VINCENT BUILDERS, INC.: Andrew Still astill@swlaw.com,
        kcollins@swlaw.com
       United States Trustee (SA): United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       ATTORNEY FOR TRUSTEE RICHARD A MARSHACK (TR): David Wood dwood@marshackhays.com,
        dwood@ecf.courtdrive.com; lbuchananmh@ecf.courtdrive.com; kfrederick@ecf.courtdrive.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
